Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 18, 2020

among

LANDSTAR SYSTEM HOLDINGS, INC.,

LANDSTAR SYSTEM, INC.,

the Subsidiaries of the

Borrower signatories hereto,

the Several Lenders

from time to time parties hereto,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

TRUIST BANK,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

  DEFINITIONS      2  

Section 1.1.

  Defined Terms      2  

Section 1.2.

  Other Definitional Provisions      31  

Section 1.3.

  Accounting Terms; GAAP      32  

Section 1.4.

  Foreign Currency Calculations      32  

Section 1.5.

  Interest Rates; LIBOR Notification      32  

Section 1.6.

  Letter of Credit Amounts      33  

Section 1.7.

  Divisions      33  

Section 1.8.

  Amendment and Restatement of the Existing Credit Agreement; Reaffirmation     
33  

ARTICLE II.

  AMOUNT AND TERMS OF COMMITMENTS      34  

Section 2.1.

  Revolving Credit Commitments      34  

Section 2.2.

  Procedure for Revolving Credit Borrowings      35  

Section 2.3.

  Commitment Fee      36  

Section 2.4.

  Optional Termination or Reduction of Commitments      36  

Section 2.5.

  Swing Line Commitments      36  

Section 2.6.

  Conversion and Continuation Options      38  

Section 2.7.

  Minimum Amounts and Maximum Number of Borrowings      39  

Section 2.8.

  Repayment of Loans; Prepayments; Evidence of Debt      39  

Section 2.9.

  Interest Rates and Payment Dates      40  

Section 2.10.

  Computation of Interest and Fees      41  

Section 2.11.

  Inability to Determine Interest Rate      41  

Section 2.12.

  Pro Rata Treatment and Payments      43  

Section 2.13.

  Illegality      44  

Section 2.14.

  Requirements of Law      45  

Section 2.15.

  Taxes      46  

Section 2.16.

  Indemnity      50  

Section 2.17.

  Certain Exclusions      51  

Section 2.18.

  Replacement of Lender      51  

Section 2.19.

  Increase in Revolving Credit Commitments; Incremental Term Loans      52  

Section 2.20.

  Determination of Dollar Equivalents      54  

Section 2.21.

  Market Disruption      54  

 

i



--------------------------------------------------------------------------------

Section 2.22.

  Judgment Currency      55  

Section 2.23.

  Defaulting Lenders      55  

ARTICLE III.

  LETTERS OF CREDIT      58  

Section 3.1.

  L/C Commitment      58  

Section 3.2.

  Procedure for Issuance of Letters of Credit      59  

Section 3.3.

  L/C Fees and Other Charges      60  

Section 3.4.

  L/C Participations      60  

Section 3.5.

  Reimbursement Obligation      61  

Section 3.6.

  Obligations Absolute      62  

Section 3.7.

  Letter of Credit Payments      62  

Section 3.8.

  Application      62  

Section 3.9.

  Existing Letters of Credit      62  

Section 3.10.

  Letters of Credit Issued for Account of Subsidiaries      63  

Section 3.11.

  Issuing Lender Agreements      63  

ARTICLE IV.

  REPRESENTATIONS AND WARRANTIES      64  

Section 4.1.

  Financial Condition      64  

Section 4.2.

  No Change      64  

Section 4.3.

  Existence; Compliance with Law      64  

Section 4.4.

  Organizational Power; Authorization; Enforceable Obligations      65  

Section 4.5.

  No Legal Bar      65  

Section 4.6.

  No Material Litigation      65  

Section 4.7.

  No Default      65  

Section 4.8.

  Ownership of Property; Liens      65  

Section 4.9.

  Intellectual Property      66  

Section 4.10.

  No Burdensome Restrictions      66  

Section 4.11.

  Taxes      66  

Section 4.12.

  Federal Regulations      66  

Section 4.13.

  ERISA      66  

Section 4.14.

  Investment Company Act; Other Regulations      67  

Section 4.15.

  Subsidiaries      67  

Section 4.16.

  Purpose of Loans      67  

Section 4.17.

  Environmental Matters      67  

Section 4.18.

  Anti-Corruption Laws and Sanctions      68  

 

ii



--------------------------------------------------------------------------------

Section 4.19.

  Affected Financial Institutions      68  

ARTICLE V.

  CONDITIONS PRECEDENT      68  

Section 5.1.

  Conditions to Effectiveness      68  

Section 5.2.

  Conditions to Each Extension of Credit      71  

ARTICLE VI.

  AFFIRMATIVE COVENANTS      71  

Section 6.1.

  Financial Statements      72  

Section 6.2.

  Certificates; Other Information      72  

Section 6.3.

  Payment of Obligations      73  

Section 6.4.

  Conduct of Business and Maintenance of Existence      73  

Section 6.5.

  Maintenance of Property; Insurance      73  

Section 6.6.

  Inspection of Property; Books and Records; Discussions      74  

Section 6.7.

  Notices      74  

Section 6.8.

  Environmental Laws      75  

Section 6.9.

  Additional Subsidiaries      75  

Section 6.10.

  Anti-Corruption Laws and Sanctions      75  

ARTICLE VII.

  NEGATIVE COVENANTS      75  

Section 7.1.

  Financial Condition Covenants      75  

Section 7.2.

  Limitation on Indebtedness      76  

Section 7.3.

  Limitation on Liens      78  

Section 7.4.

  Limitation on Guarantee Obligations      79  

Section 7.5.

  Limitation on Fundamental Changes      80  

Section 7.6.

  Limitation on Sale of Assets      81  

Section 7.7.

  [Reserved]      81  

Section 7.8.

  Limitation on Dividends      81  

Section 7.9.

  [Reserved]      82  

Section 7.10.

  Limitation on Investments, Loans and Advances      82  

Section 7.11.

  Limitation on Optional Payments and Modifications of Debt Instruments      84
 

Section 7.12.

  Limitation on Transactions with Affiliates      84  

Section 7.13.

  Limitation on Sales and Leasebacks      85  

Section 7.14.

  Limitation on Changes in Fiscal Year      85  

Section 7.15.

  Limitation on Negative Pledge Clauses      85  

Section 7.16.

  Limitation on Lines of Business      85  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII.

  EVENTS OF DEFAULT      86  

Section 8.1.

  Events of Default      86  

Section 8.2.

  Cash Collateral      88  

Section 8.3.

  Distribution and Application of Proceeds      89  

ARTICLE IX.

  THE ADMINISTRATIVE AGENT      91  

Section 9.1.

  Appointment      91  

Section 9.2.

  Delegation of Duties      91  

Section 9.3.

  Exculpatory Provisions      92  

Section 9.4.

  Reliance by Administrative Agent      92  

Section 9.5.

  Notice of Default      93  

Section 9.6.

  Non-Reliance on Administrative Agent and Other Lenders      93  

Section 9.7.

  Indemnification      93  

Section 9.8.

  Administrative Agent in Its Individual Capacity      94  

Section 9.9.

  Successor Administrative Agent      94  

Section 9.10.

  Administrative Agent May File Proofs of Claim      95  

Section 9.11.

  Collateral and Guaranty Matters      95  

Section 9.12.

  Defined Terms      96  

Section 9.13.

  Acknowledgments by Lenders      96  

Section 9.14.

  Certain ERISA Matters      97  

ARTICLE X.

  MISCELLANEOUS      98  

Section 10.1.

  Amendments and Waivers      98  

Section 10.2.

  Notices      99  

Section 10.3.

  No Waiver; Cumulative Remedies      101  

Section 10.4.

  Survival of Representations and Warranties      101  

Section 10.5.

  Payment of Expenses; Indemnity; Limitation of Liability      101  

Section 10.6.

  Successors and Assigns; Participations and Assignments      102  

Section 10.7.

  Adjustments; Set-off      106  

Section 10.8.

  Counterparts; Effectiveness; Electronic Execution      107  

Section 10.9.

  Severability      108  

Section 10.10.

  Integration      108  

Section 10.11.

  GOVERNING LAW      108  

Section 10.12.

  Jurisdiction and Venue      108  

Section 10.13.

  Waivers      109  

Section 10.14.

  Acknowledgements      109  

 

iv



--------------------------------------------------------------------------------

Section 10.15.

  WAIVERS OF JURY TRIAL      109  

Section 10.16.

  Confidentiality; Material Non-Public Information      110  

Section 10.17.

  USA PATRIOT Act      110  

Section 10.18.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
111  

Section 10.19.

  Exchange Rates      111  

Section 10.20.

  Currency Conversion      111  

Section 10.21.

  No Margin Stock Collateral      112  

Section 10.22.

  No Fiduciary Duty      112  

Section 10.23.

  Keepwell      113  

Section 10.24.

  Interest Rate Limitation      113  

Section 10.25.

  Acknowledgment Regarding Any Supported QFCs      113  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(A)    Commitments Schedule 1.1(B)    Subsidiary Guarantors
Schedule 1.1(C)    Pricing Grid Schedule 1.1(D)    Letter of Credit Commitments
Schedule 3.9    Existing Letters of Credit Schedule 4.15    Subsidiaries
Schedule 4.17    Environmental Matters Schedule 7.2    Existing Indebtedness
Schedule 7.3    Existing Liens Schedule 7.4    Existing Guarantee Obligations
EXHIBITS    Exhibit A    Form of Revolving Credit Note Exhibit B    Form of
Swing Line Note Exhibit C-1    Form of Parent Guarantee Exhibit C-2    Form of
Subsidiaries Guarantee Exhibit C-3    Form of L/C Guarantee Exhibit D    Form of
Closing Certificate Exhibit E-1    Form of U.S. Tax Compliance Certificate
Exhibit E-2    Form of U.S. Tax Compliance Certificate Exhibit E-3    Form of
U.S. Tax Compliance Certificate Exhibit E-4    Form of U.S. Tax Compliance
Certificate Exhibit F    Form of Assignment and Acceptance

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 18, 2020, among
LANDSTAR SYSTEM HOLDINGS, INC., a Delaware corporation (the “Borrower”),
LANDSTAR SYSTEM, INC., a Delaware corporation (the “Parent”), the Subsidiaries
of the Borrower that are signatories hereto (such Subsidiaries, collectively,
the “Subsidiary Guarantors”), the several banks and other financial institutions
from time to time parties to this Agreement (such banks and other financial
institutions, collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), and BANK OF AMERICA, N.A., WELLS FARGO BANK, NATIONAL
ASSOCIATION and TRUIST BANK, as co-syndication agents.

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors party thereto, the
lenders party thereto and JPMCB, as administrative agent thereunder, are
currently party to the Credit Agreement, dated as of June 2, 2016 (as amended by
that First Amendment to Credit Agreement, dated as of February 2, 2018, and as
further amended, supplemented or otherwise modified prior to the Closing Date,
the “Existing Credit Agreement”);

WHEREAS, the Parent, Borrower, the Subsidiary Guarantors party hereto, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety, (ii) extend the maturity date in respect of the existing revolving
credit facility under the Existing Credit Agreement, (iii) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement and (iv) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

WHEREAS, it is also the intent of the Borrower and the other Loan Parties party
hereto to confirm that all obligations and Liens under the applicable “Loan
Documents” (as referred to and defined in the Existing Credit Agreement) shall
continue in full force and effect as modified or restated by the Loan Documents
(as referred to and defined herein) and that, from and after the Closing Date,
all references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree that the
Existing Credit Agreement is hereby amended and restated as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1.00%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 1/2 of 1.00%, and (c) the
Eurocurrency Rate plus 1.00%. If the ABR is being used as an alternate rate of
interest pursuant to Section 2.11 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.11(b)), then the ABR shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For purposes hereof: (i) “Prime Rate” shall mean
the rate of interest last quoted by The Wall Street Journal as the “Prime Rate”
in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Board of Governors of the
Federal Reserve System of the United States of America in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Board of Governors of the Federal Reserve System of the United States of
America (as determined by the Administrative Agent) (each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective); (ii) “NYFRB Rate” shall mean, for any
day, the greater of (x) the Federal Funds Effective Rate in effect on such day
and (y) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates is published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received by the Administrative Agent from a Federal
funds broker of recognized standing selected by it; (iii) “Federal Funds
Effective Rate” shall mean, for any day, the rate calculated by the Federal
Reserve Bank of New York (the “NYFRB”) based on such day’s federal funds
transactions by depositary institutions (as determined in such manner as shall
be set forth on the Federal Reserve Bank of New York’s Website from time to
time) and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; and (iv) “Overnight Bank Funding Rate” shall mean,
for any day, the rate comprising both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the NYFRB as set forth on the
Federal Reserve Bank of New York’s Website from time to time) and published on
the next succeeding Business Day by the NYFRB as an overnight bank funding rate.
Any change in the ABR due to a change in the Prime Rate, the NYFRB Rate, or the
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the NYFRB Rate, or the
Eurocurrency Rate, respectively. Notwithstanding the foregoing, if the ABR shall
be less than one percent (1.00%) per annum, such rate shall be deemed to be one
percent (1.00%) per annum for purposes of this Agreement.

“ABR Borrowing”: a Revolving Credit Borrowing consisting of ABR Loans made
pursuant to Section 2.2 or in connection with Section 2.5(b), or converted to
ABR Loans pursuant to Section 2.6 or 2.11, or a Swing Line Borrowing made
pursuant to Section 2.5.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Account Receivable Indebtedness”: any obligation arising in connection with a
Permitted Receivables Transaction (including, without limitation, any such
obligation that may not be reflected in financial statements). To the extent a
Permitted Receivables Transaction is outstanding and is accounted for as a sale
of accounts receivable under GAAP, Account Receivable Indebtedness shall also
include the additional Indebtedness, determined on a consolidated basis, which
would have been outstanding had such Permitted Receivables Transaction been
accounted for as a borrowing, and the discount rate in such Permitted
Receivables Transaction shall be treated as interest.

“Additional Revolving Lender”: as defined in Section 2.19(b).

“Additional Term Lender”: as defined in Section 2.19(g).

 

2



--------------------------------------------------------------------------------

“Administrative Agent”: collectively, JPMCB (including its branches), in its
capacity as administrative agent for the Lenders hereunder, and any Affiliates
of JPMCB as may be designated in writing by it to the Borrower and the Lenders
as performing duties of such Administrative Agent with respect to the
Eurocurrency Loans and Letters of Credit denominated in any Foreign Currencies,
and any successor Administrative Agent appointed pursuant to Section 9.9.

“Administrative Questionnaire”: with respect to each Lender, an administrative
questionnaire in the form prepared by the Administrative Agent and submitted to
the Administrative Agent duly completed by such Lender.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agreed Currencies”: (i) Dollars, (ii) Euros, (iii) Sterling, (iv) Canadian
Dollars, and (v) any other currency other than Dollars agreed to by the
Administrative Agent, each of the Issuing Lenders and each of the Lenders;
provided that, in the case of any Eurocurrency Borrowing or Letter of Credit to
be denominated in any currency other than Dollars, such currency at the time is
readily available, freely transferable, not restricted and freely convertible
into Dollars, and dealings in deposits in such currency are carried on in the
London or other applicable interbank market.

“Agreement”: this Amended and Restated Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Alternate Pledge Requirements” means, with respect to the applicable
Subsidiary, in lieu of the provision of any Guarantee by such Subsidiary
otherwise required to be provided pursuant to Section 6.9 hereof:

(a) The execution and delivery to the Administrative Agent of a Pledge Agreement
(or supplement to an existing Pledge Agreement) pursuant to which the Loan
Parties which directly hold the Capital Stock of such Subsidiary grant to the
Administrative Agent, for the benefit of the Lenders, a first-priority,
perfected pledge and security interest in each series of outstanding voting
Capital Stock held by such Loan Parties representing no greater than 65% of the
aggregate outstanding series of such voting Capital Stock of such Subsidiary and
100% of each series of outstanding non-voting Capital Stock of such Subsidiary
held by such Loan Parties, together with the certificates, if any, representing
such pledged Capital Stock and undated stock powers or other appropriate
instruments of transfer executed and delivered in blank.

(b) Accompanying evidence of organizational authorization for the execution and
delivery of the applicable Pledge Agreement (or supplement thereto) and opinions
of counsel for the respective Loan Parties that are parties thereto with respect
to the authorization, execution and enforceability thereof, all in form and
substance reasonably satisfactory to the Administrative Agent.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Parent or any of its Subsidiaries from time to time concerning
or relating to bribery or corruption.

 

3



--------------------------------------------------------------------------------

“Applicable Margin”: for each Type of Loan on any date during any fiscal quarter
of the Parent, the rate per annum for such Type of Loan set forth in
Schedule 1.1(C).

“Applicable Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or, in the case of Eurocurrency Borrowings and Letters of Credit
denominated in any Foreign Currencies, the applicable Eurocurrency Payment
Office.

“Applicable Percentage”: at any time for each Lender, the percentage of the
total Revolving Credit Commitments of all Lenders then in effect represented at
such time by such Lender’s Revolving Credit Commitment; provided, that if the
Revolving Credit Commitments have been terminated, each Lender’s Applicable
Percentage shall be calculated based on such Lender’s pro rata share of the
total Loans (including outstanding Swing Line Loans) and L/C Obligations then
outstanding or, if no Loans or L/C Obligations are then outstanding, its
Revolving Credit Commitment in effect immediately before such termination,
subject to any assignments by such Lender of its Revolving Credit Commitment or
Loans or other funding obligations pursuant to Section 10.6(b); provided further
that, in the case of Section 2.23 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Credit Commitment shall be disregarded in the
calculation.

“Application”: an application, in such form as any Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approximate Equivalent Amount”: of any Foreign Currency with respect to any
amount of Dollars at any date means the equivalent in such Foreign Currency of
such amount of Dollars, calculated on the basis of the Exchange Rate for such
other currency at 11:00 a.m., London time, on the date on or as of which such
amount is to be determined.

“Assignment Agreement”: an Assignment and Acceptance entered into by one or more
Lenders and one or more assignees pursuant to (x) Section 10.6(b) (with the
consent of any party whose consent is required by Section 10.6(b)) or
(y) Section 2.23(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form (including an agreement incorporating an
Assignment and Acceptance by reference pursuant to an electronic platform
approved by the Administrative Agent as to which the Administrative Agent and
the parties to the Assignment and Acceptance are participants) approved by the
Administrative Agent.

“Available Revolving Credit Commitment”: as to any Lender at any time, an amount
equal to the excess, if any, of (a) the amount of such Lender’s Revolving Credit
Commitment over (b) the Dollar Equivalent amount of such Lender’s then
Outstanding Revolving Extensions of Credit.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, liquidator, assignee for the benefit of
creditors or similar Person appointed for it charged with the reorganization,
receivership, custodianship, or liquidation of its business or properties or, in
the good faith determination of the Administrative Agent, has taken any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any such proceeding or appointment.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which, in
the case of Dollars, may include a SOFR-Based Rate) that has been selected by
the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to LIBOR for syndicated credit facilities denominated in the
applicable Agreed Currency and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment”: with respect to any replacement of LIBOR
with an Unadjusted Benchmark Replacement for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities denominated in
the applicable Agreed Currency at such time (for the avoidance of doubt, such
Benchmark Replacement Adjustment shall not be in the form of a reduction to the
Applicable Margin).

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Published LIBOR Rate permanently or indefinitely ceases to provide the
Published LIBOR Rate; or

 

5



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of the Published LIBOR Rate announcing that such administrator has
ceased or will cease to provide the Published LIBOR Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Published LIBOR
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Published LIBOR Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Published LIBOR Rate, a resolution authority with jurisdiction over the
administrator for the Published LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Published
LIBOR Rate, in each case which states that the administrator of the Published
LIBOR Rate has ceased or will cease to provide the Published LIBOR Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Published LIBOR Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Published LIBOR Rate announcing that the
Published LIBOR Rate is no longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.11 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.11.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower”: as defined in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Borrowing”: a Revolving Credit Borrowing (which may be either a Eurocurrency
Borrowing or an ABR Borrowing) or Swing Line Borrowing, as the case may be.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
or 2.5 as a date on which the Borrower requests the Lenders to fund a Borrowing
hereunder.

“Borrowing Notice”: as defined in Section 2.2(a).

“Business”: as defined in Section 4.17.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan, or a Letter of
Credit denominated in a Foreign Currency, the term “Business Day” shall also
exclude (x) any day on which banks are not open for dealings in the Agreed
Currency applicable to such Eurocurrency Loan or Letter of Credit in the London
interbank market (and, if the Eurocurrency Loan or the Letter of Credit which
are the subject of a drawing, payment, reimbursement or rate selection is
denominated in Euros, a day upon which TARGET is not open for business), and
(y) any day on which banks are not open for dealings in the Agreed Currency in
the jurisdiction of the Eurocurrency Payment Office applicable to such
Eurocurrency Loan or Letter of Credit or of the principal financial center of
the country of such Agreed Currency.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a limited liability company, partnership, or
other Person (other than a corporation), and any and all warrants or options to
purchase any of the foregoing.

“Cash Collateralize”: to deposit in the Collateral Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Lenders and Lenders, as collateral for L/C Obligations or
Swing Line Loans, or obligations of Lenders to fund participations in respect of
L/C Obligations or Swing Line Loans, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case with such cash or deposit
account balances or other credit support denominated in the applicable currency
in which such L/C Obligations or Swing Line Loans are payable and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”: (a) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof; (b) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, bankers’ acceptances and
repurchase agreements having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $100,000,000; (c) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s
Investors Service, Inc., or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within six
months from the date of acquisition; (d) commercial paper of any Lender or an
affiliate of any Lender rated at least A-1 by Standard & Poor’s Corporation or
P-1 by Moody’s Investors Service, Inc., or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing

 

7



--------------------------------------------------------------------------------

ratings of investments, and, in either case, maturing within six months from the
date of acquisition; (e) shares of money market mutual funds consisting solely
of instruments described in the foregoing clauses (a) through (d) and that
(i) are rated AA or better by Standard & Poor’s Corporation or Aa2 by Moody’s
Investors Service, Inc., or (ii) if such money market mutual funds are unrated,
do not exceed $5,000,000 in the aggregate at any time for all such unrated
funds; and (f) marketable direct general obligations issued by any state, county
or municipality, or any agency or instrumentality of any thereof, with
maturities of one year or less from the date of acquisition and that are rated
AA- or better by Standard & Poor’s Corporation or Aa3 by Moody’s Investors
Service, Inc.

“CDOR Rate”: for any Interest Period, the annual rate of interest equal to the
average rate applicable to Canadian Dollar Canadian bankers’ acceptances that
appears on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time
(or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion), rounded to the nearest 1/100th of 1% (with .005% being rounded up),
as of 10:15 a.m. Toronto local time on the first day of such Interest Period
(or, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by Administrative Agent after 10:15 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest)) (the “Published CDOR Rate”) for such Interest
Period (or if such Interest Period is not equal to a number of months, for a
term equivalent to the number of months closest to such Interest Period). If the
CDOR Rate shall be less than zero, the CDOR Rate shall be deemed to be zero for
purposes of this Agreement.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof and (ii) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived in accordance with the terms hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: Capital Stock and any other assets pledged or in which a Lien is
granted, in each case, pursuant to a Pledge Agreement.

“Collateral Account”: as defined in Section 8.2.

“Collateral Agent”: JPMorgan Chase Bank, N.A. (including its branches), acting
in its capacity as collateral agent for the Issuing Lenders and the Lenders, and
in the case of Letters of Credit denominated in any Foreign Currency, JPMorgan
Europe Limited or other branch or Affiliate of JPMCB acting in such capacity,
and any co-collateral agent or successor collateral agent appointed hereunder.

 

8



--------------------------------------------------------------------------------

“Collateralized Obligations”: as defined in Section 8.2.

“Commitment Fee Rate”: on any date during any fiscal quarter of the Parent, the
rate per annum set forth in Schedule 1.1(C) under the column heading “Commitment
Fee Rate” opposite the row heading describing the Leverage Ratio as of the end
of the preceding fiscal quarter of the Parent.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commodity Price Protection Agreement”: any futures agreement or commodity price
protection agreement or other commodity hedge arrangement entered into in the
ordinary course of business by the Borrower or any of its Subsidiaries in order
to protect them against fluctuations in fuel prices.

“Commonly Controlled Entity”: an entity, trade or business, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

“Compounded SOFR”: in the case of Loans denominated in Dollars, the compounded
average of SOFRs for the applicable Corresponding Tenor, with the rate, or
methodology for this rate, and conventions for this rate (which may include
compounding in arrears with a lookback and/or suspension period as a mechanism
to determine the interest amount payable prior to the end of each Interest
Period) being established by the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for Dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Computation Date”: as defined in Section 2.20.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: for any period, Consolidated Net Income of the Parent and
its Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge or expense in the calculation of such Consolidated Net
Income for such period, the sum of (i) total income tax expense, (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (iii) depreciation and amortization expense,
(iv) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (v) any non-cash expenses and charges, (vi) any non-cash
loss associated with the sale

 

9



--------------------------------------------------------------------------------

or write-down of assets not in the ordinary course, (vii) any unusual or
non-recurring expenses or losses (including, without limitation, losses on sales
of assets outside of the ordinary course of business and in respect of Permitted
Receivables Transactions, whether or not such losses are otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period) and (viii) any charges relating to expensing employee stock options or
other stock based compensation and minus any unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business and in respect of Permitted
Receivables Transactions).

“Consolidated Interest Expense”: for any period, the consolidated amount of
interest expense of the Parent and its Subsidiaries with respect to such period,
determined on a consolidated basis in accordance with GAAP (but excluding for
purposes of calculating the amount of such interest expense for any such period
the effect of any interest income for such period) including, without
limitation, the interest component of payments made under Financing Leases and
the discount rate in any Permitted Receivables Transaction, as such consolidated
amount is increased or decreased, as the case may be, to give effect to any
costs or benefits arising under any Interest Rate Protection Agreements during
such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, there shall be excluded the income (or
deficit) of any other Person (other than a Subsidiary) in which the Parent or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent or such Subsidiary in the form of
dividends or similar distributions.

“Consolidated Net Worth”: at any date, an amount equal to (x) Consolidated Total
Assets as at such date, minus (y) Consolidated Total Liabilities as at such
date.

“Consolidated Total Assets”: at any date, the amount, computed in accordance
with GAAP, of the total assets of the Parent and its consolidated Subsidiaries
as at such date.

“Consolidated Total Liabilities”: at any date, the amount, computed in
accordance with GAAP, of the total liabilities of the Parent and its
consolidated Subsidiaries as at such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corresponding Tenor”: with respect to a Benchmark Replacement for the LIBO Rate
for Dollars, a tenor (including overnight) having approximately the same length
(disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the Eurocurrency Base Rate for
Dollars.

“Country Risk Event”:

(i) any law, action or failure to act by any Governmental Authority in any
country asserting jurisdiction over the Letter of Credit beneficiary which has
the effect of:

(a) changing the obligations of the applicable Issuing Lender or the Lenders
under the relevant Letter of Credit, this Agreement or any of the other Loan
Documents as originally agreed or otherwise creating any additional liability,
cost or expense to the applicable Issuing Lender, the Lenders or the
Administrative Agent from that which exists on the Closing Date,

 

10



--------------------------------------------------------------------------------

(b) changing the ownership or control by such Letter of Credit beneficiary of
its business, or

(c) preventing or restricting the conversion into or transfer of the applicable
Agreed Currency;

(ii) force majeure; or

(iii) any similar event outside the control of the Administrative Agent and the
applicable Issuing Lender;

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the applicable Issuing Lender and freely available to
the Administrative Agent or such Issuing Lender.

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: subject to Section 2.23(g), any Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, unless such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (ii) fund any
portion of its participations in any Letters of Credit or Swing Line Loans or
(iii) pay over to the Borrower or the Administrative Agent any other amount
required to be paid by it hereunder, unless (in the case of this clause (iii))
such Lender notifies the Administrative Agent in writing that such failure is
the result of a good faith dispute with respect to the requirement to pay such
amount, (b) has notified the Administrative Agent or the Borrower in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan or
participation in any Letter of Credit or Swing Line Loan under this Agreement
cannot be satisfied), (c) has failed, within three Business Days after request
by the Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s and the Borrower’s receipt of such
certification in form and substance satisfactory to the Borrower and the
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, become the subject of (i) a Bail-In Action or (ii) a Bankruptcy Event;
provided that a Bankruptcy Event shall not be deemed to exist for purposes of
this definition solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, so long as such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
by the Administrative Agent to the Borrower, each Issuing Lender, and each
Lender.

 

11



--------------------------------------------------------------------------------

“Dollar Equivalent”: as of any date of determination (i) with respect to any
amount in Dollars, such amount, and (ii) with respect to any amount denominated
in any currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent using the applicable Exchange Rate with
respect to such currency at the time in effect pursuant to Section 10.19 or as
otherwise expressly provided herein.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary that is organized under the laws of one of
the fifty states of the United States or the District of Columbia.

“Early Opt-in Election”: the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.11 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or may at
any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

12



--------------------------------------------------------------------------------

“EU”: the European Union.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”, “EUR” and/or “€”: the single currency of the participating member states
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation for the introduction of, changeover to or
operation of the euro in one or more member states.

“Eurocurrency”: when used in reference to a currency, an Agreed Currency, and
when used in reference to any Loan whether such Loan is bearing interest at a
rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Base Rate”:

(a) for any Interest Period (i)(A) with respect to a Eurocurrency Loan
denominated in any Agreed Currency (other than a Eurocurrency Loan denominated
in Canadian Dollars), the rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration Limited (or any other
person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period (“LIBOR”) as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, if
unavailable, such other commercially available source providing quotations of
LIBOR for such Agreed Currency as may be reasonably designated by the
Administrative Agent from time to time) (in each case, the “Published LIBOR
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Eurocurrency Loans
denominated in Sterling, on the first day of such Interest Period) (or, in each
case, if market practice differs in the relevant market where the Published
LIBOR Rate for such currency is to be determined, such other day as reasonably
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then such day determined by the Administrative Agent will be the last of those
days)), or (B) if such rate described in clause (i)(A) is not available at such
time for any reason, such Eurocurrency Base Rate shall be the Interpolated Rate,
or (ii) in the case of a Eurocurrency Loan denominated in Canadian Dollars,
(A) the CDOR Rate, or (B) if such rate described in clause (ii)(A) is not
available at such time for any reason, such Eurocurrency Base Rate shall be the
Interpolated Rate; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) the Published LIBOR Rate, at approximately
11:00 a.m., London time, two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, such Eurocurrency Base Rate shall be the Interpolated Rate.

Notwithstanding the foregoing, if the Eurocurrency Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Borrowing”: a Revolving Credit Borrowing consisting of
Eurocurrency Loans made pursuant to Section 2.2, or continued as, or converted
to, Eurocurrency Loans pursuant to Section 2.6.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Payment Office”: for each Eurocurrency Borrowing or Letter of
Credit denominated in a Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent for funding and/or payment of
such Eurocurrency Borrowing or Letter of Credit as specified in writing by the
Administrative Agent to the Borrower and each Lender from time to time in
writing by the Administrative Agent to such Persons.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward if necessary to the
nearest 1/100th of 1%):

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) for the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal as may be applicable
to any Lender (without duplication of any amounts payable pursuant to
Section 2.9(d)). Such reserve percentages shall, in the case of
Dollar-denominated Loans, include those imposed pursuant to Regulation D of the
Board of Governors of the Federal Reserve System. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Eurocurrency Reserve Requirements shall
be adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement, and the Administrative Agent shall
notify the Borrower promptly of any such adjustment.

“Event of Default”: any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Exchange Rate”: on any day (or if such day is not a Business Day, on the
immediately preceding Business Day), for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate of exchange for the
purchase of Dollars with such currency last provided (either by publication or
otherwise provided to the Administrative Agent) by Reuters on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of Dollars with such currency, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Reuters chosen by the Administrative Agent and the Borrower (or if
such service ceases to be available or ceases to provide such rate of exchange,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate in its reasonable
discretion and such determination shall be conclusive absent manifest error).

“Exchange Rate Protection Agreement”: any currency exchange rate cap agreement,
swap agreement, forward or futures agreement, or other currency exchange rate
hedge arrangement entered into by the Borrower or any Subsidiary in order to
protect the Borrower or any Subsidiary, as the case may be, against fluctuations
in currency exchange rates.

“Excluded Subsidiary”: (a) any Subsidiary into which the Loan Parties have not
directly made Investments of at least $5,000,000 in the aggregate, (b) any
Foreign Subsidiary or FSHCO that is (i) a direct Subsidiary of a Loan Party for
which either (1) such Loan Party has satisfied, within forty-five (45) days (or
such longer period as the Administrative Agent may agree in writing in its
discretion) after the creation,

 

14



--------------------------------------------------------------------------------

formation or acquisition of such Subsidiary, the Alternate Pledge Requirements
in respect of such Subsidiary or (2) the Alternate Pledge Requirements in
respect of such Subsidiary are unable to be satisfied by such Loan Party (x) due
to prohibitions under applicable law or Contractual Obligations (in existence at
the time of acquisition of such Subsidiary but not entered into in contemplation
thereof or for the purpose of creating such prohibition) from pledging interests
in the Capital Stock of such Foreign Subsidiary or FSHCO, other than to the
extent such prohibition under Contractual Obligations is rendered ineffective
under the applicable Uniform Commercial Code or other applicable law,
notwithstanding such prohibition, or (y) if pledging interests in the Capital
Stock of such Subsidiary would require governmental (including regulatory) or
other bona-fide third party (other than a Loan Party or any Affiliate thereof)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), or (ii) not a direct Subsidiary of
a Loan Party, (c) any Domestic Subsidiary of a Subsidiary that is not (and is
not required to otherwise become) a Loan Party (but only for so long as such
Domestic Subsidiary continues to be a Subsidiary of a non-Loan Party), (d) any
not-for-profit Subsidiary, (e) any Receivables SPV, (f) the Operator Financing
Subsidiary, (g) any Financing Vehicle, (h) any Subsidiary (i) that is prohibited
by applicable law or Contractual Obligations (in existence at the time of
acquisition of such Subsidiary but not entered into in contemplation thereof or
for the purpose of creating such prohibition) from guaranteeing the Obligations,
other than to the extent such prohibition under Contractual Obligations is
rendered ineffective under applicable law, notwithstanding such prohibition, or
(ii) if guaranteeing the Obligations would require governmental (including
regulatory) or other bona-fide third party (other than a Loan Party or any
Affiliate thereof) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), and (i) any
Subsidiary with respect to which the Administrative Agent and the Borrower
mutually agree that the burden, cost or other consequences (including any
material adverse tax consequences) of providing a Guarantee shall be excessive
in view of the benefits to be obtained by the Lenders therefrom; provided, that
for the avoidance of doubt, at the sole option of the Borrower, (A) any Excluded
Subsidiary may become a party to the Subsidiaries Guarantee through the
execution and delivery of a supplement thereto and, in such case, shall no
longer constitute an Excluded Subsidiary thereafter under this Agreement and
shall not be released as a Subsidiary Guarantor thereafter unless such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents, and (B) in connection with any such Guarantee provided pursuant to
clause (A) of this proviso, if such Subsidiary was previously an Excluded
Subsidiary pursuant to clause (b)(i) above, any existing Lien and pledge of
Capital Stock in such Subsidiary shall be automatically released by the
Administrative Agent in connection with the provision of such Guarantee by such
Subsidiary.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, branch profits Taxes, and Taxes on net worth or capital, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having

 

15



--------------------------------------------------------------------------------

its principal office or, in the case of any Lender, its applicable Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an interest in a Loan or Revolving
Credit Commitment pursuant to a law in effect on the later of (i) the date
hereof and (ii) the date on which (x) such Lender acquires such interest in a
Loan or Revolving Credit Commitment (other than pursuant to an assignment
requested by the Borrower under Section 2.18), or (y) such Lender changes its
applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(g), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Letters of Credit”: the letters of credit issued by JPMCB pursuant to
the Existing Credit Agreement and outstanding on the Closing Date, as described
on Schedule 3.9.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

“Federal District Court”: as defined in Section 10.12(a).

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, for purposes of
calculating the amount of any obligations in respect of Financing Leases
pursuant to the terms of this Agreement or any other Loan Document, GAAP will be
deemed to treat leases that would have been classified as operating leases in
accordance with GAAP in the United States of America as in effect on
December 26, 2015 in a manner consistent with the treatment of such leases under
GAAP in the United States of America as in effect on December 26, 2015,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

“Financing Vehicle”: any direct or indirect wholly-owned Subsidiary of the
Parent formed for the sole purpose of engaging in the Operator Financing
Program, and which engages in no business activities other than those related to
the Operator Financing Program.

“Fixed Charge Coverage Ratio”: as defined in Section 7.1(b).

“Foreign Currencies”: all Agreed Currencies other than Dollars.

“Foreign Currency Sublimit”: $75,000,000.

“Foreign Lender”: a Lender that is not a U.S. Person.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary that is organized under the laws of a
jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“Fronting Exposure”: at any time there is a Defaulting Lender, (i) with respect
to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.23, and (ii) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders in accordance with Section 2.23.

“FSHCO”: any Domestic Subsidiary substantially all of the assets of which
consist of stock (or stock and indebtedness) of one or more Foreign Subsidiaries
and/or intellectual property relating to any Foreign Subsidiary (or any
Subsidiary thereof) and/or other assets (including cash) relating to an
ownership interest in any such stock, indebtedness and/or intellectual property.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time; provided that, for purposes of determining
compliance with the covenants set forth in Sections 7.1 and 7.9, “GAAP” means
such generally accepted accounting principles as utilized in preparing the
audited financial statements delivered pursuant to the first sentence of
Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

17



--------------------------------------------------------------------------------

“Guarantees”: the collective reference to the Parent Guarantee, the Subsidiaries
Guarantee and the L/C Guarantee.

“Guarantor”: any Person delivering a Guarantee pursuant to this Agreement.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements published by the International Accounting Standards Board, as in
effect from time to time.

“Incremental Commitments”: as defined in Section 2.19(f).

“Incremental Revolving Credit Commitment”: as defined in Section 2.19(a).

“Incremental Term Lender”: as defined in Section 2.19(g).

“Incremental Term Loan”: as defined in Section 2.19(f).

“Incremental Term Loan Commitment”: as defined in Section 2.19(f).

“Incremental Term Loan Commitment Amendment”: as defined in Section 2.19(h).

“Indebtedness”: of any Person (the “Debtor”) at any date, without duplication,
(a) all indebtedness of the Debtor for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities,
accrued compensation and other liabilities, costs or fees incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Debtor which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Debtor under
Financing Leases, (d) all obligations of such Debtor in respect of acceptances
issued or created for the account of such Debtor, (e) all liabilities of any
other Person or Persons secured by any Lien on any property owned by the Debtor
even though the Debtor has not assumed or otherwise become liable for the
payment thereof, (f) all Account Receivable Indebtedness of such Debtor,
(g) obligations of the Debtor under any conditional sale or other title
retention agreements relating to property acquired by the Debtor, (h) all net
amounts that would be payable by the Debtor under any Interest Rate Protection
Agreement if such Interest Rate Protection Agreement were to be terminated as of
the date of any determination of Indebtedness, (i) off-balance sheet liability
of the Debtor retained in connection with synthetic leases and sale-leaseback
transactions and other similar obligations of the Debtor with respect to other
transactions that are the functional equivalent of borrowings but are not
recognized as liabilities on the Debtor’s consolidated balance sheet prepared in
accordance with GAAP, and (j) all Guarantee Obligations of obligations otherwise
constituting Indebtedness as herein defined. The Indebtedness of any Debtor
shall include the Indebtedness of any partnership in which the Debtor is a
general partner.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in the preceding
clause (a), Other Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

 

18



--------------------------------------------------------------------------------

“Insurance Subsidiary”: a wholly owned corporate Subsidiary of the Borrower
incorporated in the Cayman Islands and licensed in the Cayman Islands for the
purpose of engaging in the Insurance Subsidiary Business.

“Insurance Subsidiary Business”: the business of (x) providing insurance or
reinsurance to (a) the Borrower, its Subsidiaries and/or independent contractors
doing business with the Borrower and/or any of its Subsidiaries and/or (b) any
other Persons principally engaged in trucking or a similar business, including
independent contractors who do not do business with the Borrower and/or any of
its Subsidiaries, and/or (y) providing other reinsurance to other Persons.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swing Line Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding, (b) as to any Eurocurrency Loan having an Interest Period
of three months or less, the last day of such Interest Period, (c) as to any
Eurocurrency Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Swing
Line Loan, the day such Swing Line Loan is required to be repaid, and (e) as to
all Loans, the Termination Date.

“Interest Period”: with respect to any Eurocurrency Loan:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending seven days or
one, two, three, six or, to the extent agreed by each Lender of such
Eurocurrency Loan, twelve months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three, six or, if available, twelve months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent in accordance with
Section 2.6;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1) if any Interest Period pertaining to a Eurocurrency Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(2) the Borrower may not elect any Interest Period that would extend beyond the
Termination Date; and

(3) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

“Interest Rate Protection Agreement”: any interest rate cap agreement or
interest rate swap agreement or other interest rate hedge arrangement entered
into by the Borrower or any Subsidiary in order to protect the Borrower or such
Subsidiary, as the case may be, against fluctuations in interest rates in
respect of any obligations.

 

19



--------------------------------------------------------------------------------

“Interpolated Rate”: at any time, for a given currency and for a given Interest
Period, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between (a) the
Published LIBOR Rate or Published CDOR Rate, as applicable, for the longest
period (for which a Published LIBOR Rate or a Published CDOR Rate, as
applicable, is available for such currency) that is shorter than such Interest
Period; and (b) the Published LIBOR Rate or Published CDOR Rate, as applicable,
for the shortest period (for which a Published LIBOR Rate or a Published CDOR
Rate, as applicable, is available for such currency) that is longer than such
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the Published LIBOR Rate
or Published CDOR Rate, as applicable, is available, the Published LIBOR Rate or
Published CDOR Rate, as applicable, for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate determined by the Administrative Agent from such service as the
Administrative Agent may select.

“Investment Grade”: a rating of BBB or higher from Standard & Poor’s Corporation
and Baa or higher from Moody’s Investors Service, Inc.

“Issuing Lender”: JPMCB and any other Lender approved by the Administrative
Agent and the Borrower that agrees to issue any Letter of Credit hereunder, in
each case, in its capacity as issuer of such Letter of Credit. At any time there
is more than one Issuing Lender, all singular references to the Issuing Lender
in this Agreement or any other Loan Document shall mean any Issuing Lender, each
Issuing Lender, the Issuing Lender that has issued the applicable Letter of
Credit, or such (or all) Issuing Lenders, as the context may require.

“ISP”: International Standby Practices 1998 (International Chamber of Commerce
Publication Number 590) and any subsequent revision thereof adhered to by
JPMorgan Chase Bank, N.A.

“JPMCB”: as defined in the preamble hereto.

“L/C Exposure”: with respect to any Lender at any time, such Lender’s Applicable
Percentage of all L/C Obligations then outstanding.

“L/C Fee”: on any date of determination for any Letter of Credit, the rate per
annum equal to the Applicable Margin for Eurocurrency Loans in effect on such
date multiplied by the average daily aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit during the period for which
such determination is made.

“L/C Fee Payment Date”: the last day of each March, June, September and
December, and with respect to each Letter of Credit, the date of expiration or
cancellation of such Letter of Credit.

“L/C Guarantee”: the L/C Guarantee executed and delivered by the Parent on
June 2, 2016, substantially in the form of Exhibit C-3, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
Dollar Equivalent amount of the then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate Dollar Equivalent amount of
all unpaid Reimbursement Obligations. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may

 

20



--------------------------------------------------------------------------------

still be drawn thereunder by reason of the operation of Article 29(a) of the UCP
or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the applicable Issuing Lender
and the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to such Letter of Credit.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender for such Letter of
Credit.

“Landstar Agent”: any independent commission sales agent who enters into an
Independent Contractor Agreement for Sales Agent or similar contractual
arrangement with Parent or any of its Subsidiaries and is responsible for
locating freight, making such freight available to capacity providers and
coordinating the transportation of such freight with customers and capacity
providers under such contractual arrangement.

“Lender-Related Person”: as defined in Section 10.5(b).

“Lenders”: as defined in the preamble hereto (which term shall include each
Swing Line Lender and Issuing Lender, unless the context shall otherwise
require).

“Lending Office”: the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for each Type and/or currency of Loan or Letter of Credit in
the Administrative Questionnaire submitted by such Lender or such other office
of such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans and Letters of Credit of such Type and/or currency are to be made and
maintained.

“Letter of Credit Commitment”: with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 1.1(D), or if an Issuing Lender has entered into an Assignment
Agreement or has otherwise assumed a Letter of Credit Commitment after the
Closing Date, the amount set forth for such Issuing Lender as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Lender may be modified from time to
time by agreement between such Issuing Lender and the Borrower, and notified to
the Administrative Agent.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: as defined in Section 7.1(a).

“LIBOR”: as defined in the definition of Eurocurrency Base Rate.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement, which loan may
be outstanding as a Revolving Credit Loan (as either an ABR Loan or a
Eurocurrency Loan), a Swing Line Loan or an Incremental Term Loan, as the
context shall require.

 

21



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Notes, if any, the Guarantees, the
Applications, if any, and the Pledge Agreements, if any.

“Loan Parties”: the Parent, the Borrower and each Subsidiary Guarantor.

“Local Time”: as defined in Section 1.2(f).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Environmental Amount”: an amount payable by the Borrower and/or its
Subsidiaries for remedial costs, compliance costs, compensatory damages,
punitive damages, fines, penalties or any combination thereof, which, after
deducting the portion thereof, if any, that is covered by insurance (with
respect to which coverage the Lenders shall have been provided evidence of such
coverage), is equal to at least $10,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Commitment Amount”: at any date of determination, an aggregate
principal amount of $400,000,000.

“Maximum L/C Exposure Amount”: $50,000,000.

“Multiemployer Plan”: a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA, which is subject to Title IV of ERISA and with respect to which the
Borrower, the Parent or any Commonly Controlled Entity is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.

“New York Courts”: as defined in Section 10.12(a).

“New York Supreme Court”: as defined in Section 10.12(a).

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes”: the collective reference to any promissory notes evidencing Revolving
Credit Loans and Swing Line Loans substantially in the forms of Exhibit A and
Exhibit B, respectively.

“Obligations”: all obligations, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred or
arising, (a) of the Borrower (i) to pay commitment and other fees, commissions,
costs and expenses under this Agreement and the other Loan Documents, (ii) to
pay principal and interest on Loans (including Swing Line Loans) and
Reimbursement Obligations, (iii) to pay all other amounts due to the
Administrative Agent and each Lender and Issuing Lender arising under this
Agreement and the other Loan Documents, and (iv) to provide Cash Collateral as
required by this Agreement, and (b) of each Loan Party to pay all amounts due
from such Loan Party in respect of each Specified Bank Product Agreement and
Specified Hedge Agreement to which it is a party and any agreement, instrument
or other document made or delivered by it pursuant thereto, whether upon

 

22



--------------------------------------------------------------------------------

termination thereof or otherwise, and whether on account of principal,
interests, fees, indemnity and reimbursement obligations, costs or expenses, in
all of the foregoing cases in the preceding clauses (a) and (b), including all
such interest, fees and other monetary obligations accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such interest, fees or other monetary obligations are
allowed or allowable in such proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.

“Offshore Joint Venture”: any Subsidiary Guarantor, all of the Capital Stock of
which is at all times owned directly or indirectly by the Insurance Subsidiary
and one or more of the Parent or the Borrower, formed under the laws of any
jurisdiction other than the United States or any political subdivision thereof
for the sole purpose of making Permitted Insurance Company Investments.

“Operator Financing Program”: a program pursuant to which the Operator Financing
Subsidiary, the Financing Vehicle, or another Person, as the case may be, may
directly or indirectly provide financing to independent contractors doing
business with the Borrower and its Subsidiaries to enable, support or facilitate
the ability of such independent contractors to purchase tractors, trailers and
related transportation equipment expected to be used in connection with the
business of the Borrower and its Subsidiaries.

“Operator Financing Subsidiary”: Landstar Contractor Financing, Inc.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan, L/C Obligations,
or Loan Document).

“Other Taxes”: any present or future stamp, court, documentary, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, or from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
under Section 2.18).

“Outstanding Permitted Line of Credit Indebtedness”: at any time, the aggregate
principal amount of Indebtedness incurred under unsecured (or, to the extent
permitted by Section 7.3(m), secured) lines of credit not extended pursuant to
this Agreement.

“Outstanding Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent amount of such Lender’s
Applicable Percentage of the aggregate principal amount of all Revolving Credit
Loans then outstanding, (b) the Dollar Equivalent amount of such Lender’s
Applicable Percentage of all L/C Obligations then outstanding, and (c) such
Lender’s Applicable Percentage of all Swing Line Loans then outstanding.

“Overnight Foreign Currency Rate”: for any amount payable in a Foreign Currency,
the rate of interest per annum as determined by the Administrative Agent at
which overnight or weekend deposits in the relevant currency (or if such amount
due remains unpaid for more than three Business Days, then for such other
relevant period of time) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the applicable interbank market upon request of such major banks for the
relevant currency as determined above and in an amount comparable to the unpaid
principal amount of the related payment, plus any taxes, levies, imposts,
duties, deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent or the applicable Issuing Lender, as the case may be, by
any relevant correspondent bank in respect of such amount in such relevant
currency.

 

23



--------------------------------------------------------------------------------

“Parent”: as defined in the preamble hereto.

“Parent Guarantee”: the Parent Guarantee executed and delivered by the Parent on
June 2, 2016, substantially in the form of Exhibit C-1, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Participant”: as defined in Section 10.6(d).

“Participant Register”: has the meaning specified in Section 10.6(d).

“Patriot Act”: the USA PATRIOT Improvements and Reauthorization Act, Title III
of Pub. L. 109-177 (signed into law on March 9, 2006).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Percentage-Based Leases”: those tractor, trailer and related equipment leases
where rent is based on a percentage of the revenues derived from such equipment.

“Permitted Acquisition”: any acquisition described in Section 7.10(g) which
satisfies all of the terms and conditions set forth therein.

“Permitted Insurance Company Investments”: any investments (i) in Cash
Equivalents (provided that for this purpose investments of the type described in
clause (e) of the definition of Cash Equivalents need not be rated), (ii) in
preferred equity securities of any corporation provided that (A) at the time any
such investment is made, such investment is rated either (x) one, two or three
by the Securities Valuation Office of the National Association of Insurance
Commissioners or (y) Investment Grade and (B) immediately after giving effect to
any such investment, the aggregate amount of all investments made in reliance on
this clause (ii) shall not exceed 20% of the Insurance Subsidiary’s and the
Offshore Joint Venture’s combined total assets at the time such investment is
made, (iii) constituting loans and advances to the Parent, Borrower or any of
its Subsidiaries, (iv) constituting the acquisition of loans made by the
Operator Financing Subsidiary or the Financing Vehicle, as the case may be, in
an aggregate amount not to exceed at any time 25% of the Insurance Subsidiary’s
total assets at the time such investment is made, (v) in tractors, trailers and
other fixed assets used in the operations of the Borrower and its Subsidiaries
provided that the Insurance Subsidiary leases such assets to one or more of the
Borrower’s Subsidiaries and (vi) in obligations which, at the time the
investment in question is made, are rated either (X) one, two or three by the
Securities Valuation Office of the National Association of Insurance
Commissioners or (Y) Investment Grade.

“Permitted Receivables Transaction”: any sale or sales of, and/or securitization
of, or transfer of, any accounts receivable and related records, collateral and
rights of the Borrower and/or any of its Subsidiaries (the “Receivables”)
pursuant to which (a) the Receivables SPV realizes aggregate net proceeds of not
more than $75,000,000 at any one time outstanding, including, without
limitation, any revolving purchase(s) of Receivables where the maximum aggregate
uncollected purchase price (exclusive of any deferred purchase price) for such
Receivables at any time outstanding does not exceed $75,000,000, (b) the
Receivables shall be transferred or sold to the Receivables SPV at fair market
value or at a market discount, and shall not exceed the greater of
(i) $100,000,000 in the aggregate or (ii) the Receivables of Landstar Ranger,
Inc. at the time such transfer or sale, as the case may be, takes place and
(c) obligations arising therefrom shall be non-recourse to the Borrower and its
Subsidiaries (other than the Receivables SPV).

 

24



--------------------------------------------------------------------------------

“Permitted Specified Additional Debt”: unsecured (or, to the extent permitted by
Section 7.3(m), secured) Indebtedness issued by the Borrower which is payable
with interest and fees at rates consistent with those prevailing in the relevant
market at the time of issuance (as determined in good faith by the Borrower) and
(i) no part of the principal of which is scheduled to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to November 19, 2023, and (ii) the other terms and conditions of which,
taken as a whole, including, without limitation, the covenants, default
provisions and representations and warranties, are not more restrictive than the
terms and conditions of this Agreement (as determined in good faith by the
Borrower).

“Person”: an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan which is subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan), which is maintained or contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower or a Commonly Controlled Entity and
each such plan for the five-year period immediately following the latest date on
which the Borrower or a Commonly Controlled Entity maintained, contributed to or
had an obligation to contribute to such plan.

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Agreement”: collectively, (i) the Pledge Agreement executed and
delivered by the Borrower on February 2, 2018, and (ii) each other pledge
agreement in a form reasonably acceptable to the Administrative Agent, executed
by the Borrower and/or any other Loan Party in favor of the Administrative Agent
for the benefit of the Lenders, pursuant to which such Loan Party or Loan
Parties shall pledge the Capital Stock of their Foreign Subsidiaries in
accordance with Section 6.9.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Published CDOR Rate”: as defined in the definition of CDOR Rate.

“Published LIBOR Rate”: as defined in the definition of Eurocurrency Base Rate.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Bank Product Agreement, any counterparty thereto that, at the time
such Specified Hedge Agreement or Specified Bank Product Agreement was entered
into, was a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent; provided that, in the event a
counterparty to a Specified Hedge Agreement or Specified Bank Product Agreement
at the time such Specified Hedge Agreement or Specified Bank Product Agreement
was entered into was a Qualified Counterparty, such counterparty shall
constitute a Qualified Counterparty hereunder and under the other Loan
Documents.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

25



--------------------------------------------------------------------------------

“Receivables SPV”: any one or more direct or indirect wholly-owned Subsidiary of
the Parent formed for the sole purpose of engaging in Permitted Receivables
Transactions, and which engages in no business activities other than those
related to Permitted Receivables Transactions.

“Recipient”: (i) the Administrative Agent, (ii) each Lender (including the Swing
Line Lender), and (iii) each Issuing Lender, as applicable.

“Refunded Swing Line Loans”: as defined in Section 2.5(b).

“Register”: as defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower or the applicable
Subsidiary Guarantor to reimburse the Issuing Lender pursuant to Section 3.5 for
any amounts drawn under Letters of Credit.

“Related Parties”: as defined in Section 10.5.

“Relevant Governmental Body”: (i) with respect to a Benchmark Replacement in
respect of Loans denominated in Dollars, the Board of Governors of the Federal
Reserve System and/or the NYFRB, or a committee officially endorsed or convened
by the Board of Governors of the Federal Reserve System and/or the NYFRB or, in
each case, any successor thereto and (ii) with respect to a Benchmark
Replacement in respect of Loans denominated in a Foreign Currency, (a) the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .22, .23, .25, .27, or .28 of PBGC Reg. Section 4043.

“Required Lenders”: subject to Section 2.23(c):

(a) at any time prior to the earlier of the Loans becoming due and payable
pursuant to Section 8.1 or the Revolving Credit Commitments terminating or
expiring, Lenders having Revolving Credit Exposures and Unfunded Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and Unfunded Commitments at such time (in each case determined on the basis of
the Dollar Equivalent of any amounts denominated in any Foreign Currencies),
provided that, solely for purposes of declaring the Loans to be due and payable
pursuant to Section 8.1, the Unfunded Commitment of each Lender shall be deemed
to be zero; and

 

26



--------------------------------------------------------------------------------

(b) for all purposes after the Loans become due and payable pursuant to
Section 8.1 or the Revolving Credit Commitments expire or terminate, Lenders
having Revolving Credit Exposures representing more than 50% of the total
Revolving Credit Exposures at such time;

provided that, in the case of clauses (a) and (b) above, the Revolving Credit
Exposure of any Lender that is a Swing Line Lender shall be deemed to exclude
any amount of its Swing Line Exposure in excess of its Applicable Percentage of
all outstanding Swingline Loans, adjusted to give effect to any reallocation
under Section 2.23 of the Swing Line Exposures of Defaulting Lenders in effect
at such time, and the Unfunded Commitment of such Lender shall be determined on
the basis of its Revolving Credit Exposure excluding such excess amount.

“Requirement of Law”: as to any Person, the certificate or articles of
incorporation and by-laws, partnership agreement, limited liability company
agreement, or other applicable organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

“Reset Date”: as defined in Section 10.19(a).

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the Chief Executive Officer, the President, the Vice
President and Treasurer or any other Vice President of the Borrower or, with
respect to financial matters, the Chief Financial Officer, the Controller or the
Vice President and Treasurer of the Borrower.

“Reuters”: Thomson Reuters Corp., Refinitiv, or any successor thereto, as
applicable.

“Revolving Credit Borrowing”: Revolving Credit Loans of the same Type and
currency that are made, converted or continued simultaneously on the same day
and, in the case of Eurocurrency Loans, as to which a single Interest Period is
in effect.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans (including Revolving Credit Loans in connection
with Section 2.5(b)) to the Borrower, to purchase participations in Swing Line
Loans, and to issue or participate in Letters of Credit issued on behalf of the
Borrower or any Subsidiary Guarantor hereunder, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth under the heading
“Revolving Credit Commitment” opposite such Lender’s name on Schedule 1.1(A) (or
in the Assignment Agreement or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided herein), as such amount may be increased or reduced from time to time
in accordance with the provisions of this Agreement.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date, to but not including the Termination Date then in effect, or such earlier
date on which the Revolving Credit Commitments shall terminate as provided
herein.

“Revolving Credit Exposure”: with respect to any Lender at any time, the sum at
such time, without duplication, of such Lender’s Applicable Percentage of all
Revolving Obligations.

 

27



--------------------------------------------------------------------------------

“Revolving Credit Loans”: as defined in Section 2.1(a).

“Revolving Obligations”: at any time, the sum of the Dollar Equivalent of the
principal amount of all Loans (including Swing Line Loans) and L/C Obligations
outstanding at such time.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or, (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or other
relevant sanctions authority.

“SEC”: the Securities and Exchange Commission and any Governmental Authority
succeeding to the regulatory jurisdiction thereof.

“Short Term Leases”: leases (other than Financing Leases and Percentage-Based
Leases) to which the Parent or any of its Subsidiaries is a party for tractors,
trailers and related equipment expiring twelve months or less after the date
thereof.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Specified Bank Product Agreement”: any agreement providing for treasury,
investment, depositary, clearing house, wire transfer, automated clearing house
transfer of funds, purchasing card or other cash management or related services
(a) entered into by (i) the Borrower, the Parent, or any of their Subsidiaries
and (ii) any Qualified Counterparty, as counterparty and (b) that has been
designated by such Qualified Counterparty and the Borrower, by notice to the
Administrative Agent, as a Specified Bank Product Agreement, provided that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Bank Product Agreements. The designation of any agreement as a
Specified Bank Product Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
except as may be expressly provided herein or in any other Loan Document.

“Specified Hedge Agreement”: any Interest Rate Protection Agreement, Exchange
Rate Protection Agreement, or Commodity Price Protection Agreement (a) entered
into by (i) the Borrower, the Parent, or any of their Subsidiaries and (ii) any
Qualified Counterparty, as counterparty and (b) that has been designated by such
Qualified Counterparty and the Borrower, by notice to the Administrative Agent,
as a

 

28



--------------------------------------------------------------------------------

Specified Hedge Agreement, provided that any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements. The
designation as such of any Specified Hedge Agreement shall not create in favor
of any Qualified Counterparty that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor except as may be expressly provided herein or in any other Loan
Document.

“Sterling” or “£”: the lawful currency of the United Kingdom.

“Subsidiaries Guarantee”: the Subsidiaries Guarantee executed and delivered by
the Subsidiary Guarantors on June 2, 2016, substantially in the form of Exhibit
C-2, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, for the avoidance of doubt, neither
Landstar Scholarship Fund nor the BCO Benevolence Fund, Inc. is a “Subsidiary”
of the Parent or Borrower.

“Subsidiary Guarantors”: the Subsidiaries of the Borrower listed on
Schedule 1.1(B) hereto and each other Subsidiary which shall become a party to
the Subsidiaries Guarantee subsequent to the Closing Date, excluding, in all
cases, any Excluded Subsidiary.

“Swap Obligations”: with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing”: a Borrowing of a Swing Line Loan made by the Borrower
from the Swing Line Lender pursuant to Section 2.5.

“Swing Line Exposure”: with respect to any Lender at any time, the sum at such
time, without duplication, of such Lender’s Applicable Percentage of all
outstanding Swing Line Loans.

“Swing Line Lender”: JPMCB or any other Lender approved by the Administrative
Agent and the Borrower to make Swing Line Loans to the Borrower pursuant to
Section 2.5.

“Swing Line Loan”: as defined in Section 2.5(a).

“TARGET”: the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (include backup withholdings), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

29



--------------------------------------------------------------------------------

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“Termination Date”: August 18, 2023.

“Total Indebtedness”: at any date, consolidated Indebtedness of the Parent and
its Subsidiaries, as at such date, determined on a consolidated basis in
accordance with GAAP, plus to the extent not otherwise included, Account
Receivable Indebtedness; provided that, for purposes of the definition of “Total
Indebtedness”, the term “Indebtedness” shall not include the items set forth in
clauses (g), (h) and (i) in the definition of the term “Indebtedness”, but shall
include Guarantee Obligations described in clause (j) of such definition to the
extent such Guarantee Obligations relate to primary obligations of the types
described in clauses (a) through (f) of such definition.

“Transferee”: as defined in Section 10.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UCP”: the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, as the same may be
amended or superseded from time to time.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Commitment”: with respect to any Lender at any time, the Revolving
Credit Commitment of such Lender at such time, less its Revolving Credit
Exposure at such time.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: has the meaning assigned to such term in
Section 2.15(g).

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

30



--------------------------------------------------------------------------------

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof’ “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The word “including” (and any derivations thereof) when used in this
Agreement means including, without limitation.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) Unless otherwise specified, all references to times of day in this Agreement
shall be deemed to refer to New York City time, except that references herein to
“Local Time” with respect to any Eurocurrency Borrowing or Letter of Credit
denominated in a Foreign Currency shall be deemed to refer to local time at the
applicable Eurocurrency Payment Office in respect of such Eurocurrency Borrowing
or Letter of Credit (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent).

(g) Any reference to any IRS form shall be construed to include any successor
form.

(h) The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities, in each case, as amended, modified or supplemented
from time to time.

(i) Unless the context requires otherwise (x) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (y) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, and (z) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights

 

31



--------------------------------------------------------------------------------

Section 1.3. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to (i) eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose) or (ii) to modify any provision hereof to reflect the
Borrower’s adoption of IFRS, regardless of whether any such notice is given
before or after such change in GAAP, in the application thereof or such
adoption, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein (including, without
limitation, the terms Consolidated Total Liabilities, Total Indebtedness, and
Consolidated Tangible Net Worth) shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Account Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Parent,
the Borrower or any Subsidiary at “fair value”, as defined therein.

Section 1.4. Foreign Currency Calculations. For purposes of any determination of
amounts specified in Article VII or Article VIII, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars in accordance with GAAP on the date of
such determination.

Section 1.5. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or a Foreign Currency may be derived from an interest
rate benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-In Election, Section 2.14(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower, pursuant to Section 2.11, of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurocurrency Base Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including,
without limitation, (i) any such alternative, successor or replacement rate
implemented pursuant to Section 2.11(b), whether upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.11(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Base Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

32



--------------------------------------------------------------------------------

Section 1.6. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any
applicable Application or other agreement in respect of such Letter of Credit,
provides for one or more automatic increases in the available amount thereof,
the amount of such Letter of Credit shall be deemed to be the maximum amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum amount is available to be drawn at such time.

Section 1.7. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Capital Stock at such time.

Section 1.8. Amendment and Restatement of the Existing Credit Agreement;
Reaffirmation.

(a) The parties to this Agreement agree that, on the Closing Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. Neither the execution, delivery and acceptance of this Agreement nor
any of the terms, covenants, conditions or other provisions set forth herein are
intended, nor shall they be deemed or construed, to effect a novation of any
liens or indebtedness or other obligations under the Existing Credit Agreement
or to pay, extinguish, release, satisfy or discharge (i) all or any part of the
indebtedness or other obligations evidenced by the Existing Credit Agreement,
(ii) the liability of any Person under the Existing Credit Agreement or the Loan
Documents executed and delivered in connection therewith, (iii) the liability of
any Person with respect to the Existing Credit Agreement or any indebtedness or
other obligations evidenced thereby, or (iv) any deeds of trust, liens, security
interests or contractual or legal rights securing all or any part of such
indebtedness or other obligations. All Loans made, and Obligations incurred,
under the Existing Credit Agreement which are outstanding on the Closing Date
(and not terminated or otherwise repaid with the proceeds of any Loans made
hereunder on the Closing Date) shall be re-evidenced as Loans and Obligations,
respectively, under (and shall be governed by the terms of) this Agreement and
the other Loan Documents.

(b) Without limiting the foregoing, upon the effectiveness of the amendment and
restatement contemplated hereby on the Closing Date and except as otherwise
expressly provided herein:

(i) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents;

(ii) the “Revolving Credit Commitments” (as defined in the Existing Credit
Agreement) shall continue as Revolving Credit Commitments hereunder as set forth
on the Schedule 1.1(A);

(iii) the “Revolving Credit Loans” (as defined in the Existing Credit
Agreement), if any, shall continue as Revolving Credit Loans hereunder;

 

33



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Revolving Credit Loans hereunder
reflect such Lender’s Applicable Percentage of the outstanding aggregate
Revolving Credit Exposures and Revolving Loans hereunder, as applicable, on the
Closing Date, and the Borrower and each Lender that was a “Lender” under the
Existing Credit Agreement (constituting the “Required Lenders” under and as
defined therein) hereby agrees (with effect immediately prior to the Closing
Date) that (x) such reallocation, sales and assignments shall be deemed to have
been effected by way of, and subject to the terms and conditions of, Assignment
Agreements, without the payment of any related assignment fee, and no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived), (y) such
reallocation shall satisfy the assignment provisions of Section 10.6 of the
Existing Credit Agreement and (z) in connection with such reallocation, sales,
assignments or other relevant actions, the Borrower shall pay all interest and
fees outstanding under the Existing Credit Agreement and accrued to the date
hereof to the Administrative Agent for the account of the Lenders party hereto,
together with any losses, costs and expenses incurred by Lenders under
Section 2.16 of the Existing Credit Agreement; and

(v) each of the signatories hereto that is also a party to the Existing Credit
Agreement hereby consents to any of the actions described in the foregoing
clause (iv) and agrees that any and all required notices and required notice
periods under the Existing Credit Agreement in connection with any of the
actions described in the foregoing clause (iv) on the Closing Date are hereby
waived and of no force and effect.

(c) Without limiting the foregoing, each Loan Party party hereto, as debtor,
grantor, pledgor, guarantor, or another similar capacity in which such Loan
Party grants liens or security interests in its properties or otherwise acts as
a guarantor, joint or several obligor or other accommodation party, as the case
may be, in each case under the “Loan Documents” as defined in the Existing
Credit Agreement, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the “Loan
Documents” as defined in the Existing Credit Agreement to which it is a party
and (ii) to the extent such Loan Party granted liens on or security interests in
any of its properties pursuant to any of the “Loan Documents” as defined in the
Existing Credit Agreement, hereby ratifies and reaffirms such grant of security
(and any filings with Governmental Authorities made in connection therewith) and
confirms that such liens and security interests continue to secure the
Obligations.

ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS

Section 2.1. Revolving Credit Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Credit Loans”) to the Borrower from time
to time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding, when added to (i) such Lender’s Applicable
Percentage of the then outstanding L/C Obligations and (ii) such Lender’s
Applicable Percentage of all Swing Line Loans then outstanding (net of the
portion, if any, of the proceeds of such Revolving Credit Loans that are applied
at the time they are made to repay such Swing Line Loans) not to exceed the
Dollar Equivalent amount of such Lender’s Revolving Credit Commitment; provided
that no Revolving Credit Loan may be made if, after giving effect to any
application of the proceeds of such Revolving Credit Loan, the aggregate amount
of Revolving Credit Exposures at such time would exceed the aggregate Revolving
Credit Commitments at such time. During the Revolving Credit Commitment Period,
the Borrower may use the Revolving Credit Commitments by borrowing, prepaying
the Revolving Credit Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

 

34



--------------------------------------------------------------------------------

The failure of any Lender to make any Revolving Credit Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that, no Lender shall be responsible for any other Lender’s failure to make
Revolving Credit Loans as required.

(b) Each Revolving Credit Borrowing shall consist of (i) Eurocurrency Loans, or
(ii) ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.6; provided that, no Eurocurrency
Borrowing shall be made after the day that is seven days prior to the
Termination Date. Funding of each Revolving Credit Borrowing shall be made in
the Agreed Currency specified by the Borrower in the Borrowing Notice with
respect to such Revolving Credit Borrowing; provided that, no Revolving Credit
Borrowing may be requested in a Foreign Currency if the aggregate Dollar
Equivalent amount of all outstanding Eurocurrency Borrowings denominated in
Foreign Currencies (including the Eurocurrency Borrowing then being requested)
and the Dollar Equivalent amount of all L/C Obligations denominated in Foreign
Currencies that are then outstanding would exceed the Foreign Currency Sublimit;
and provided further that funding of each ABR Borrowing shall only be made in
Dollars.

Section 2.2. Procedure for Revolving Credit Borrowings.

(a) The Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day; provided that, the
Borrower shall give the Administrative Agent irrevocable notice of each
requested Revolving Credit Borrowing (each a “Borrowing Notice”), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether
the Borrowing is to consist of Eurocurrency Loans or ABR Loans, and (iv) if a
Eurocurrency Borrowing, the currency of such Eurocurrency Borrowing and the
length of the initial Interest Period therefor. Any such Borrowing Notice given
with respect to a Eurocurrency Borrowing denominated in a Foreign Currency must
be in writing; any such Borrowing Notice given with respect to a Revolving
Credit Borrowing denominated in Dollars, if given by means other than written
notice, shall be promptly confirmed in writing by the Borrower. Each ABR
Borrowing and each Eurocurrency Borrowing denominated in Dollars shall be in a
minimum amount of $1,000,000 and a whole multiple of $100,000. Each Eurocurrency
Borrowing denominated in a Foreign Currency shall be in a minimum amount in such
Foreign Currency that is the Approximate Equivalent Amount of $1,000,000 and a
whole multiple in such Foreign Currency that is the Approximate Equivalent
Amount of $100,000. If no election as to the Type of Borrowing is specified,
then in the case of a Borrowing denominated in Dollars, the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(b) Borrowing Notices pursuant to Section 2.2(a) must be received by the
Administrative Agent by the following applicable dates and times: (i) for ABR
Borrowings, not later than 2:30 p.m. on the requested Borrowing Date, (ii) for
Eurocurrency Borrowings denominated in Dollars, not later than 2:30 p.m. three
Business Days prior to the requested Borrowing Date, and (iii) for Eurocurrency
Borrowings denominated in a Foreign Currency, not later than 1:00 p.m. Local
Time four Business Days prior to the requested Borrowing Date.

(c) Upon receipt of any Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its Applicable Percentage of each Borrowing available to the
Administrative Agent for the account of the Borrower at the Applicable Payment
Office prior to 4:00 p.m. (Local Time, in the case of Eurocurrency Loans being
funded in a Foreign Currency) on the Borrowing Date requested by the Borrower in
funds immediately available and in the applicable currency. Each Lender at its
option may make any Loan by causing any domestic or, if such Loan is denominated
in a Foreign Currency, foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.13 through
2.18 shall apply to such

 

35



--------------------------------------------------------------------------------

Affiliate to the same extent as to such Lender); provided that, any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement. Such Borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

Section 2.3. Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (subject to Section 2.23(a) as to any
Defaulting Lender) a commitment fee for the period from and including the first
day of the Revolving Credit Commitment Period to the Termination Date, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Termination Date, or on such earlier date as
the Revolving Credit Commitments shall terminate as provided herein, commencing
on the first of such dates to occur after the date hereof; provided, however,
that for purposes of this Section 2.3 only, such Lender’s (including the Swing
Line Lender’s) Applicable Percentage of any outstanding Swing Line Loans shall
be excluded in the calculation of such Lender’s Available Revolving Credit
Commitment.

Section 2.4. Optional Termination or Reduction of Commitments. The Borrower
shall have the right, upon not less than three Business Days’ prior written
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the amount of the Revolving Credit
Commitments; provided that, no such termination or reduction of the Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and the Swing Line Loans made on the
effective date thereof, (a) the Outstanding Revolving Extensions of Credit of
all Lenders would exceed the Revolving Credit Commitments of all Lenders in
effect after such requested reduction or (b) the Revolving Credit Exposure of
any Lender at such time would exceed the Revolving Credit Commitment of such
Lender at such time. Any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Credit Commitments then in effect. Each reduction of the Revolving
Credit Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Credit Commitments.

Section 2.5. Swing Line Commitments.

(a) Subject to the terms and conditions hereof (including, without limitation,
Section 2.23(d)), and provided no Default or Event of Default shall have
occurred and be continuing, the Swing Line Lender may, in its sole and absolute
discretion, make swing line loans (individually, a “Swing Line Loan”, and
collectively, the “Swing Line Loans”) available to the Borrower from time to
time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding not to exceed $50,000,000; provided that, the
Swing Line Lender shall not issue any Swing Line Loan if, after giving effect to
such issuance, the Outstanding Revolving Extensions of Credit of all Lenders
would exceed the Revolving Credit Commitments of all Lenders then in effect.
Amounts borrowed by the Borrower under this Section 2.5 may be repaid and,
through but excluding the Termination Date, reborrowed. All Swing Line Loans
shall be denominated in Dollars and made as ABR Loans and shall not be entitled
to be converted into Eurocurrency Loans. Each Swing Line Borrowing shall be in
an amount equal to $100,000 or a whole multiple of $100,000 in excess thereof.
The Borrower shall give the Swing Line Lender irrevocable notice (which notice
must be received by the Swing Line Lender prior to 2:30 p.m., on the requested
Borrowing Date) specifying the Borrowing Date and the amount of the requested
Swing Line Loan. Each such notice given by means other than written notice shall
be promptly confirmed in writing by the Borrower. The proceeds of each Swing
Line Loan made by the Swing Line Lender in its sole and absolute discretion will
be made available by the Swing Line Lender to the Borrower by crediting the
account of the Borrower with such proceeds.

 

36



--------------------------------------------------------------------------------

(b) The Swing Line Lender at any time in its sole and absolute discretion, may,
and on each Monday (or if such day is not a Business Day, the next Business Day)
shall, on behalf of the Borrower (which hereby irrevocably directs the Swing
Line Lender to act on its behalf) request prior to 12:00 p.m., that each Lender,
including the Swing Line Lender, make a Revolving Credit Loan in an amount equal
to such Lender’s Applicable Percentage of the amount of the Swing Line Loans
(the “Refunded Swing Line Loans”) outstanding on the date such notice is given.
Unless any of the events described in Section 8.1(f) shall have occurred (in
which event the procedures of paragraph (c) of this Section 2.5 shall apply),
each Lender shall make the proceeds of its Revolving Credit Loan available to
the Administrative Agent for the account of the Swing Line Lender prior to
2:30 p.m. in funds immediately available on the date such notice is given. The
proceeds of such Revolving Credit Loans shall be immediately applied to repay
the Refunded Swing Line Loans. Each Revolving Credit Loan made pursuant to this
Section 2.5(b) shall be an ABR Loan.

(c) If prior to the making of the Revolving Credit Loans pursuant to
Section 2.5(b) one of the events described in Section 8.1(f) shall have
occurred, each Lender will on the date such Revolving Credit Loans were to have
been made, purchase an undivided participating interest in the Refunded Swing
Line Loan in an amount equal to its Applicable Percentage of such Refunded Swing
Line Loan. Each Lender will immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will grant to such Lender a Swing Line Loan
participation as of the date of receipt of such funds and in such amount.

(d) Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s participating interest in a Refunded Swing Line Loan, the
Swing Line Lender receives any payment on account thereof, the Swing Line Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed to it.

(e) Each Lender’s obligation to purchase participating interests pursuant to
this Section 2.5 shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Lender, the Borrower or anyone else for
any reason whatsoever; (ii) the occurrence or continuance of a Default or Event
of Default; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower; (iv) any breach of this Agreement by the Borrower or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(f) The Swing Line Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swing Line Lender and the
successor Swing Line Lender. The Administrative Agent shall notify the Lenders
of any such replacement of the Swing Line Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued in respect of Swing Line Loans for the account of the replaced Swing
Line Lender pursuant to this Agreement. From and after the effective date of any
such replacement, (i) the successor Swing Line Lender shall have all the rights
and obligations of the replaced Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (ii) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require. After the replacement of the Swing Line
Lender hereunder, the replaced Swing Line Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swing Line Lender
under this Agreement with respect to Swing Line Loans made by it prior to its
replacement, but shall not be required to make additional Swing Line Loans.

 

37



--------------------------------------------------------------------------------

(g) Subject to the appointment and acceptance of a successor Swing Line Lender,
the Swing Line Lender may resign as Swing Line Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swing Line Lender shall be replaced in accordance
with Section 2.05(f) above.

Section 2.6. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurocurrency Borrowings
denominated in Dollars to ABR Borrowings by giving the Administrative Agent
irrevocable notice of such election; provided that, any such conversion of such
Eurocurrency Borrowings may only be made on the last day of an Interest Period
with respect thereto (or on any other day if the conversion referred to herein
is accompanied by all amounts payable by the Borrower pursuant to Section 2.16).
The Borrower may elect from time to time to convert Revolving Credit Borrowings
that consist of ABR Loans to Eurocurrency Borrowings denominated in Dollars by
giving the Administrative Agent irrevocable notice of such election. Notices of
conversion pursuant to this Section 2.6(a) must be received by the
Administrative Agent not later than 2:30 p.m. three Business Days prior to the
requested effective date of such conversion (which must be a Business Day) and
shall specify (i) the amount of the Revolving Credit Borrowing to be converted,
and (ii) if the Revolving Credit Borrowing is to be converted into Eurocurrency
Loans, the initial Interest Period to be applicable thereto. Any such notice
given by means other than written notice shall be promptly confirmed in writing
by the Borrower. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any part of outstanding Eurocurrency
Borrowings and ABR Borrowings may be converted as provided herein; provided that
(i) no Borrowings may be converted into Eurocurrency Borrowings when any Event
of Default has occurred and is continuing, and the Administrative Agent has, or
the Required Lenders have, determined that such a conversion is not appropriate,
(ii) no Borrowings may be converted into Eurocurrency Borrowings after the date
that is seven days prior to the Termination Date, and (iii) no Swing Line Loan
may be converted into Eurocurrency Loans.

(b) Any Eurocurrency Borrowing in any Agreed Currency may be continued as a
Eurocurrency Borrowing in such Agreed Currency upon the expiration of the then
current Interest Period with respect thereto. Notices of continuation pursuant
to this Section 2.6(b) must be received by the Administrative Agent by the
following applicable times and dates: (i) for Eurocurrency Borrowings
denominated in Dollars, not later than 2:30 p.m. three Business Days prior to
the requested effective date of such continuation (which must be a Business
Day), and (ii) for Eurocurrency Borrowings denominated in a Foreign Currency,
not later than 1:00 p.m. Local Time four Business Days prior to the requested
effective date (which must be a Business Day). Such notices of continuation must
specify the amount and the Agreed Currency of the Revolving Credit Borrowing
being continued, and the Interest Period applicable upon such continuation. Any
such notice given with respect to a Revolving Credit Borrowing denominated in a
Foreign Currency must be in writing; any such notice given with respect to a
Revolving Credit Borrowing denominated in Dollars, if given by means other than
written notice, shall be promptly confirmed in writing by the Borrower. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Lender thereof. All or any part of outstanding Eurocurrency Borrowings may be
continued as provided herein; provided that, no Eurocurrency Borrowings may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined that
such a continuation is not appropriate or (ii) after the date that is seven days
prior to the Termination Date.

(c) If the Borrower shall fail to give timely notice of conversion or
continuation as provided in Section 2.6(a) or (b) with respect to any
Eurocurrency Borrowing denominated in Dollars prior to the expiration of the
applicable Interest Period, or if such conversion or continuation is not
permitted by the terms of Section 2.6(a) or (b), then such Eurocurrency
Borrowing shall be automatically converted to

 

38



--------------------------------------------------------------------------------

an ABR Borrowing on the last day of such then expiring Interest Period. If the
Borrower shall fail to give timely notice of continuation as provided in
Section 2.6(b) with respect to any Eurocurrency Borrowing denominated in a
Foreign Currency prior to the expiration of the applicable Interest Period, or
if such continuation is not permitted by the terms of Section 2.6(b), and such
Eurocurrency Borrowing has not otherwise been paid in full as of such expiration
date, then such Eurocurrency Borrowing shall be continued in the same Foreign
Currency and in the same amount as a Eurocurrency Borrowing having an Interest
Period of one month.

Section 2.7. Minimum Amounts and Maximum Number of Borrowings. All Borrowings,
all conversions and continuations of Borrowings, and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, (a) each Eurocurrency Borrowing
denominated in Dollars shall be in a minimum amount of $1,000,000 and a whole
multiple of $100,000, (b) each Eurocurrency Borrowing denominated in a Foreign
Currency shall be in a minimum amount in such Foreign Currency that is the
Approximate Equivalent Amount of $1,000,000 and a whole multiple in such Foreign
Currency that is the Approximate Equivalent Amount of $100,000, and (c) there
shall be no more than (x) ten (10) Eurocurrency Borrowings denominated in
Dollars outstanding at any time, or (y) five (5) Eurocurrency Borrowings
denominated in Foreign Currencies outstanding at any time.

Section 2.8. Repayment of Loans; Prepayments; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Termination Date, (ii) to the Swing Line
Lender the then unpaid principal amount of any Swing Line Loan as provided in
Section 2.5 and on the Termination Date; provided that, on each date that a
Revolving Credit Borrowing is made, the Borrower shall repay all Swing Line
Loans then outstanding. All such payments shall be made together with any and
all accrued and unpaid interest and fees thereon, and any other amounts owing
hereunder.

(b) If at any time (i) the Dollar Equivalent amount of the Outstanding Revolving
Extensions of Credit of all Lenders exceeds the Revolving Credit Commitments of
all Lenders then in effect, or (ii) other than solely as a result of
fluctuations in currency exchange rates, the Dollar Equivalent amount of the
Outstanding Revolving Extensions of Credit of all Lenders that are denominated
in Foreign Currencies (calculated as of the most recent Computation Date)
exceeds the Foreign Currency Sublimit, or (iii) solely as a result of
fluctuations in currency exchange rates, the Dollar Equivalent amount of the
Outstanding Revolving Extensions of Credit of all Lenders that are denominated
in Foreign Currencies (calculated as of the most recent Computation Date)
exceeds 105% of the Foreign Currency Sublimit, then, in each case, the Borrower
shall, promptly after receipt of written notice from the Administrative Agent,
repay Borrowings or, if no Borrowings are then outstanding, Cash Collateralize
the L/C Obligations in an account with the Administrative Agent in the manner
provided in Section 8.2, in an aggregate principal amount sufficient to
eliminate any such excess.

(c) The Borrower may prepay any Borrowing in whole or in part at any time,
subject to the terms of this paragraph (c). In each such event, the Borrower
shall notify the Administrative Agent in writing (with respect to any
Eurocurrency Borrowing denominated in a Foreign Currency) or by telephone (with
respect to any Eurocurrency Borrowing denominated in Dollars, and promptly
confirmed in writing) of any prepayment hereunder (i) in the case of prepayment
of a Eurocurrency Borrowing denominated in Dollars, not later than 2:30 p.m.
three Business Days before the date of prepayment, (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency, 1:00 p.m. Local Time
four Business Days before the date of prepayment, (iii) in the case of
prepayment of an ABR Borrowing, not later than 12:30 p.m. one Business Day
before the date of prepayment or (iv) in the case of prepayment of

 

39



--------------------------------------------------------------------------------

a Swing Line Loan, not later than 12:00 noon on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
Type and principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Borrowing pursuant to this paragraph (c) shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.2 or 2.5, as applicable. Each prepayment of a Revolving
Credit Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest and by any
amounts required to be paid pursuant to Section 2.16.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Borrowing made hereunder, the Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that, the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.

(g) Any Lender may request that Loans made by it be evidenced by a Note,
substantially in the form of Exhibit A or Exhibit B hereto, as applicable, and
the Borrower shall execute and deliver to such Lender a Note payable to such
Lender or its registered assigns. Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more Notes in such form.

Section 2.9. Interest Rates and Payment Dates.

(a) Each Eurocurrency Borrowing shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin for
Eurocurrency Loans.

(b) Each ABR Borrowing shall bear interest for each day at a rate per annum
equal to the ABR determined for such day plus the Applicable Margin for ABR
Loans.

(c) If all or a portion of (i) the principal amount of any Borrowing, (ii) any
interest payable thereon or (iii) any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 2% per annum or (y) in the case of overdue interest, commitment
fee or other amount, the rate described in paragraph (b) of this Section plus 2%
per annum, in each case from the date of such non-payment until such amount is
paid in full (as well after as before judgment).

 

40



--------------------------------------------------------------------------------

(d) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(but excluding requirements reflected in the Eurocurrency Reserve Requirements)
in respect of any of such Lender’s Eurocurrency Loans in any currency other than
Dollars, such Lender may require the Borrower to pay, contemporaneously with
each payment of interest on each of such Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.

(e) Any additional interest owed pursuant to paragraph (d) above shall be
determined by the Administrative Agent and notified to the Borrower in the form
of a certificate setting forth such additional interest at least five Business
Days before each date on which interest is payable for the relevant Loan, and
such additional interest so notified to the Borrower by the Administrative Agent
shall be payable to the Administrative Agent for the account of the respective
Lender on each date on which interest is payable for such Loan.

(f) Failure or delay on the party of any Lender on any occasion to demand
additional interest pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such additional interest on any subsequent
occasion.

(g) Interest shall be payable in arrears on each Interest Payment Date; provided
that, interest accruing pursuant to Section 2.9(c) shall be payable from time to
time on demand.

Section 2.10. Computation of Interest and Fees.

(a) Interest, commitment fees, and Letter of Credit commissions and fees shall
be calculated on the basis of a 360-day year for the actual days elapsed, except
that interest whenever it is calculated on the basis of the ABR (based on the
Prime Rate), or in respect of a Eurocurrency Loan denominated in Sterling or
Canadian Dollars, shall be calculated on the basis of a 365- (or 366-, as the
case may be, for ABR Loans) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurocurrency Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower in the absence of manifest error. The Administrative Agent shall, at
the request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.9(a).

Section 2.11. Inability to Determine Interest Rate.

(a) If prior to the first day of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of any changes arising
on or after the date hereof affecting the applicable interbank Eurocurrency
market, adequate and reasonable means do not exist for ascertaining the
applicable Eurocurrency Rate for such Eurocurrency Borrowing for such Interest
Period, or

 

41



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received notice from the Required
Lenders that, by reason of any changes arising on or after the date hereof
affecting the applicable interbank Eurocurrency market, the applicable
Eurocurrency Rate determined or to be determined for such Eurocurrency Borrowing
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof
confirmed in writing to the Borrower and the Lenders as soon as practicable
thereafter, and in any case at least one Business Day prior to the first day of
such Interest Period. If such notice is given, (x) any Eurocurrency Borrowing
denominated in Dollars requested to be made on the first day of such Interest
Period shall be made as ABR Loans in Dollars, (y) any Borrowing that was to have
been converted or continued on the first day of such Interest Period to a
Eurocurrency Borrowing denominated in Dollars shall be converted to or continued
as an ABR Borrowing in Dollars and (z) any Eurocurrency Borrowing denominated in
a Foreign Currency that has been requested to be made or continued on the first
day of such Interest Period shall not be made, or if already then outstanding,
shall not be continued but instead shall be repaid in full on such day. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Borrowing in any affected Agreed Currency shall be made or
continued as such, nor shall the Borrower have the right to convert any
Borrowing to a Eurocurrency Borrowing in any affected Agreed Currency.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate in respect of any Loan denominated in Dollars, the Lenders shall be
entitled to object only to the Benchmark Replacement Adjustment contained
therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement will
occur prior to the applicable Benchmark Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will, in consultation with the Borrower, have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11.

 

42



--------------------------------------------------------------------------------

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any request for the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in such Agreed
Currency shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing, and (iii) if any Borrowing Notice requests a Eurocurrency Borrowing
in a Foreign Currency, then such request shall be ineffective. Furthermore, if
any Eurocurrency Loan in any Agreed Currency is outstanding on the date of the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period with respect to a Eurocurrency Base Rate applicable to such Eurocurrency
Loan, then (x) if such Eurocurrency Loan is denominated in Dollars, then on the
last day of the Interest Period applicable to such Loan (or the next succeeding
Business Day if such day is not a Business Day), such Loan shall be converted by
the Administrative Agent to, and shall constitute, an ABR Loan denominated in
Dollars on such day or (y) if such Eurocurrency Loan is denominated in any
Foreign Currency, then such Loan shall, on the last day of the Interest Period
applicable to such Loan (or the next succeeding Business Day if such day is not
a Business Day), at the Borrower’s election prior to such day: (A) be prepaid by
the Borrower on such day or (B) be converted by the Administrative Agent to, and
(subject to the remainder of this subclause (B)) shall constitute, an ABR Loan
denominated in Dollars (in an amount equal to the Dollar Equivalent of such
Agreed Currency) on such day (it being understood and agreed that if the
Borrower does not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 2.11,
such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Foreign Currency (in an amount equal to the Approximate
Equivalent Amount of such Foreign Currency) on the day of such implementation,
giving effect to such Benchmark Replacement in respect of such Foreign Currency
During any Benchmark Unavailability Period and prior to the implementation of
any Benchmark Replacement, the component of ABR based upon LIBOR will not be
used in any determination of ABR.

Section 2.12. Pro Rata Treatment and Payments.

(a) Revolving Credit Borrowings and each payment by the Borrower on account of
any commitment fee in respect of the Revolving Credit Commitments hereunder
shall be made pro rata according to the respective Applicable Percentages of the
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of any Borrowings shall be made first to the repayment of Swing Line
Loans before any payment may be made on account of the principal of the
Revolving Credit Borrowings. Subject to the immediately foregoing sentence, each
payment (including each prepayment but, for the avoidance of doubt, excluding
any payment made pursuant to Section 2.14 or 2.15) by the Borrower on account of
the principal of and interest on the Revolving Credit Borrowings shall be made
pro rata according to the respective outstanding principal amounts of the
Revolving Credit Borrowings then held by the Lenders. All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees, Letter of Credit commissions or otherwise, shall be
made without set off or counterclaim and shall be made prior to 1:00 P.M. (or,
in the case of Eurocurrency Borrowings denominated in Foreign Currencies,
1:00 p.m. Local Time) on the due date thereof to the Administrative Agent, for
the account of the Lenders, at the Applicable Payment Office in immediately
available funds. If the Borrower shall default in the payment when due of any
Eurocurrency Borrowings denominated in any Foreign Currency in the applicable
Foreign Currency (or if, after the making of a Borrowing in any Foreign
Currency, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
such Borrowing was made no longer exists), the Lenders and the Agent may, at
their option, accept such payment to be made to the Lenders in the Dollar
Equivalent amount of such Foreign Currency determined in accordance with
Section 10.19. With respect to any amount due and payable in any Foreign
Currency, the Borrower

 

43



--------------------------------------------------------------------------------

agrees to hold the Lenders harmless from any losses, if any, that are incurred
by the Lenders arising from any change in the value of Dollars in relation to
such currency between the date such payment became due and the date of actual
payment thereof. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on Eurocurrency Borrowings) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurocurrency Borrowing becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its Applicable Percentage of such Borrowing available to the
Administrative Agent in the Agreed Currency, the Administrative Agent may assume
that such Lender is making such amount available in the applicable Agreed
Currency to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the greater of the Federal
Funds Rate or a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, including, without limitation,
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency, until the second Business Day after such demand, and
thereafter at the greater of the ABR (in the case of any Borrowing denominated
in Dollars), or a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, including, without limitation,
the Overnight Foreign Currency Rate (in the case of any Borrowing denominated in
a Foreign Currency). A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error. If such Lender’s Applicable
Percentage of such Borrowing is not made available to the Administrative Agent
in the Agreed Currency by such Lender within two Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
from the Borrower on demand, together with interest thereon at the rate per
annum then applicable to ABR Borrowings hereunder (in the case of any Borrowing
denominated in Dollars), or at the rate per annum then applicable to
Eurocurrency Borrowings in the applicable Foreign Currency having an Interest
Period of one month (in the case of any Borrowing denominated in a Foreign
Currency). Nothing contained in this Section 2.12(b) shall relieve any Lender
that has failed to make available its Applicable Percentage of any Borrowing
hereunder from its obligation to do so in accordance with the terms hereof.

Section 2.13. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law (other than the certificate
of incorporation, by-laws or other organizational or governing documents with
respect to any Lender) or in the interpretation or application thereof occurring
after the date hereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement or to fund any Eurocurrency
Loans in any requested Agreed Currency, (a) such Lender shall forthwith give
telephonic or telecopy notice of such circumstances, confirmed in writing, to
the Borrower and the Administrative Agent (which notice shall be withdrawn by
such Lender when such Lender shall reasonably determine that it shall no longer
be illegal for such Lender to make or maintain such Eurocurrency Loans or to
convert ABR Loans to such Eurocurrency Loans), (b) the commitment of such Lender
hereunder to make such Eurocurrency Loans, continue such Eurocurrency Loans as
such and convert ABR Loans to such Eurocurrency Loans shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Eurocurrency Loans, when such a Eurocurrency Loan is
requested, such Lender shall then

 

44



--------------------------------------------------------------------------------

have a commitment only to make an ABR Loan in Dollars or a Eurocurrency Loan in
another Agreed Currency otherwise permitted to be made, and (c) such
Eurocurrency Loans then outstanding, if any, shall be converted automatically to
ABR Loans in Dollars on the respective last days of the then current Interest
Periods with respect to such Eurocurrency Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.16. Notwithstanding the foregoing, the affected
Lender shall, prior to giving such notice to the Borrower and the Administrative
Agent, designate a different applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

Section 2.14. Requirements of Law.

(a) If any Change in Law:

(i) subjects any Lender or Issuing Lender (or its applicable Lending Office) to
any Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its Loans, Letters of Credit, Revolving Credit Commitments, or other
obligations under the Loan Documents, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(ii) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding for any Loan any such requirement already
included in the Eurocurrency Reserve Requirements) against assets of, deposits
with or for the account of, or credit extended by, any Lender or Issuing Lender
(or its applicable Lending Office) or imposes on any Lender or Issuing Lender
(or its applicable Lending Office) or on the London interbank market any other
condition, cost or expense (in each case, other than Taxes) affecting its Loans,
Letters of Credit, any Reimbursement Obligations owed to it, or its
participation in any thereof, or its obligation to advance or maintain Loans, or
to issue, extend the expiration date of, or increase the amount of Letters of
Credit or participate in any thereof;

and the result of any of the foregoing, as determined by such Lender or Issuing
Lender in good faith, is to increase the cost to such Lender or Issuing Lender
(or its applicable Lending Office) of advancing, continuing, converting, or
maintaining any Loan, or maintaining its obligation to make or purchase
participation interests in any such Loan, or issuing or maintaining a Letter of
Credit or participating therein (or maintaining its obligation to issue, extend
the expiration date of, increase the amount of or participate in any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender (or its applicable Lending Office) in connection
therewith under this Agreement or any other Loan Document, then, subject to
Section 2.14(c), from time to time, within ten (10) days after receipt of a
certificate from such Lender or Issuing Lender (with a copy to the
Administrative Agent) pursuant to Section 2.14(c) setting forth in reasonable
detail such determination and the basis thereof, the Borrower shall pay to such
Lender or Issuing Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such increased costs or reductions suffered.

(b) If any Lender or Issuing Lender shall have determined in good faith that any
Change in Law affecting such Lender or Issuing Lender, or its applicable Lending
Office, regarding liquidity or capital adequacy, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital, or on
the capital of any Person controlling such Lender or Issuing Lender, as a
consequence of its obligations hereunder to a level below that which such Lender
or Issuing Lender could

 

45



--------------------------------------------------------------------------------

have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s or its controlling Person’s policies with respect
to capital adequacy and liquidity in effect immediately before such Change in
Law or compliance) then, subject to Section 2.14(c), from time to time, within
ten (10) days after receipt of a certificate from such Lender or Issuing Lender
(with a copy to the Administrative Agent) pursuant to Section 2.14(c) setting
forth in reasonable detail such determination and the basis thereof, the
Borrower shall pay to such Lender or Issuing Lender such additional amount or
amounts as will compensate such Lender or Issuing Lender or such controlling
Person for such reductions suffered.

(c) The Administrative Agent and each Lender and Issuing Lender that determines
to seek compensation or additional interest under this Section 2.14 shall give
written notice to the Borrower and, in the case of a Lender or Issuing Lender
other than the Administrative Agent, the Administrative Agent, of the
circumstances that entitle the Administrative Agent or such Lender or Issuing
Lender to such compensation no later than one hundred eighty (180) days after
the Administrative Agent or such Lender or Issuing Lender receives actual notice
or obtains actual knowledge of the law, rule, order or interpretation or
occurrence of another event giving rise to a claim hereunder. In any event the
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the 180th day preceding such written demand, except if the
law, rule, order or interpretation giving rise to such request for compensation
has retroactive effect, such one hundred eighty (180) day period shall be
extended to include such retroactive period. The Administrative Agent and each
Lender and Issuing Lender shall use reasonable efforts to avoid the need for, or
reduce the amount of, such compensation, additional interest, and any payment
under this Section 2.14, including, without limitation, the designation of a
different Lending Office, if such action or designation will not, in the sole
judgment of the Administrative Agent or such Lender or Issuing Lender made in
good faith, be otherwise disadvantageous to it; provided that (i) the foregoing
shall not in any way affect the rights of any Lender or Issuing Lender or the
obligations of the Borrower under this Section 2.14, and (ii) the Borrower shall
pay the Lender’s reasonable and documented out-of-pocket costs and expenses
incurred in connection with any such designation of a different Lending Office.
A certificate of the Administrative Agent or any Lender or Issuing Lender, as
applicable, claiming compensation or additional interest under this Section 2.14
and setting forth the additional amount or amounts to be paid to it hereunder
and accompanied by a statement prepared by the Administrative Agent or such
Lender or Issuing Lender, as applicable, describing in reasonable detail the
calculations thereof, shall be conclusive absent manifest error. In determining
such amount, such Lender or Issuing Lender may use any reasonable averaging and
attribution methods.

Section 2.15. Taxes.

(a) Issuing Lender. For purposes of this Section 2.15, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in good faith by an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the amount payable by the
applicable Loan Party shall be increased as necessary so that, after the
deduction or withholding of Indemnified Taxes has been made (including such
deductions and withholdings applicable to additional amounts payable under this
Section 2.15), the applicable Recipient receives an amount equal to the amount
it would have received had not such deduction or withholding of Indemnified
Taxes been made.

 

46



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, in each case within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, the
Borrower or such other Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) If the Administrative Agent or any Lender is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document, the Administrative Agent or such Lender shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, the Administrative Agent or any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not the Administrative Agent or
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(A), (ii)(B), (iii)(C) and
(ii)(E) below) shall not be required if in the Administrative Agent’s or the
Lender’s reasonable judgment such completion, execution or submission would
subject the Administrative Agent or such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of the Administrative Agent or such Lender.

 

47



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) the Administrative Agent, if it is a U.S. Person, shall deliver to the
Borrower on or prior to the date on which it becomes the Administrative Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of IRS Form W-9 certifying that the
Administrative Agent is exempt from U.S. federal backup withholding tax;

(B) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

48



--------------------------------------------------------------------------------

(D) the Administrative Agent and any Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the Borrower or the Administrative
Agent) on or prior to the date on which the Administrative Agent or such Lender
becomes the Administrative Agent or a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(E) if a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed under FATCA if
the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender, as the case may be, shall deliver to the Borrower and, in the
case of a Lender, the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that the Administrative Agent or
such Lender has complied with the Administrative Agent’s or such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.15(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority with respect thereto) in the event that such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.15(h), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Section 2.15(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.15(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

49



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(j) Indemnity. If the Administrative Agent shall be required to deduct any Taxes
from payments received by the Administrative Agent for the account of any
Lenders hereunder, it shall make such deductions and shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such payments
made to such Lender that are paid by the Administrative Agent and any penalties,
interest and reasonable expenses arising therefrom and with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

(k) Lender Cooperation. Upon the request, and at the sole expense, of the
Borrower, the Administrative Agent, each Lender to which the Borrower is
required to make any payment pursuant to Section 2.14 or 2.15, and any
Participant in respect of whose participation such payment is required, shall
take reasonable steps to (i) afford the Borrower the opportunity to contest and
(ii) cooperate with the Borrower in contesting the imposition of any Taxes
giving rise to the requirement to make such payment. The Administrative Agent
and each Lender to which the Borrower is required to make any payment pursuant
to Section 2.14 or 2.15 agrees, upon the request of the Borrower, to use its
reasonable efforts to take steps reasonably available to it and acceptable to
the Borrower, including designating an alternative lending office or booking the
affected Loan through another branch of an affiliate, if by doing so any such
payment will be avoided or materially reduced, provided that taking such steps
results in no additional costs to such Lender or Administrative Agent (other
than costs that are paid by the Borrower) and is not otherwise disadvantageous
to such Lender or Administrative Agent, in such Administrative Agent or Lender’s
sole discretion determined in good faith.

Section 2.16. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurocurrency Loans or a
conversion of Eurocurrency Loans to ABR Loans on a day which is not the last day
of an Interest Period with respect thereto. Such indemnification may include, in
the case of any event described in clause (a) or (c) of the preceding sentence,
an amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the applicable interbank Eurocurrency market. If any Lender
becomes entitled to claim any amounts under the indemnity contained in this
Section 2.16, it shall provide prompt notice thereof to the Borrower, through
the Administrative Agent, stating (x) that one or more of the events described
in clause (a), (b), or

 

50



--------------------------------------------------------------------------------

(c) has occurred and describing in reasonable detail the nature of such event or
events, (y) as to the amount of the loss or expense sustained or incurred by
such Lender as a consequence thereof and (z) as to the amount for which such
Lender seeks indemnification hereunder and a reasonably detailed explanation of
the calculation thereof. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 2.17. Certain Exclusions.

(a) If a Lender changes its applicable Lending Office (unless required to do so
by a Governmental Authority or other regulatory authority) and the effect of
that change, as of the date of the change, is to cause the Borrower to become
obligated to pay any additional amount under Section 2.9(d), 2.14 or 2.15, the
Borrower shall not be obligated to pay such additional amount.

(b) If, as a result of an assignment pursuant to Section 10.6(b) (but not any
such assignment made pursuant to Section 2.18), the Borrower would, immediately
upon the effectiveness of such assignment, be obligated to pay an additional
amount to the assignee under Section 2.9(d), 2.14 or 2.15, the Borrower shall
not be obligated to pay such additional amount.

(c) For purposes of Sections 2.14 and 2.15 (but subject to the proviso in the
definition of the term “Change in Law”), the entry into force and implementation
of any treaty between the United States and another country that has been signed
as of the date hereof but has not yet been ratified shall not be treated as a
change in treaty, law, regulation or application or interpretation thereof.

Section 2.18. Replacement of Lender. If the Borrower becomes obligated to pay
additional amounts described in Section 2.9(d), 2.14 or 2.15 as a result of any
condition described in such Section and payment of such amount is demanded by
any Lender, then the Borrower may, on ten Business Days’ prior written notice to
the Administrative Agent and such Lender, cause such Lender to (and such Lender
shall) assign pursuant to Section 10.6(b) all of its rights and obligations
under this Agreement to a Lender or other entity (other than any Person
described in Section 10.6(b)(v) or 10.6(b)(vi)) selected by the Borrower and
reasonably acceptable to the Administrative Agent and JPMCB in its capacity as
an Issuing Lender and as the Swing Line Lender for a purchase price equal to the
outstanding principal amount of such Lender’s Loans and all accrued interest,
commitment fees, Letter of Credit commissions, and other fees and amounts then
due to such Lender hereunder, together with all losses and expenses of the types
referred to in Section 2.16 payable with respect thereto. Each party hereto
agrees that (x) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment Agreement by reference pursuant to an
electronic platform approved by the Administrative Agent as to which the
Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

 

51



--------------------------------------------------------------------------------

Section 2.19. Increase in Revolving Credit Commitments; Incremental Term Loans.

(a) So long as no Default or Event of Default has occurred and is continuing, on
not more than four occasions after the Closing Date and on each occasion for an
amount not less than $10,000,000, the Borrower may, upon at least five
(5) Business Days prior written notice to the Administrative Agent (which shall
promptly provide a copy of such notice to each Lender), propose to incur
additional Indebtedness under this Agreement in the form of an increase to the
Revolving Credit Commitments (each, an “Incremental Revolving Credit
Commitment”), provided that the aggregate amount of Incremental Commitments (as
defined below) permitted pursuant to this Section 2.19 shall not exceed, at the
time the respective Incremental Commitment becomes effective (and after giving
effect to the incurrence of Indebtedness in connection therewith and the
application of proceeds of any such Indebtedness to refinancing such other
Indebtedness) together with Revolving Credit Commitments in effect at such time,
the Maximum Commitment Amount. No Lender (or any successor thereto) shall have
any obligation to increase its Revolving Credit Commitment or to increase any of
its other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Credit Commitment shall be made
in its sole discretion independently from any other Lender.

(b) In any such notice given by the Borrower pursuant to Section 2.19(a), the
Borrower shall designate one or more banks or other financial institutions
(which may be, but need not be, one or more of the existing Lenders, but in any
event shall not be any Person described in Section 10.6(b)(v) or 10.6(b)(vi))
which at the time agree to, in the case of any such Person that is an existing
Lender, increase its Revolving Credit Commitment, and in the case of any other
such Person (an “Additional Revolving Lender”), become a party to this
Agreement; provided, however, that any prospective Additional Revolving Lender
must be reasonably acceptable to the Administrative Agent and JPMCB in its
capacity as an Issuing Lender and as the Swing Line Lender, as determined by
each of them acting in good faith.

(c) Incremental Revolving Credit Commitments shall become effective upon the
receipt by the Administrative Agent of a supplement or joinder in form and
substance reasonably satisfactory to the Administrative Agent executed by the
Borrower, by each Additional Revolving Lender providing an Incremental Revolving
Credit Commitment (if any) and by each other Lender whose Revolving Credit
Commitment is to be increased (if any), setting forth the new Revolving Credit
Commitments of such Lenders and, if applicable, setting forth the agreement of
each Additional Revolving Lender to become a party to this Agreement and to be
bound by all the terms and provisions hereof, together with (i) such Notes as
may be requested by any existing Lenders or Additional Revolving Lenders to
evidence any increased or new Revolving Credit Commitments and (ii) such
evidence of appropriate organizational authorization on the part of the Borrower
and such opinions of counsel for the Borrower with respect to the increase in
the Revolving Credit Commitments as the Administrative Agent may reasonably
request.

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, Schedule 1.1(A) shall automatically be deemed amended to reflect the
Revolving Credit Commitments of all Lenders after giving effect to any
Additional Revolving Lenders and any additions and increases in the Revolving
Credit Commitments. The Administrative Agent may, on behalf of the existing
Lenders not increasing their respective Revolving Credit Commitments and without
further consent or authorization, enter into any such joinder or supplement or
amendments to any other Loan Documents for purposes of giving effect to such
additional and increased Revolving Credit Commitments.

(e) Upon any increase in the aggregate amount of the Revolving Credit
Commitments pursuant to this Section 2.19 that is not pro rata among all
existing Lenders, (x) the Borrower shall prepay all outstanding Revolving Credit
Borrowings in their entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Section 5.2, the Borrower shall reborrow
Revolving Credit Loans from the Lenders (including any Additional Revolving
Lenders) in proportion to their respective Revolving Credit Commitments after
giving effect to such increase, and (y) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit and all L/C
Obligations then outstanding shall be adjusted automatically such that, after
giving effect to such adjustments, the Lenders (including any Additional
Revolving Lenders) shall hold participations in each such Letter of Credit and

 

52



--------------------------------------------------------------------------------

all L/C Obligations in proportion to their respective Revolving Credit
Commitments after giving effect to such increase. In connection with any
prepayment of Revolving Credit Borrowings pursuant to this Section 2.19(e) on
the effective date of an increase of the Revolving Credit Commitments, the
Borrower shall pay all accrued and unpaid interest, fees, and Letter of Credit
commissions in respect of such Revolving Credit Borrowings prepaid or deemed
prepaid pursuant to this Section 2.19(e) and any outstanding Letters of Credit
and L/C Obligations for which participations therein are deemed adjusted
pursuant to this Section 2.19(e), together with any amounts due pursuant to
Section 2.16 in respect of such prepayment.

(f) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may, by notice to the Administrative Agent (which shall promptly
provide a copy of such notice to each Lender), request to incur additional
Indebtedness under this Agreement in the form of a new term loan facility under
this Agreement (each such loan, an “Incremental Term Loan”, and the new
commitments thereunder, the “Incremental Term Loan Commitment”; any Incremental
Term Loan Commitments and Incremental Revolving Credit Commitments,
collectively, the “Incremental Commitments”); provided that the aggregate amount
of Incremental Commitments permitted pursuant to this Section 2.19 shall not
exceed, at the time the respective Incremental Commitment becomes effective (and
after giving effect to the incurrence of Indebtedness in connection therewith
and the application of proceeds of any such Indebtedness to refinancing such
other Indebtedness) together with Revolving Credit Commitments in effect at such
time, the Maximum Commitment Amount. Each Incremental Term Loan Commitment made
available pursuant to this Section 2.19(f) shall be in a minimum aggregate
amount of at least $20,000,000 and in integral multiples of $5,000,000 in excess
thereof (or in such lower minimum amounts or multiples as agreed to by the
Administrative Agent in its reasonable discretion).

(g) Each request from the Borrower pursuant to Section 2.19(f) shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loan
Commitment. The Incremental Term Loan Commitment (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution (other
than any Person described in Section 10.6(b)(v) or 10.6(b)(vi))) (any such bank
or other financial institution, an “Additional Term Lender”; the Additional Term
Lenders, together with any existing Lender providing Incremental Term Loans,
each a “Incremental Term Lender”); provided that if such Additional Term Lender
is not already a Lender hereunder, an Approved Fund or an Affiliate of a Lender
hereunder, the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required. The Borrower may agree, in
its sole discretion, to accept a lesser amount of any Incremental Term Loan
Commitments than originally requested. In the event there are Lenders and
Additional Term Lenders that have committed to an Incremental Term Loan
Commitment in excess of the maximum amount requested (or permitted), then the
Borrower shall have the right to allocate such commitments on whatever basis the
Borrower determines is appropriate.

(h) Incremental Term Loan Commitments shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Term Loan Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Administrative Agent and each applicable
Incremental Term Lender. An Incremental Term Loan Commitment Amendment may,
without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of Section 2.19(f) through
(i).

(i) (i) (A) The Incremental Term Loan Commitments will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors; (B) to the
extent the other Obligations are secured, the Incremental Term Loan Commitments
will be secured on a pari passu basis by the same Collateral securing the Loans;
(C) the Incremental Term Loan Commitments and any Incremental Term Loans drawn
thereunder shall rank pari passu in right of payment with the Loans; and (D) no
Incremental

 

53



--------------------------------------------------------------------------------

Term Loan Commitment Amendment may provide for any Incremental Term Loan
Commitment or any Incremental Term Loans to be secured by any Collateral or
other assets of any Loan Party that do not also secure the Loans; (ii) no Lender
(or any successor thereto) shall have any obligation to provide any portion of
any Incremental Term Loan Commitment or any Incremental Term Loan or to increase
any of its other obligations under this Agreement and the other Loan Documents,
and any decision by a Lender to provide any portion of any Incremental Term Loan
Commitment or any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender; (iii) the maturity date of any Incremental
Term Loan Commitment shall be no earlier than the Termination Date; (iv) the
interest rate margins, (subject to clause (iii) above) amortization schedule,
original issue discount, upfront fees and interest rate floors applicable to the
Incremental Term Loan Commitments shall be determined by the Borrower and the
applicable Incremental Term Lenders; and (v) the other terms and documentation
in respect thereof shall otherwise be reasonably satisfactory to the Borrower
and each applicable Incremental Term Lender and subject to the Administrative
Agent’s approval (such approval not to be unreasonably withheld or delayed).

(j) In connection with any Incremental Commitments pursuant to this
Section 2.19, any Additional Revolving Lender or Additional Term Lender becoming
a party hereto shall (i) execute such documents and agreements as the
Administrative Agent may reasonably request and (ii) in the case of any
Additional Revolving Lender or Additional Term Lender that is organized under
the laws of a jurisdiction outside of the United States of America, provide to
the Administrative Agent, its name, address, tax identification number and/or
such other information as shall be necessary for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

Section 2.20. Determination of Dollar Equivalents. The Administrative Agent will
determine the Dollar Equivalent amount of each of the following to the extent
denominated in a Foreign Currency:

(a) each Eurocurrency Borrowing as of the date of such Borrowing or, if
applicable, the date of conversion/continuation of any Revolving Credit
Borrowing as a Eurocurrency Borrowing,

(b) with respect to any Letter of Credit, each of the following: (i) the date on
which such Letter of Credit is issued; (ii) the first Business Day of each
calendar month; and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; and

(c) all Outstanding Revolving Extensions of Credit of the Lenders on and as of
the last Business Day of each calendar month and, during the continuation of an
Event of Default, on any other Business Day (but not more frequently than once
each week) elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar
Equivalent amounts as described in the preceding clauses (a), (b) and (c) is
herein described as a “Computation Date” with respect to such amounts, and the
Administrative Agent shall notify the Borrower of all such determinations and
related computations on such Computation Date.

Section 2.21. Market Disruption. Notwithstanding the satisfaction of all
applicable conditions referred to in Articles II, III, and V, with respect to
any Borrowing or Letter of Credit to be denominated in any Foreign Currency, if
(i) there shall occur on or prior to the date of such Borrowing or Letter of
Credit any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would, in the
reasonable opinion of the Administrative Agent or the applicable Issuing Lender
make it impracticable for the Borrowing or Letter of Credit to be denominated in
the Foreign Currency specified by the Borrower or (ii) in the reasonable opinion
of the

 

54



--------------------------------------------------------------------------------

Administrative Agent or the applicable Issuing Lender a Dollar Equivalent amount
of such Foreign Currency is not readily calculable, then the Administrative
Agent shall forthwith give notice thereof to the Borrower, the Lenders and the
Issuing Lenders, as applicable, and (a) if a Borrowing, such Borrowing shall not
be denominated in such Foreign Currency but shall be made on the requested date
in Dollars, in an aggregate principal amount equal to the Dollar Equivalent
amount (rounded up to the nearest $100,000) of the aggregate principal amount
specified in the related request as ABR Loans, unless the Borrower notifies the
Administrative Agent prior to such Borrowing that (x) it elects not to borrow on
such date or (y) it elects to borrow on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Loans would in
the reasonable opinion of the Administrative Agent and the Lenders be
practicable and in an aggregate principal amount equal to the Dollar Equivalent
amount of the aggregate principal amount specified in the related request, and
(b) if a Letter of Credit, such Letter of Credit shall not be issued in such
Foreign Currency, but shall be issued in Dollars in a face amount equal to the
Dollar Equivalent amount of the face amount specified in the related request or
Application for such Letter of Credit (rounded up to the nearest $100,000),
unless the Borrower notifies the Administrative Agent and the applicable Issuing
Lender prior to the issuance of such Letter of Credit that (I) it elects not to
request the issuance of such Letter of Credit on such date or (II) it elects to
have such Letter of Credit issued on such date in a different Agreed Currency,
as the case may be, in which the denomination of such Letter of Credit would in
the reasonable opinion of the applicable Issuing Lender, the Administrative
Agent and the Lenders be practicable and in face amount equal to the Dollar
Equivalent amount of the face amount specified in the related request or
Application for such Letter of Credit, as the case may be.

Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Foreign Currency
expressed to be payable herein (the “specified currency “) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day immediately preceding that
on which final, non-appealable judgment is given. The obligations of each Loan
Party in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Loan Party agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender, such Lender or the Administrative
Agent, as the case may be, agrees to remit such excess to the applicable Loan
Party.

Section 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees otherwise payable to such Defaulting Lender pursuant to
Section 2.3 shall cease to accrue on the Available Revolving Credit Commitment
of such Defaulting Lender;

 

55



--------------------------------------------------------------------------------

(b) If any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to the Administrative Agent (which will
promptly notify the Defaulting Lender thereof), (i) require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment in its sole discretion); provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Credit Commitment is being assigned, each Issuing Lender and Swing
Line Lender), which consent shall not unreasonably be withheld, delayed or
conditioned and (b) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in any Letter of
Credit and Swing Line Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) or (ii) terminate the unused amount of the Revolving
Credit Commitment of such Defaulting Lender, in whole or in part; provided that
(a) no Event of Default shall have occurred and be continuing and (b) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Lender, the Swing Line Lender or
any other Lender may have against such Defaulting Lender;

(c) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders (or
each Lender) or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
providing for an increase in such Defaulting Lender’s Revolving Credit
Commitment, providing for an extension of such Defaulting Lender’s Revolving
Credit Commitment, or requiring the consent of each directly and adversely
affected Lender pursuant to Section 10.1 if such Defaulting Lender is a directly
and adversely affected Lender;

(d) if any Swing Line Exposure or L/C Exposure exists with respect to such
Lender at the time such Lender becomes a Defaulting Lender, then:

(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated (effective as of the date such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
such Defaulting Lender’s Revolving Credit Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swing Line Exposure and L/C
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolving
Credit Commitments, (B) after giving effect to any such reallocation, no
Non-Defaulting Lender’s Revolving Credit Exposure shall exceed such
Non-Defaulting Lender’s Revolving Credit Commitment and (C) no Event of Default
has occurred and is continuing at such time and the other conditions set forth
in Section 5.2 have been satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
the Borrower’s receipt of written notice from the Administrative Agent,
(x) first, prepay the Swing Line Exposures of the Lenders, and (y) second, Cash
Collateralize for the benefit of the applicable Issuing Lenders only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8.2 for so long as such
L/C Exposure is outstanding;

 

56



--------------------------------------------------------------------------------

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any L/C Fee pursuant to Section 3.3(a) with respect to the
portion of such Defaulting Lender’s L/C Exposure that is Cash Collateralized
during the period such Defaulting Lender’s L/C Exposure is Cash Collateralized
by the Borrower;

(iv) if all or any portion of such Defaulting Lender’s L/C Exposure is
reallocated pursuant to clause (i) above, then all L/C Fees that otherwise would
have been payable to such Defaulting Lender under Section 3.3(a) with respect to
such Defaulting Lender’s reallocated L/C Exposure shall be payable to the
Non-Defaulting Lenders in accordance with such Non-Defaulting Lenders’
Applicable Percentages after giving effect to such reallocation; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all L/C Fees that otherwise would have been payable to such
Defaulting Lender under Section 3.3(a) with respect to such Defaulting Lender’s
unreallocated L/C Exposure shall be payable to the Issuing Lenders, ratably
based on the portion of the Fronting Exposure attributable to the Letters of
Credit issued by each Issuing Lender, until and to the extent that such L/C
Exposure is reallocated and/or Cash Collateralized pursuant to clause (i) or
(ii) above;

(e) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Loan, and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless in each case such Swing
Line Lender or Issuing Lender is satisfied that the related Fronting Exposure
and the Defaulting Lender’s then outstanding L/C Exposure will be 100% covered
by the Revolving Credit Commitments of the Non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with Section 8.2, and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among the Non-Defaulting Lenders
in a manner consistent with Section 2.23(d)(i) (and such Defaulting Lender shall
not participate therein);

(f) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Swing Line Lender or Issuing Lender hereunder; third, to Cash Collateralize
in accordance with the procedures set forth in Section 8.2 the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize in accordance
with the procedures set forth in Section 8.2 the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders or any Swing Line Lender or Issuing Lender or as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Swing Line Lender or Issuing Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing

 

57



--------------------------------------------------------------------------------

to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Reimbursement Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Reimbursement Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 2.23(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

(g) in the event that the Administrative Agent, the Borrower, and each Swing
Line Lender and Issuing Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposures and L/C Exposures of the Lenders shall be readjusted to
reflect the inclusion of such previous Defaulting Lender’s Revolving Credit
Commitment, and on such date such previous Defaulting Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such previous Defaulting Lender to hold
such Loans and Swing Line Exposure and L/C Exposure in accordance with its
Applicable Percentage; provided, however, that no adjustments will be made
retroactively with respect to L/C Fees, commissions or interest accrued or
payments made by or on behalf of the Borrower or any other Loan Party while such
previous Defaulting Lender was a Defaulting Lender; and

(h) the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.23 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
Issuing Lender, Borrower or any other Loan Party may at any time have against,
or with respect to, such Defaulting Lender (whether or not such Defaulting
Lender has subsequently ceased to be a Defaulting Lender pursuant to
Section 2.23(g)).

ARTICLE III. LETTERS OF CREDIT

Section 3.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4, agrees to issue
standby and commercial letters of credit (“Letters of Credit”) for the account
of the Borrower or any Subsidiary Guarantor on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided that, no Issuing Lender shall have any
obligation to and shall not issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the Maximum L/C Exposure
Amount, (ii) the Outstanding Revolving Extensions of Credit of all Lenders
denominated in Foreign Currencies would exceed the Foreign Currency Sublimit,
(iii) any Lender’s Outstanding Revolving Extensions of Credit would exceed such
Lender’s Revolving Credit Commitment then in effect, or (iv) the sum of (x) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Letters of
Credit issued by such Issuing Lender at such time plus (y) the aggregate Dollar
Equivalent of all payments made by such Issuing Lender under Letters of Credit
issued by it that have not yet been reimbursed by or on behalf of the Borrower
at such time would exceed its Letter of Credit Commitment; provided that,
notwithstanding the foregoing clause (iv) (but subject to the foregoing clauses

 

58



--------------------------------------------------------------------------------

(i) through (iii)), an Issuing Lender that has a Letter of Credit Commitment
may, but shall be not obligated to, issue, amend, renew, increase or extend any
Letter of Credit if, after giving effect to such issuance, amendment, renewal or
extension, the sum of (x) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Letters of Credit issued by such Issuing Lender at such time
plus (y) the aggregate Dollar Equivalent of all payments made by such Issuing
Lender under Letters of Credit issued by it that have not yet been reimbursed by
or on behalf of the Borrower at such time exceeds its Letter of Credit
Commitment. The Borrower may, at any time and from time to time, increase or
reduce the Letter of Credit Commitment of any Issuing Lender as provided in the
definition of Letter of Credit Commitment; provided that the Borrower shall not
reduce the Letter of Credit Commitment of any Issuing Lender if, after giving
effect of such reduction, the conditions set forth in clauses (i) through
(iv) above shall not be satisfied Notwithstanding anything herein to the
contrary, no Issuing Lender shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country, region or territory that, at the time of
such funding, is a Sanctioned Country or (ii) in any manner that would result in
a violation of any Sanctions by any party to this Agreement. Each Letter of
Credit shall (i) be a standby or commercial letter of credit denominated in an
Agreed Currency and issued to support obligations of the Borrower or the
respective Subsidiary Guarantor and its respective Subsidiaries, contingent or
otherwise, arising in the ordinary course of business, and (ii) expire no later
than the earlier of (x) one year after the date of issuance, and (y) five
(5) Business Days prior to the Termination Date; provided, that any Letter of
Credit with a one-year tenor may provide for extension thereof for additional
one-year periods (but in no event for a period expiring after the date specified
in the preceding clause (y)); provided further that, notwithstanding the
foregoing, the expiration date of any Letter of Credit may be a date that is no
later than one (1) year after the Termination Date so long as not later than
thirty (30) days prior to the Termination Date (or such later date as agreed by
the Administrative Agent and the applicable Issuing Lender in their sole
discretion) the Borrower Cash Collateralizes 105% of the then maximum face
amount of such Letter of Credit in a manner reasonably acceptable to the
Administrative Agent and the applicable Issuing Lender.

(b) Each Letter of Credit shall be subject to the UCP or the ISP, as applicable,
and, to the extent not inconsistent therewith, the laws of the State of New
York.

(c) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, or otherwise subject it to a Country Risk Event, (ii) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any law applicable to such Issuing Lender shall prohibit,
or require that such Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such Issuing Lender any unreimbursed loss, cost or expense that was not
applicable on the Closing Date and that such Issuing Lender in good faith deems
material to it, or (iii) the issuance of such Letter of Credit would violate one
or more policies of such Issuing Lender applicable to letters of credit
generally.

Section 3.2. Procedure for Issuance of Letters of Credit. The Borrower or any
Subsidiary Guarantor may from time to time request that an Issuing Lender issue
a Letter of Credit denominated in an Agreed Currency by delivering to the
Administrative Agent and such Issuing Lender at its respective address for
notices specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. Upon
receipt of any fully completed Application, the applicable Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and

 

59



--------------------------------------------------------------------------------

shall promptly issue the Letter of Credit requested thereby (but in no event
shall the Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the fully completed Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower or the respective Subsidiary Guarantor. The Issuing Lender
shall furnish a copy of such Letter of Credit to the Borrower and/or to the
respective Subsidiary Guarantor promptly following the issuance thereof, and
shall notify the Administrative Agent and the Lenders of the issuance thereof.

Section 3.3. L/C Fees and Other Charges.

(a) The Borrower or the respective Subsidiary Guarantor shall pay (i) to the
Administrative Agent, for the account of each applicable Issuing Lender and the
L/C Participants, Letter of Credit fees with respect to each outstanding Letter
of Credit, computed for the period from the Closing Date (in the case of the
first such payment) or the date on which the last such payment was due (in all
other cases) to the date upon which such payment is due hereunder, in each case
at a rate equal to the L/C Fee, payable in Dollars to the applicable Issuing
Lender and the L/C Participants to be shared ratably among them in accordance
with their respective Applicable Percentages, and (ii) to each Issuing Lender, a
Letter of Credit fronting fee with respect to each Letter of Credit issued by
such Issuing Lender, computed for the period from the Closing Date (in the case
of the first such payment) or the date on which the last such payment was due
(in all other cases) to the date upon which such payment is due hereunder, at a
per annum rate (as agreed in writing between the Borrower and the applicable
Issuing Lender) applied to the average daily aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit during the period for which
such fronting fee is calculated, payable in Dollars to the applicable Issuing
Lender. All such fees described in this Section 3.3(a) shall be payable in
arrears on each L/C Fee Payment Date and shall be nonrefundable.

(b) In addition to the foregoing fees, the Borrower or the respective Subsidiary
Guarantor shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit issued by such Issuing Lender.

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lenders and the L/C Participants all fees received by
the Administrative Agent for their respective accounts pursuant to this
Section 3.3.

Section 3.4. L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase, and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Applicable Percentage in
each such Issuing Lender’s obligations and rights under each Letter of Credit
issued by it hereunder and the amount of each drawing paid by each such Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if any amount is paid under any Letter of Credit
for which such Issuing Lender is not reimbursed in full by the Borrower or the
respective Subsidiary Guarantor in accordance with the terms of this Agreement,
such L/C Participant shall pay to the Administrative Agent for the account of
such Issuing Lender upon demand at the Administrative Agent’s Applicable Payment
Office an amount equal to such L/C Participant’s Applicable Percentage of the
amount of such drawing, or any part thereof, which is not so reimbursed. Any
demand pursuant to the preceding sentence received after 2:00 P.M. on any
Business Day shall be deemed to have been received on the next succeeding
Business Day.

 

60



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant for the account of
an Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
paid to such Issuing Lender within two Business Days after the date such payment
is due, such L/C Participant shall pay to such Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal funds rate (or, in the case of a Letter of Credit denominated in a
Foreign Currency, the applicable Overnight Foreign Currency Rate), as quoted by
the Issuing Lender, during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not in fact made available to an Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, the amount of such payment in the applicable Agreed Currency or, if so
elected by such Issuing Lender, the Dollar Equivalent of such amount, in either
case with interest thereon calculated from such due date at the rate per annum
then applicable to Eurocurrency Borrowings hereunder in the applicable Foreign
Currency having an Interest Period of one month or, if such Issuing Lender has
elected to receive the Dollar Equivalent of such amount, the rate per annum then
applicable to ABR Borrowings hereunder. A certificate of the applicable Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and any L/C Participant has paid its pro rata share of such
payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
the respective Subsidiary Guarantor or otherwise, including proceeds of Cash
Collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, such Issuing Lender will as soon as practicable distribute to
such L/C Participant its pro rata share thereof; provided, however, that in the
event that any such payment received by such Issuing Lender shall be required to
be returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

Section 3.5. Reimbursement Obligation. The Borrower or the Subsidiary Guarantor
agrees to reimburse each Issuing Lender on each date on which an Issuing Lender
notifies the Borrower or the respective Subsidiary Guarantor of the date and
amount of a drawing under any Letter of Credit that has been paid by such
Issuing Lender in an amount equal to (a) the amount of the drawing so paid and
(b) any taxes, fees, charges or other costs or expenses reasonably incurred by
such Issuing Lender in connection with any payment made by such Issuing Lender
under, or with respect to, such Letter of Credit. Each such payment shall be
made to the Administrative Agent for the account of an Issuing Lender at the
Applicable Payment Office in immediately available funds in the Agreed Currency
in which the Letter of Credit was denominated. Interest shall be payable on any
and all amounts remaining unpaid by the Borrower under this Section from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until the next Business Day following the date of such notice, at the
ABR then in effect (in the case of amounts payable in Dollars) or at the rate
per annum then applicable hereunder to Eurocurrency Borrowings in the applicable
Foreign Currency having an Interest Period of one month (in the case of amounts
payable in Foreign Currencies), and from such Business Day until payment in full
at the rate which would be payable on any outstanding ABR Borrowings that were
then overdue (in the case of amounts payable in Dollars) or at the rate then
applicable to Eurocurrency Borrowings in the applicable Foreign Currency having
an Interest Period of one month that were then overdue (in the case of amounts
payable in Foreign Currencies). Notwithstanding anything herein to the contrary,
the Borrower shall have

 

61



--------------------------------------------------------------------------------

joint and several liability with the respective Subsidiary Guarantor for all L/C
Obligations of such Subsidiary Guarantor. If any Loan Party’s reimbursement of,
or obligation to reimburse, any amounts in any Foreign Currency would subject
the Administrative Agent, any Issuing Lender or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the relevant Issuing Lender or the relevant Lender or (y) reimburse each drawing
or other payment made in such Foreign Currency in Dollars, in an amount equal to
the Approximate Equivalent Amount on the date such drawing or other payment is
made, of such drawing or other payment.

Section 3.6. Obligations Absolute. The Borrower’s and the respective Subsidiary
Guarantor’s obligations under this Article III shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Borrower and the respective
Subsidiary Guarantor may have or have had against any Issuing Lender or any
beneficiary of a Letter of Credit. The Borrower and the respective Subsidiary
Guarantor also agree with each Issuing Lender that no Issuing Lender shall be
responsible for, and the Borrower’s and the respective Subsidiary Guarantor’s
L/C Obligations under Section 3.5 shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower or the respective Subsidiary
Guarantor and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower or the respective Subsidiary Guarantor against any beneficiary of such
Letter of Credit or any such transferee provided that this paragraph shall not
relieve any Issuing Lender of any liability resulting from the gross negligence
or willful misconduct of such Issuing Lender (as finally determined by the
nonappealable judgment of a court of competent jurisdiction), or otherwise
affect any defenses or other right that the Borrower may have as a result of any
such gross negligence or willful misconduct. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by the Issuing Lender’s
gross negligence or willful misconduct as finally determined by the
nonappealable judgment of a court of competent jurisdiction. The Borrower and
the respective Subsidiary Guarantor agree that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence of willful
misconduct and in accordance with the standards or care specified in the ISP or
UCP, as applicable, shall be binding on the Borrower and on the respective
Subsidiary Guarantor and shall not result in any liability of such Issuing
Lender to the Borrower or the respective Subsidiary Guarantor.

Section 3.7. Letter of Credit Payments. If any draw shall be made under any
Letter of Credit, the applicable Issuing Lender shall promptly notify the
Administrative Agent and the Borrower or the respective Subsidiary Guarantor of
the date, amount and currency thereof. The responsibility of each Issuing Lender
to the Borrower or the respective Subsidiary Guarantor in connection with any
such draw under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including any draft) delivered under such Letter
of Credit in connection with such presentment are in conformity with such Letter
of Credit.

Section 3.8. Application. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

Section 3.9. Existing Letters of Credit. For all purposes of this Agreement,
each of the Existing Letters of Credit shall be deemed to have been issued by
the Issuing Lender on the Closing Date pursuant to the provisions of this
Agreement and shall be subject to, and governed by, all terms and conditions of
this Agreement, including without limitation, Sections 3.3 and 3.4, on and after
the Closing Date.

 

62



--------------------------------------------------------------------------------

Section 3.10. Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Lender (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Borrower (a) shall be primarily liable for such Letter of Credit
(including being primarily liable to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of the
Borrower and (b) irrevocably waives any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit. The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

Section 3.11. Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender (other than JPMCB in its capacity as
an Issuing Lender) shall report in writing to the Administrative Agent
(a) promptly following the end of each calendar month, the aggregate amount and
currency of Letters of Credit issued by it and outstanding at the end of such
month, (b) on or prior to each Business Day on which such Issuing Lender expects
to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount and
currency of the Letter of Credit to be issued, amended, renewed or extended by
it and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Lender shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (c) on each Business Day on
which such Issuing Lender makes any payment under any Letter of Credit, the date
of such payment under such Letter of Credit and the amount and currency of such
payment, (d) on any Business Day on which the Borrower or any Subsidiary
Guarantor fails to reimburse any payment under any Letter of Credit required to
be reimbursed to such Issuing Lender on such day, the date of such failure and
the amount and currency of such payment and (e) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

Section 3.12. Replacement and Resignation of an Issuing Lender.

(a) An Issuing Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to this Agreement. From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lender, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit then outstanding
and issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit or extend or otherwise amend any existing Letter of
Credit.

 

63



--------------------------------------------------------------------------------

(b) Subject to the appointment and acceptance of a successor Issuing Lender, any
Issuing Lender may resign as an Issuing Lender at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such resigning Issuing Lender shall be replaced in accordance
with Section 3.12(a) above.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans and issue or participate in Letters of Credit, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:

Section 4.1. Financial Condition. The consolidated balance sheet of the Parent
and its consolidated Subsidiaries as at December 28, 2019 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by KPMG LLP copies of which have heretofore been
furnished to each Lender, present fairly the consolidated financial condition of
the Parent and its consolidated Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein). The unaudited consolidated balance sheet
of the Parent and its consolidated Subsidiaries as at June 27, 2020 and the
related unaudited consolidated statements of income and of cash flows for the
fiscal quarter ended on such date, certified by a Responsible Officer, copies of
which have heretofore been furnished to each Lender, have been prepared in
accordance with GAAP (except as permitted by Form 10-Q under the Securities and
Exchange Act of 1934, as amended) applied consistently throughout the periods
involved, and present fairly the consolidated financial condition of the Parent
and its consolidated Subsidiaries as at such date, and the consolidated results
of their operations and their consolidated cash flows for the fiscal quarter
then ended (subject to normal year-end audit adjustments). Neither the Parent
nor any of its consolidated Subsidiaries had, at June 27, 2020, any material
Guarantee Obligation, contingent liability or liability for taxes, or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements or in the notes thereto.
During the period from June 27, 2020 to and including the Closing Date, there
has been no sale, transfer or other disposition by the Parent or any of its
consolidated Subsidiaries of any material part of its business or property and
no purchase or other acquisition of any business or property (including any
capital stock of any other Person) material in relation to the consolidated
financial condition of the Parent and its consolidated Subsidiaries at June 27,
2020.

Section 4.2. No Change. Since December 28, 2019, (a) there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) except as permitted by Section 7.8 of this
Agreement or Section 7.8 of the Existing Credit Agreement, no dividends or other
distributions have been declared, paid or made upon the Capital Stock of the
Borrower or the Parent nor has any of the Capital Stock of the Borrower or the
Parent been redeemed, retired, purchased or otherwise acquired for value by the
Borrower or any of its Subsidiaries.

Section 4.3. Existence; Compliance with Law. Each of the Parent and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization under the name (as of the date
hereof) set forth in its respective signature line hereto, (b) has the power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except where the failure to so
qualify, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 4.4. Organizational Power; Authorization; Enforceable Obligations. Each
Loan Party has the corporate or other applicable organizational power and
authority to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder, and has taken all
corporate or other applicable organizational action necessary to be taken by it
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and in the case of the Borrower, to authorize the Borrowings
on the terms and conditions of this Agreement, the Applications and the other
Loan Documents. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be made or obtained by the Borrower or any other Loan Party in
connection with the Borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any other Loan
Documents, except (a) consents and filings which will have been obtained or made
and will be in full force and effect on the Closing Date, (b) for filings
necessary to perfect Liens created pursuant to the Loan Documents and (c) such
consents and filings which, individually or in the aggregate, if not obtained,
could not reasonably be expected to have a Material Adverse Effect. This
Agreement has been, and, as of the Closing Date, each other Loan Document will
be, duly executed and delivered on behalf of each Loan Party thereto. This
Agreement constitutes, and each other Loan Document when executed and delivered
will constitute, a legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 4.5. No Legal Bar. The execution, delivery and performance of the Loan
Documents, the Borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Parent or of any
of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, other than
Liens arising pursuant to the Loan Documents (it being understood that the use
of the proceeds of the Borrowings to provide a portion of the funds necessary to
purchase any asset with respect to which the remainder of the purchase price is
financed by Indebtedness permitted under Sections 7.2(c), 7.2(e) or 7.2(r) that
is secured by a Lien on such asset permitted by Sections 7.3(g) or 7.3(h) does
not constitute the use of the proceeds of a Borrowing resulting in the creation
or imposition of any Lien for purposes of this Section).

Section 4.6. No Material Litigation. Except as may be disclosed in the Parent’s
reports on Form 10-K and Form 10-Q filed with the Securities and Exchange
Commission for the periods ended December 28, 2019 and June 27, 2020,
respectively, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Parent or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) which could reasonably be expected to have a Material Adverse
Effect.

Section 4.7. No Default. Neither the Parent nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

Section 4.8. Ownership of Property; Liens. Each of the Parent and its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any Lien except as permitted by Section 7.3.

 

65



--------------------------------------------------------------------------------

Section 4.9. Intellectual Property. The Parent and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted except for those the failure to own or license which could not
reasonably be expected to have a Material Adverse Effect (the “Intellectual
Property”). No claim has been asserted and is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim except for any such claim which could not
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Parent and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 4.10. No Burdensome Restrictions. No Requirement of Law (but excluding,
solely for purposes of this Section 4.10, laws, treaties, rules or regulations
applicable generally to businesses of the types conducted by the Parent and its
Subsidiaries) or Contractual Obligation of the Parent or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

Section 4.11. Taxes. Each of the Parent and its Subsidiaries has filed or caused
to be filed all Federal income and other tax returns which, to the knowledge of
the Parent or the Borrower, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments (of which
notice has been received by it) made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Parent or its Subsidiaries, as the case may be), except in each
case as could not reasonably be expected to have a Material Adverse Effect. No
tax Lien has been filed, and, to the knowledge of the Parent or the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge,
except in each case as could not reasonably be expected to have a Material
Adverse Effect.

Section 4.12. Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose which violates the provisions of the regulations of
such Board of Governors.

Section 4.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 431 of the Code or Section 304 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, no Plan has
failed to satisfy the minimum funding standard applicable to such Single
Employer Plan (as determined pursuant to Section 412 of the Code and Section 302
of ERISA) for any plan year during such period, and each Plan, and, to the
knowledge of the Borrower, each Multiemployer Plan, has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred other than a standard termination pursuant
to Section 4041(b) of ERISA, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Single Employer Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefits.
Neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity

 

66



--------------------------------------------------------------------------------

were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made, which (in the aggregate with the liabilities which have been
incurred with respect to all such withdrawals which have occurred since the
Closing Date) would exceed $10,000,000. No such Multiemployer Plan is in
Reorganization or Insolvent. Neither the Borrower nor any Commonly Controlled
Entity has or could have any obligation to contribute to, or any liability with
respect to, any Plan, program or arrangement providing for post-retirement
welfare benefits, except as may be required pursuant to Section 4980B of the
Code or Section 601 of ERISA.

Section 4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth on Schedule 4.14, the Borrower is not subject to regulation under any
Federal or State statute or regulation which limits its ability to incur
Indebtedness.

Section 4.15. Subsidiaries. The Subsidiaries listed on Schedule 4.15 hereto
constitute all the Subsidiaries of the Borrower and the Parent at the date
hereof.

Section 4.16. Purpose of Loans. The proceeds of the Revolving Credit Borrowings
shall be used by the Borrower to repay indebtedness outstanding under the
Existing Credit Agreement and to provide funding for the general corporate
purposes of the Borrower and its Subsidiaries, including working capital.

Section 4.17. Environmental Matters. To the knowledge of the Borrower, each of
the representations and warranties set forth in paragraphs (a) through (f) of
this Section is true and correct, except to the extent that such failures to be
so true and correct are disclosed in Schedule 4.17 hereto:

(a) The facilities and properties owned, leased or operated by the Parent or any
of its Subsidiaries (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could reasonably be
expected to give rise to liability under, any Environmental Law except in either
case insofar as such violation or liability, or any aggregation thereof, is not
reasonably likely to result in the payment of a Material Environmental Amount.

(b) The Properties and all operations at the Properties are in compliance, and
have in the last 5 years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Parent or any of its Subsidiaries
(the “Business”) which could reasonably be expected to materially interfere with
the continued operation of, or materially impair the fair saleable value of, the
Properties taken as a whole.

(c) Neither the Parent nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Parent or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened except insofar as such notice or threatened
notice, or any aggregation thereof, does not involve a matter or matters that is
or are reasonably likely to result in the payment of a Material Environmental
Amount.

 

67



--------------------------------------------------------------------------------

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in the payment of a Material Environmental Amount.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent or the Borrower, threatened, under any
Environmental Law to which the Parent or any of its Subsidiaries is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business except
insofar as such proceeding, action, decree, order or other requirement, or any
aggregation thereof, is not reasonably likely to result in the payment of a
material Environmental Amount.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Parent or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws except insofar as any such violation or liability referred to
in this paragraph, or any aggregation thereof, is not reasonably likely to
result in the payment of a Material Environmental Amount.

Section 4.18. Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Parent, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws (to the extent applicable to any material portion of
the business or operations of the Parent or any of its Subsidiaries) and
applicable Sanctions. The Parent and its Subsidiaries have either
(i) implemented and maintain in effect policies and procedures designed to
ensure compliance by their respective Landstar Agents with Anti-Corruption Laws
and applicable Sanctions or (ii) entered into contractual arrangements with such
Landstar Agents requiring compliance by such Landstar Agents with
Anti-Corruption Laws and applicable Sanctions. The Parent and its Subsidiaries
and, to the knowledge of each Loan Party, the directors, officers, employees and
Landstar Agents of the Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Parent, any Subsidiary of the Parent, any of their respective directors,
officers and employees nor, to the knowledge of each Loan Party, any Landstar
Agent is a Sanctioned Person. The Borrower will not knowingly use, directly or
indirectly, any Borrowing or Letter of Credit, or the proceeds of any thereof,
in any manner that will violate any Anti-Corruption Law in any material respect
or any applicable Sanctions.

Section 4.19. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Conditions to Effectiveness. The effectiveness of this Agreement,
and the obligations of the Lenders to make any Loans or issue or extend any
Letters of Credit on and after the Closing Date, are subject to the
satisfaction, as of the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by duly authorized officers of the Borrower,
the Parent, and the Subsidiary Guarantors, with a counterpart for each Lender,
(ii) each of the Notes in favor of the various Lenders requesting the same,
executed and delivered by a duly authorized officer of the Borrower, with one
original of each Note, and (iii) a Subsidiaries Guarantee Supplement, in the
form of Exhibit A to the Subsidiaries Guarantee, pursuant to which Landstar
Blue, LLC shall become a Subsidiary Guarantor, executed and delivered by duly
authorized officers of the parties thereto, with a counterpart or a conformed
copy for each Lender.

 

68



--------------------------------------------------------------------------------

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit D, executed by any Vice President of the Borrower.

(c) Corporate Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Borrower authorizing (i) the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and (ii) the
Borrowings contemplated hereunder, certified by the Secretary or an Assistant
Secretary of the Borrower as of the Closing Date, which certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded.

(d) Borrower Incumbency Certificate. The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, as to the
incumbency and signature of the officers of the Borrower executing any Loan
Document reasonably satisfactory in form and substance to the Administrative
Agent, executed by the President or any Vice President and the Secretary or any
Assistant Secretary of the Borrower.

(e) Corporate Proceedings of the Parent. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Parent authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which the Parent is a party, certified by the
Secretary or an Assistant Secretary of the Parent as of the Closing Date, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

(f) Parent Incumbency Certificate. The Administrative Agent shall have received
a certificate of the Parent, dated the Closing Date, as to the incumbency and
signature of the officers of the Parent executing this Agreement and any other
Loan Document reasonably satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of the Parent.

(g) Corporate or Other Organizational Proceedings of Subsidiary Guarantors. The
Administrative Agent shall have received a copy of the resolutions or consents,
as applicable, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or other managing board or
comparable body of each Subsidiary Guarantor authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, certified by the
Secretary or an Assistant Secretary or other authorized representatives of each
such Subsidiary Guarantor as of the Closing Date, which certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
state that the resolutions or consents, as applicable, thereby certified have
not been amended, modified, revoked or rescinded.

(h) Subsidiary Guarantor Incumbency Certificates. The Administrative Agent shall
have received a certificate of each Subsidiary Guarantor, dated the Closing
Date, as to the incumbency and signature of the officers or other authorized
representatives of such Subsidiary Guarantors, reasonably satisfactory in form
and substance to the Administrative Agent, executed by the President or any Vice
President and the Secretary or any Assistant Secretary or other authorized
representatives of each such Subsidiary Guarantor.

 

69



--------------------------------------------------------------------------------

(i) Corporate and Other Organizational Documents. The Administrative Agent shall
have received (i) certificates in respect of each Loan Party evidencing its good
standing under the laws of its jurisdiction of organization and (ii) true and
complete copies of the certificate or articles of incorporation, by-laws,
limited liability company or partnership agreement, or other organizational
documents of each Loan Party, certified as of the Closing Date as complete and
correct copies thereof by the Secretary or an Assistant Secretary or other
authorized representative of such Loan Party.

(j) Fees and Expenses; Existing Obligations. (i) The Administrative Agent and
the Lenders shall have received the fees and expenses (to the extent invoices
for such expenses have been presented at least one (1) Business Day before the
Closing Date) to be received on the Closing Date as separately agreed between
the Administrative Agent and the Borrower and (ii) the Administrative Agent
shall have received, for the ratable account of each “Lender” under the Existing
Credit Agreement, all accrued and unpaid commitment fees, letter of credit fees
and interest owing thereunder immediately prior to the effectiveness of this
Agreement.

(k) Legal Opinions. The Administrative Agent shall have received executed legal
opinions addressed to the Administrative Agent and the Lenders from the
following counsel:

(i) Debevoise & Plimpton LLP, New York counsel to the Borrower and the other
Loan Parties;

(ii) Michael Kneller, general counsel of the Borrower and the other Loan
Parties;

(iii) Maples and Calder, Cayman Islands counsel to the Borrower and certain
other Loan Parties; and

(iv) Richards, Layton & Finger, P.A., Delaware counsel to the Borrower and
certain other Loan Parties.

Each such legal opinion shall cover such matters as to the respective Loan
Parties and with respect to the transactions contemplated by this Agreement as
the Administrative Agent may reasonably require.

(l) Insurance. The Administrative Agent shall have received evidence reasonably
satisfactory to it as to the adequacy of the insurance program of the Loan
Parties and that each Loan Party has obtained the insurance coverage required by
Section 6.5 hereof.

(m) Financial Statements. The Borrower shall have delivered to the
Administrative Agent and the Lenders, to the extent not publicly available,
(i) the Parent’s audited annual financial statements for the fiscal years ended
December 30, 2017, December 29, 2018, and December 28, 2019, (ii) the Parent’s
unaudited quarterly financial statements for the fiscal quarters ended March 28,
2020 and June 27, 2020, and (iii) consolidated financial projections for the
Parent through the Parent’s 2023 fiscal year.

(n) Consents, etc. The Administrative Agent shall have received copies of any
consents, approvals, authorizations, registrations, or filings required to be
made or obtained by any of the Loan Parties in connection with the transactions
contemplated by this Agreement.

 

70



--------------------------------------------------------------------------------

(o) KYC Requirements, Etc. (i) The Administrative Agent shall have received, at
least two (2) Business Days prior to the Closing Date, all documentation and
other information regarding the Loan Parties requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested in writing of the Borrower at
least ten (10) Business Days prior to the Closing Date and (ii) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least two (2) Business Days prior to the Closing Date,
any Lender that has requested, in a written notice to the Borrower at least ten
(10) Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

For purposes of determining the satisfaction of the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, approved or be satisfied with each document or other matter required
by this Section 5.1 to be accepted or approved by, or satisfactory to, the
Lenders, unless an officer of the Administrative Agent responsible for the
matters described in this Section 5.1 shall have received written notice from
such Lender prior to the proposed Closing Date specifying such Lender’s
objection thereto.

Section 5.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any Loans, and of any Issuing Lender to issue, renew, extend or
increase any Letter of Credit, on the Closing Date or on any subsequent date, is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Loan Parties in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
on and as of such date as if made on and as of such date (or, if stated to
relate to an earlier date, as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
and/or Letters of Credit requested to be issued, increased or renewed on such
date.

(c) Excess Cash. At the time of and immediately after giving pro forma effect to
the Loans requested to be made and/or Letters of Credit requested to be issued,
increased or renewed on such date and the use of proceeds thereof, the
unrestricted cash (and Cash Equivalents) of the Parent, the Borrower and their
respective Subsidiaries shall not exceed $400,000,000.

Each Borrowing and each issuance, renewal, extension or increase of a Letter of
Credit by or for the account of the Borrower or any Subsidiary Guarantor
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such Loan or issuance, renewal, extension or increase of such Letter
of Credit that the conditions contained in this Section 5.2 have been satisfied.

ARTICLE VI. AFFIRMATIVE COVENANTS

Each of the Parent and the Borrower hereby agrees that, so long as any Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding,
or any Loan, L/C Obligations or any other Obligation is owing to any Lender, any
Issuing Lender or the Administrative Agent hereunder, the Parent and the
Borrower shall and, in the case of the agreements set forth in Sections 6.3,
6.4, 6.5, 6.6 and 6.8, shall cause each of its Subsidiaries to:

 

71



--------------------------------------------------------------------------------

Section 6.1. Financial Statements. Furnish to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, a copy of the consolidated balance sheet and the
related consolidating balance sheet information, to be provided on a combined
basis for the Guarantors and for the Subsidiaries that are not Guarantors of the
Parent and its consolidated Subsidiaries as at the end of such year, and the
related consolidated statements of income, changes in shareholders equity, and
cash flows for such year and the related consolidating information for such
statements of income and cash flows for such year, to be provided on a combined
basis for the Guarantors and for the Subsidiaries that are not Guarantors,
setting forth in the case of the consolidated balance sheets and the
consolidated statements of income, changes in shareholders equity and cash
flows, comparative figures for the previous year, reported on, in the case of
the consolidated financial statements, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent,
a copy of the unaudited consolidated balance sheet and the related consolidating
balance sheet information, to be provided on a combined basis for the Guarantors
and for the Subsidiaries that are not Guarantors of the Parent and its
consolidated Subsidiaries as at the end of such quarter, and the related
unaudited consolidated statements of income, changes in shareholders equity, and
cash flows of the Parent and its consolidated Subsidiaries for such quarter and
the related consolidating information for such statements of income and cash
flows for such year, to be provided on a combined basis for the Guarantors and
for the Subsidiaries that are not Guarantors and the portion of the fiscal year
through the end of such quarter, setting forth in the case of the consolidated
balance sheets and consolidated statements of income and cash flows, comparative
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);

all of which financial statements and related information shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP (except, in the case of the financial statements
referred to in subparagraph (b), such financial statements need not contain
footnotes) applied consistently throughout the periods reflected therein and
with prior periods (except as approved by such accountants or officer, as the
case may be, and disclosed therein). The parties to this Agreement acknowledge
that the Parent’s public filing of its consolidated financial statements
described in paragraphs (a) and (b) above with the SEC on Forms 10-K and 10-Q,
as applicable, shall satisfy the requirements of this Section 6.1 with respect
to the furnishing of such consolidated financial statements, and shall be deemed
to have been furnished on the date such consolidated financial statements have
been posted on the SEC website and are publicly accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto.

Section 6.2. Certificates; Other Information. Furnish to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b) or the public filing by the Parent of Forms 10-K and
10-Q with the SEC, a certificate of a Responsible Officer stating that, to such
Officer’s knowledge, each of the Parent and the Borrower during such period has
observed or performed all of its covenants and other agreements contained in
this Agreement and the other Loan Documents to which it is a party to be
observed or performed by it, and that such Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, and
setting forth in reasonable detail computations of compliance with the
provisions of Section 7.1 (including, without limitation, any reconciliation of
such financial statements with generally accepted accounting principles as
utilized in preparing the audited financial statements delivered pursuant to the
first sentence of Section 4.1);

 

72



--------------------------------------------------------------------------------

(b) within five days after the same are sent, copies of all financial statements
and reports which the Parent or the Borrower sends to its stockholders, and
within five days after the same are filed, copies of all financial statements
and reports which the Parent or the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority (with the Parent’s public filing of such financial statements and
reports with the SEC satisfying the requirements of this Section 6.2(b) with
respect to the furnishing of such financial statements and reports, and shall be
deemed to have been furnished on the date such filing has been made and posted
on the SEC website and publicly accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto); and

(c) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of any of the documents referred to in Section 6.1 or
6.2, and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.

Section 6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Parent or its Subsidiaries, as the case may be.

Section 6.4. Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general type as now conducted by it (except that
the Insurance Subsidiary shall be permitted to engage in the Insurance
Subsidiary Business, Parent, the Borrower, the Subsidiaries and the Receivables
SPV shall be permitted to engage in Permitted Receivables Transactions and the
Borrower and its Subsidiaries, including the Operator Financing Subsidiary and
the Financing Vehicle, as the case may be, shall be permitted to engage in the
Operator Financing Program and the various other activities related thereto, in
each case, subject to the applicable terms and conditions of Article VII) and
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 7.5; and comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

Section 6.5. Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition; maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts (not less than $35,000,000 per occurrence in
the case of comprehensive general liability and automobile liability) and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business, including, without limitation, insurance covering
comprehensive general liability, automobile liability, workers’ compensation
claims and employer’s liability; provided that the Parent, the Borrower and any
Subsidiary may self-insure against any risk required to be insured pursuant to
this Section 6.5 in an aggregate amount of up to $20,000,000 per occurrence
(which the Borrower may allocate among separate tiers or layers of insurance
coverage);

 

73



--------------------------------------------------------------------------------

provided, further, that in the event that the Parent or any of its Subsidiaries
self-insures against any risks required to be insured against pursuant to this
Section 6.5 in an aggregate amount in excess of the $20,000,000 per occurrence
of self-insurance described in the preceding proviso, such additional
self-insurance shall be in amounts satisfactory to the Administrative Agent; and
furnish to each Lender, upon written request, full information as to the
insurance carried.

Section 6.6. Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of the Administrative Agent (acting on its own or at the request
of any Lender) to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be requested and to discuss the business, operations,
properties and financial and other condition of the Parent and its Subsidiaries
with officers and employees of the Parent and its Subsidiaries and with its
independent certified public accountants.

Section 6.7. Notices. Promptly after a Responsible Officer of the Borrower has
obtained knowledge thereof, give notice to the Administrative Agent and each
Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any material Contractual
Obligation of the Parent or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent or
any of its Subsidiaries and any Governmental Authority, which in the case of
clause (i) or (ii) immediately above, if not cured or if adversely determined,
as the case may be, could reasonably be expected to have a Material Adverse
Effect;

(c) any litigation or proceeding affecting the Parent or any of its Subsidiaries
in which (i) the amount involved is $15,000,000 or more and not covered by
insurance or (ii) injunctive or similar relief is sought which, if granted,
could reasonably be expected to have a Material Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Parent or the Borrower knows or has reason to know thereof: (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Plan; a failure to make any required contribution to a Plan which failure is
sufficient to result in the imposition of a Lien on any property of the Borrower
pursuant to Section 303(k) of ERISA or Section 430(k) of the Code, the creation
of any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan or Multiemployer Plan other than a standard termination pursuant to
Section 4041(b) of ERISA; and

(e) any development or event which could reasonably be expected by the Parent or
any of its Subsidiaries to have a Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a written
statement of a Responsible Officer (x) indicating that such notice is being
delivered pursuant to Sections 6.7(a), (b), (c), (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower proposes to take with respect thereto.

 

74



--------------------------------------------------------------------------------

Section 6.8. Environmental Laws.

(a) Comply with, and ensure compliance by all tenants, subtenants, agents and
subcontractors, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and ensure that all tenants,
subtenants, agents and subcontractors obtain and comply in all material respects
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect.

Section 6.9. Additional Subsidiaries. Within forty-five (45) days (or such
longer period as the Administrative Agent may agree in writing in its
discretion) after the creation, formation or acquisition of any Subsidiary
(other than an Excluded Subsidiary), cause such Subsidiary to promptly execute a
supplement pursuant to which such Subsidiary becomes a party to the Subsidiaries
Guarantee. Any such supplement shall be accompanied by evidence of
organizational authorization for the execution and delivery thereof and opinions
of counsel for the respective Loan Parties that are parties thereto with respect
to the authorization, execution, and enforceability thereof, all in form and
substance reasonably satisfactory to the Administrative Agent.

Section 6.10. Anti-Corruption Laws and Sanctions. The Parent will maintain in
effect and enforce (a) policies and procedures designed to ensure compliance by
the Parent, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws (to the extent applicable to any material
portion of the business or operations of the Parent or any of its Subsidiaries)
and applicable Sanctions and (b) either (i) policies and procedures designed to
ensure compliance by Landstar Agents with Anti-Corruption Laws and applicable
Sanctions or (ii) contractual arrangements with such Landstar Agents requiring
compliance by such Landstar Agents with Anti-Corruption Laws and applicable
Sanctions. The Borrower will not knowingly directly or indirectly use, or suffer
the use by the Parent or any of its Subsidiaries of, any Borrowing or Letter of
Credit, or the proceeds of any thereof, in any manner that will violate any
Anti-Corruption Law in any material respect or Sanctions applicable to any party
hereto.

ARTICLE VII. NEGATIVE COVENANTS

Each of the Parent and the Borrower hereby agrees that, so long as any Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding,
or any Loans, L/C Obligations or other Obligations are owing to any Lender, any
Issuing Lender, or the Administrative Agent hereunder, each of the Parent and
the Borrower shall not, and shall not permit any of its Subsidiaries (other than
in the case of Section 7.8) to, directly or indirectly:

Section 7.1. Financial Condition Covenants.

(a) Total Indebtedness to Consolidated EBITDA. Permit the ratio (the “Leverage
Ratio”) of (i) Total Indebtedness as of the last day of any fiscal quarter of
the Parent, to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Parent then ended, to be greater than 3.00 to 1.00.

 

75



--------------------------------------------------------------------------------

(b) Fixed Charge Coverage. Permit as of the last day of any fiscal quarter of
the Parent, the ratio (the “Fixed Charge Coverage Ratio”) of (i) Consolidated
EBITDA for the period of four consecutive fiscal quarters then ended, minus the
amount of expenditures during such period in respect of the purchase or other
acquisition of fixed or capital assets that are not made with Indebtedness
described in Section 7.2(c) to (ii) the sum of Consolidated Interest Expense for
such period, plus all principal installments due during such period with respect
to Financing Leases, to be less than 2.00 to 1.00.

Section 7.2. Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness of the Parent and any of its Subsidiaries under this Agreement
and the other Loan Documents;

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;

(c) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
any acquisition of fixed or capital assets (whether pursuant to a loan, a
Financing Lease or otherwise); provided that, the principal amount of such
Indebtedness does not exceed the aggregate purchase price of such property at
the time it was acquired, and renewals, extensions and refinancings of such
Indebtedness, provided that the amount of such Indebtedness outstanding at the
time of such renewal, extension or refinancing is not increased;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2 and
renewals, extensions and refinancings thereof; provided that, the amount of such
Indebtedness outstanding at the time of such renewal, extension or refinancing
is not increased;

(e) Indebtedness of a Person that becomes a Subsidiary of the Borrower after the
date hereof, Indebtedness secured by property or assets acquired by any
Subsidiary after the date hereof, Indebtedness assumed in connection with
acquisitions of assets permitted by Section 7.10(g) and any Indebtedness
incurred to refinance any such Indebtedness previously referred to in this
Section 7.2(e); provided that, (i) such Indebtedness existed at the time such
Person became a Subsidiary or such property or assets were acquired, as the case
may be, and was not created in anticipation thereof or such Indebtedness is
created to refinance any such existing Indebtedness and does not increase the
outstanding principal amount thereof, (ii) any such refinanced Indebtedness is
payable with interest and fees at rates consistent with those prevailing in the
relevant market at the time of issuance (as determined in good faith by the
Borrower), (iii) the other terms and conditions of any such refinanced
Indebtedness referred to in this paragraph, taken as a whole, including, without
limitation, the covenants, default provisions and representations and
warranties, are not more restrictive than the terms and conditions of this
Agreement (as determined in good faith by the Borrower); provided that, nothing
in this Section 7.2(e) shall be deemed to prevent such Indebtedness from being
secured by Liens permitted by Section 7.3(g), and (iv) immediately after giving
effect to the acquisition of such Person, property or assets or such
refinancing, as the case may be, no Default or Event of Default shall have
occurred and be continuing;

(f) Indebtedness of the Parent, the Borrower or any Subsidiary under any
Interest Rate Protection Agreement, Commodity Price Protection Agreement or
Exchange Rate Protection Agreement permitted pursuant to Section 7.10;

(g) Indebtedness of the Parent to the Borrower or any of its Subsidiaries
incurred to purchase, repurchase, redeem or retire the Parent’s Capital Stock,
which Indebtedness is incurred when no Default or Event of Default has occurred
and is continuing or would result therefrom and such purchase, repurchase,
redemption or retirement is made in compliance with Section 7.8(h);

 

76



--------------------------------------------------------------------------------

(h) so long as no Default or Event of Default shall have occurred and be
continuing, Indebtedness of the Parent to the Borrower or any of its
Subsidiaries incurred to cover reasonable and necessary expenses incurred by the
Parent in connection with registration, public offerings and exchange listing of
securities;

(i) Indebtedness of the Parent to the Borrower and its Subsidiaries in an amount
sufficient to pay tax liabilities of the Parent which are paid in cash by the
Parent to any taxing authority and which are franchise tax liabilities or other
tax liabilities required to be paid to maintain its existence or which are
attributable to income, business, properties or activities of, or distribution
of earnings by, the Parent or its Subsidiaries; provided that, the Parent shall
repay such Indebtedness upon receipt of any refunds of such tax payments in an
amount equal to such refunds;

(j) Indebtedness of the Parent to the Borrower and its Subsidiaries (in addition
to Indebtedness otherwise permitted by this Section 7.2) incurred to pay
expenses in the ordinary course of business;

(k) Indebtedness of the Parent to the Borrower and its Subsidiaries incurred to
pay premiums to insurance companies for directors’ and officers’ insurance with
respect to the Parent;

(l) Indebtedness of the Parent to the Borrower and its Subsidiaries incurred to
pay for the printing and distribution of financial reports of the Parent, proxy
solicitations and other communications with shareholders of the Parent and for
filings with the Securities and Exchange Commission and costs directly related
to the annual meeting of shareholders of the Parent;

(m) Indebtedness of the Parent to the Borrower and its Subsidiaries incurred to
pay directors’ fees and expenses to directors of the Parent;

(n) Indebtedness of the Parent to the Borrower and its Subsidiaries incurred to
pay fees owed by the Parent to its transfer agent;

(o) Indebtedness of the Parent to the Borrower and its Subsidiaries, the
proceeds of which are used to pay fees to the Parent’s independent auditors, tax
advisors and outside attorneys in the ordinary course of business;

(p) Indebtedness incurred to exercise purchase options under leases (other than
Financing Leases and Short Term Leases) for tractors, trailers and related
equipment which leases are assumed or acquired subsequent to the Closing Date in
connection with Permitted Acquisitions; provided that, (i) such Indebtedness is
payable with interest and fees at rates consistent with those prevailing in the
relevant market at the time of issuance (as determined in good faith by the
Borrower), (ii) the other terms and conditions of such Indebtedness, taken as a
whole, including, without limitation, the covenants, default provisions and
representations and warranties, are not more restrictive than the terms and
conditions of this Agreement (as determined in good faith by the Borrower);
provided that, nothing in this clause shall be deemed to prevent such
Indebtedness from being secured by Liens permitted by Section 7.3(h), and
(iii) immediately after giving effect to the exercise of such purchase option,
no Default or Event of Default shall have occurred and be continuing;

(q) Account Receivable Indebtedness of the Parent or any of its Subsidiaries not
exceeding $75,000,000 in an aggregate principal amount at any one time
outstanding;

 

77



--------------------------------------------------------------------------------

(r) Indebtedness of any Receivables SPV arising out of any investment in such
Receivables SPV made by the Parent, the Borrower or any Subsidiary of the
Borrower in accordance with Section 7.10(q);

(s) Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party or
to another Subsidiary that is not a Loan Party, in each case incurred in
connection with a loan, advance or investment permitted by Section 7.10(r);

(t) Indebtedness of the Insurance Subsidiary with respect to letters of credit
issued for its account and secured by Liens as permitted in Section 7.3(k);

(u) Guarantee Obligations constituting Indebtedness that are otherwise permitted
in Section 7.4;

(v) Indebtedness in the form of lease liabilities under sale and leaseback
transactions permitted by Section 7.13; and

(w) Outstanding Permitted Line of Credit Indebtedness, Permitted Specified
Additional Debt, and other unsecured (or, to the extent permitted by
Section 7.3(m), secured) Indebtedness of the Parent or any of its Subsidiaries
not described in clauses (a) through (v) above; provided that, after giving
effect to any such Indebtedness pursuant to this clause (w), the Borrower shall
be in compliance, on a pro forma basis, with the Leverage Ratio specified in
Section 7.1(a) (calculated as at the end of the most recently ended fiscal
quarter of the Parent for which financial statements have been delivered
pursuant to Section 6.1 as if such Indebtedness had been incurred on the first
day of the four fiscal quarter period ended with such most recently ended fiscal
quarter).

Section 7.3. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

(a) Liens for taxes which are not yet delinquent or which are being contested in
good faith by appropriate proceedings or with respect to which the failure to
pay could not reasonably be expected to have a Material Adverse Effect, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’ warehousemen’s, mechanics’ materialmen’s, repairmen’s, supplier’s,
or other Liens arising in the ordinary course of business which are not overdue
for a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;

 

78



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 7.3, securing
Indebtedness permitted by Section 7.2(d); provided that, no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by Section 7.2(c) incurred to finance or refinance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition or refinancing of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed or refinanced by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the aggregate
purchase price of such property at the time it was acquired;

(h) Liens securing Indebtedness permitted by Sections 7.2(e) and (p) on the
property or assets of a corporation which becomes a Subsidiary after the date
hereof, on property or assets acquired by any Subsidiary after the date hereof,
on assets acquired as permitted by Section 7.10(g) and on assets previously the
subject of leases referred to in Section 7.2(p); provided that, (i) such Liens
existed at the time such corporation became a Subsidiary or such property or
assets were acquired, as the case may be, and were not created in anticipation
thereof or, as the case may be, are created at the time such Indebtedness is
assumed or created, (ii) no such Lien is spread to cover any additional property
or assets, and (iii) the amount of Indebtedness secured thereby is not
increased;

(i) Liens of landlords or of mortgagees of landlords arising solely by operation
of law, on fixtures located on premises leased in the ordinary course of
business, provided that the rental payments secured thereby are not yet due;

(j) any attachment, judgment or similar Lien, unless the writ or judgment or
other process it secures shall not, within 60 days after the entry thereof, have
been discharged or execution thereof stayed pending appeal, or shall not have
been discharged within 60 days after the expiration of any such stay;

(k) Liens on the property or assets of the Insurance Subsidiary securing the
payment of claims in the aggregate amount of not more than $100,000,000;

(l) Liens securing Account Receivable Indebtedness of the Borrower and its
Subsidiaries permitted by Section 7.2(q); provided that, such Liens attach only
to the accounts receivable that are the subject of such Indebtedness and to the
stock of the Receivables SPV;

(m) Liens securing any Indebtedness permitted by Section 7.2(w) in an aggregate
amount not to exceed $200,000,000; provided that, pari passu Liens on the assets
subject thereto are also created to secure the obligations and liabilities of
the Loan Parties hereunder and under the other Loan Documents, so that such
Indebtedness is secured equally and ratably with the Loans, the L/C Obligations,
and other obligations and liabilities of the Loan Parties under this Agreement
and the other Loan Documents; and

(n) Liens securing any Indebtedness incurred by a Subsidiary that is not Loan
Party to another Subsidiary that is not a Loan Party.

Section 7.4. Limitation on Guarantee Obligations. Create, incur, assume or
suffer to exist any Guarantee Obligation except:

(a) Guarantee Obligations in existence on the date hereof and listed on
Schedule 7.4;

 

79



--------------------------------------------------------------------------------

(b) the Guarantees and Reimbursement Obligations;

(c) Guarantee Obligations entered into in the ordinary course of business of any
obligations (including Financing Leases and operating leases) of the Borrower or
any Subsidiary Guarantor;

(d) Guarantee Obligations of the Borrower and any of its Subsidiaries of loans
or advances to employees for moving, relocation, travel and entertainment
expenses, drawing accounts and similar expenditures made in the ordinary course
of business and in an aggregate amount not exceeding, when added to loans and
advances at any time outstanding pursuant to Section 7.10(c), $12,500,000
outstanding at such time;

(e) Guarantee Obligations in respect of Interest Rate Protection Agreements,
Commodities Price Protection Agreements and Exchange Rate Protection Agreements
to the extent permitted pursuant to Section 7.10;

(f) Guarantee Obligations of the Parent, the Borrower or any Subsidiary of the
Parent in respect of loans made pursuant to the Operator Financing Program;
provided that, such Guarantee Obligations do not, in the aggregate, exceed
$60,000,000 at any one time outstanding;

(g) Guarantee Obligations of the Parent of the performance of obligations of the
Borrower or any of its Subsidiaries under Contractual Obligations in existence
at the time of any Permitted Acquisition and not created in anticipation thereof
under which the Borrower or such Subsidiary becomes obligated as a result of
such Permitted Acquisition;

(h) Guarantee Obligations relating to obligations of any kind of the Borrower,
the Parent, or any of the Parent’s Subsidiaries that are not prohibited by this
Agreement;

(i) Guarantee Obligations of the Insurance Subsidiary relating to letters of
credit issued for the payment of insurance claims; and

(j) other Guarantee Obligations incurred after the Closing Date in an aggregate
amount not to exceed $12,500,000 at any one time outstanding.

Section 7.5. Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any one or more wholly owned Subsidiaries of the
Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation and provided, further, that if any of such
Subsidiaries is a Subsidiary Guarantor, the surviving corporation shall be a
Subsidiary Guarantor);

(b) any wholly owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other wholly owned Subsidiary of the Borrower; and

(c) the Parent may be merged or consolidated with or into the Borrower or the
Borrower may be merged or consolidated with or into the Parent (provided that if
the Parent shall be the continuing or surviving corporation, it shall have
assumed all of the Borrower’s obligations hereunder pursuant to an agreement
satisfactory in form and substance to the Administrative Agent).

 

80



--------------------------------------------------------------------------------

Section 7.6. Limitation on Sale of Assets. Convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including,
without limitation, receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or any
wholly owned Subsidiary, except:

(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

(b) the sale or other disposition of any property, provided that (other than
inventory and other than dispositions permitted by Section 7.6(a) or (d)) the
aggregate book value of all assets so sold or disposed of in any period of
twelve consecutive months shall not exceed 10% of Consolidated Total Assets of
the Borrower and its Subsidiaries as at the beginning of such twelve-month
period;

(c) the sale of inventory in the ordinary course of business;

(d) the sale or discount without recourse of accounts receivable which are
overdue for more than 60 days arising in the ordinary course of business in
connection with the compromise or collection thereof;

(e) as permitted by Section 7.5(b);

(f) the sale, lease, assignment, transfer or other disposition of accounts
receivable in connection with any Account Receivable Indebtedness permitted
pursuant to Section 7.2(q);

(g) the sale (without recourse to the Operator Financing Subsidiary or the
Financing Vehicle, as the case may be) of loans made pursuant to the Operator
Financing Program by the Operator Financing Subsidiary or the Financing Vehicle,
as the case may be, to Persons other than the Parent and its Subsidiaries or to
the Insurance Subsidiary or the Offshore Joint Venture to the extent (and only
to the extent) such purchase by the Insurance Subsidiary or the Offshore Joint
Venture, as the case may be, would constitute a Permitted Insurance Company
Investment;

(h) the sale of the real property referred to in clause (ii) to the proviso to
Section 7.13; and

(i) the sale and leaseback of all, or any portion, of the real and personal
property of the Borrower and its Subsidiaries referred to in clauses (i) and
(ii) of Section 7.13.

Section 7.7. [Reserved].

Section 7.8. Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower or the Parent) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Borrower or the
Parent, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of the Parent, the Borrower or any Subsidiary except that:

 

81



--------------------------------------------------------------------------------

(a) the Borrower may pay cash dividends to the Parent in an amount sufficient to
pay tax liabilities of the Parent which are paid in cash by the Parent to any
taxing authority and which are franchise tax liabilities or other tax
liabilities required to be paid to maintain its existence or which are
attributable to income, business, properties or activities of or distribution of
earnings by, the Parent or its Subsidiaries; provided that, the Parent shall
contribute to the Borrower the amount of any refunds of such tax payments upon
receipt thereof;

(b) the Borrower may pay cash dividends to the Parent to enable the Parent to
pay premiums to insurance companies for directors’ and officers’ insurance with
respect to the Parent;

(c) the Borrower may pay cash dividends to the Parent to enable the Parent to
pay for the printing and distribution of financial reports of the Parent, proxy
solicitations and other communications with shareholders of the Parent and for
filings with the Securities and Exchange Commission and costs directly related
to the annual meeting of shareholders of the Parent;

(d) the Borrower may pay cash dividends to the Parent to enable the Parent to
pay directors’ fees and expenses to directors of the Parent;

(e) the Borrower may pay cash dividends to the Parent to enable the Parent to
pay fees owed by the Parent to its transfer agent;

(f) the Borrower may pay cash dividends to the Parent to pay fees to the
Parent’s independent auditors, tax advisors and outside attorneys in the
ordinary course of business;

(g) the Borrower may pay cash dividends to the Parent to pay obligations of the
Parent incurred under any Interest Rate Protection Agreement or Commodity Price
Protection Agreement permitted pursuant to Section 7.10(l); and

(h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase, repurchase,
redeem or retire any share of its Capital Stock and/or pay cash dividends to the
Parent in addition to the cash dividends described in the preceding clauses (a)
through (g), and the Parent may purchase, repurchase, redeem or retire any share
of its Capital Stock and/or pay cash dividends to its shareholders; provided
that, if after giving effect to any payments to be made in any fiscal quarter of
the Parent to effect such purchase, repurchase, redemption or retirement of
shares of Capital Stock, and/or payments of cash dividends, pursuant to this
clause (h), the Leverage Ratio would be greater than 2.50 to 1.00 on a pro forma
basis as at the end of the most recently ended Fiscal Quarter of the Parent for
which financial statements have been delivered pursuant to Section 6.1, then the
aggregate of all such payments that may be made in such fiscal quarter, when
taken together with all such payments made in the three immediately preceding
fiscal quarters, shall not exceed an amount equal to twenty percent (20%) of
Consolidated Net Worth (as at the end of the then most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1 (or, if
prior to the date such financial statements are first delivered hereunder, as of
June 27, 2020).

Section 7.9. [Reserved].

Section 7.10. Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except:

(a) extensions of trade credit in the ordinary course of business;

 

82



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents, investments by the Insurance Subsidiary in
Permitted Insurance Company Investments and investments by the Offshore Joint
Venture in Permitted Insurance Company Investments;

 

(c) loans and advances to employees of the Borrower or its Subsidiaries for
travel, entertainment and relocation expenses in the ordinary course of business
in an aggregate amount for the Borrower and its Subsidiaries not to exceed, when
added to Guarantee Obligations at any time outstanding pursuant to
Section 7.4(d), $15,000,000 outstanding at such time;

(d) investments by the Parent in the Borrower or any Subsidiary Guarantor,
investments by the Borrower in any Subsidiary Guarantor and investments by any
Subsidiary in the Borrower or in any Subsidiary Guarantor;

(e) investments, loans and advances (including compensation advances, advances
for plating and permitting, and short term loans, but excluding those permitted
by Section 7.10(l)) to any independent contractor, including any sales agents or
business capacity owners, performing services for Parent or any of its
Subsidiaries not to exceed $55,000,000 in the aggregate for the Parent and its
Subsidiaries at any time outstanding and maturing not later than ten years from
the relevant date of determination (it being understood that the repayment
thereof may be forgiven if certain performance targets or other specified
conditions are met by the relevant contractor);

(f) short term loans and advances (excluding those permitted by
Section 7.10(1)), including driver trip advances, to any independent contractor,
including any sales agent, business capacity owner or brokerage carrier
performing services for it made in the ordinary course of business that do not
exceed the projected revenues to be paid to such independent contractor within
two months of such loans or advances, and in the case of loans, which mature not
later than three months after the making of such loans;

(g) any acquisition of all or a portion of the assets or Capital Stock of any
Person that constitutes a business engaged primarily in the same business in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or a business that is directly related thereto; provided that,
(i) neither the Borrower nor any Subsidiary shall make an offer to purchase more
than 10% of the Capital Stock of such Person in connection with any such
acquisition unless such transaction has been approved by a majority of the board
of directors of such Person (or such offer is made subject to approval by a
majority of the board of directors) or such transaction has been approved by all
of the Lenders; (ii) the requirements of Section 7.1 would be satisfied by the
Parent and its Subsidiaries on a pro forma combined basis as at the end of the
most recently ended fiscal quarter of the Parent for which financial statements
have been delivered pursuant to Section 6.1 if each such acquisition had been
completed on or prior to the first day of the four fiscal quarter period ended
with such most recently ended fiscal quarter (excluding in such pro forma
calculation any unusual or non-recurring items related to such acquisition); and
(iii) at the time of and immediately after giving effect (including giving
effect on a pro forma basis) to such acquisition, no Event of Default shall then
exist and be continuing or would result therefrom;

(h) investments in notes and other securities received in the settlement of
overdue debts and accounts payable in the ordinary course of business and for
amounts which, individually or in the aggregate, do not exceed $12,500,000 at
any time outstanding;

(i) investments by the Borrower or any of its Subsidiaries in Commodity Price
Protection Agreements, Exchange Rate Protection Agreements, and Interest Rate
Protection Agreements; provided that, such investments in such Commodity Price
Protection Agreements are made solely for the purpose of hedging purchase prices
of fuel and not for speculation;

 

83



--------------------------------------------------------------------------------

(j) investments of the Borrower or any Subsidiary in the Parent that constitute
Indebtedness of the Parent pursuant to paragraphs (g) though (o) of Section 7.2.

(k) investments, loans and advances by the Borrower in an amount not to exceed
$12,500,000 in the aggregate in partnerships, limited liability companies, and
other business organizations that do not constitute either (i) Subsidiaries or
(ii) joint ventures;

(l) investments, loans and/or advances by the Borrower in or to the Operator
Financing Subsidiary or the Financing Vehicle, as the case may be, in an
aggregate amount not to exceed $12,500,000 at any one time outstanding, the
proceeds of which shall be used by the Operator Financing Subsidiary or the
Financing Vehicle, as the case may be, to make loans to independent contractors
pursuant to the Operator Financing Program;

(m) loans by the Operator Financing Subsidiary or the Financing Vehicle, as the
case may be, to independent contractors to finance such contractor’s acquisition
of tractors, trailers, and related transportation equipment (including
electronic logging devices);

(n) other investments not to exceed $12,000,000 at any one time outstanding;

(o) loans to its employees for the purpose of exercising employee stock options
to purchase common stock of the Parent, which loans may be non-recourse;

(p) loans to its employees to purchase common stock of the Parent, which loans
may be non-recourse, provided all such loans may not exceed $6,000,000 at any
one time outstanding;

(q) the formation and funding of Receivables SPVs to engage in Permitted
Receivables Transactions including, without limitation, investments in and loans
to any Receivables SPVs in connection with a Permitted Receivables Transaction,
provided that the Receivables SPV shall not have cash in excess of $6,000,000
for more than a 30 day period at any time; and

(r) (i) loans or advances to, or other investments in, (x) Subsidiaries that are
not Loan Parties and (y) joint ventures in which the Parent, the Borrower or any
of their Subsidiaries is a participant; provided, that all such loans, advances
or other investments may not exceed $80,000,000 at any one time outstanding, and
(ii) loans or advances to, or other investments in, any Subsidiary that is not a
Loan Party by another Subsidiary that is not a Loan Party.

Section 7.11. Limitation on Optional Payments and Modifications of Debt
Instruments. (a) Make any optional payment or prepayment on or redemption of any
Indebtedness other than (i) the Loans, (ii) Indebtedness incurred pursuant to
Section 7.2(c), (iii) Financing Leases that are refinanced with Indebtedness
incurred pursuant to Section 7.2(c) and (iv) any Account Receivable Indebtedness
permitted pursuant to Section 7.2(q), or (b) amend, modify or change, or consent
or agree to any amendment, modification or change to any of the terms relating
to the payment or prepayment or principal of or interest on any such
Indebtedness (other than any such amendment, modification or change which would
extend the maturity or reduce the amount of any payment of principal thereof or
which would reduce the rate or extend the date for payment of interest thereon).

Section 7.12. Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate (other
than the Parent, the Borrower or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of the
Parent’s, the Borrower’s or such Subsidiary’s business and (c) upon fair and
reasonable terms no less favorable to the Parent, the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

84



--------------------------------------------------------------------------------

Section 7.13. Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary, except with respect to
any such transactions which shall not have an aggregate fair market value in
excess of $20,000,000 during the term of this Agreement; provided, however,
that, in addition to the foregoing, the Borrower may enter into such
arrangements with respect to (i) the facility in Rockford, IL, for aggregate
consideration of up to $20,000,000, (ii) the headquarters facility in
Jacksonville, Florida, for aggregate consideration of up to $40,000,000,
(iii) the facility in Dallas/Ft. Worth, Texas for aggregate consideration of up
to $20,000,000, (iv) the facility in Laredo, Texas, for aggregate consideration
of up to $25,000,000, and (v) real and personal property located or to be
constructed adjacent to such headquarters facility, as identified by the
Borrower to the Administrative Agent prior to the date hereof, for aggregate
consideration of $30,000,000.

Section 7.14. Limitation on Changes in Fiscal Year. Permit the fiscal year of
the Borrower or the Parent to end on a day other than the last Saturday in
December or the last day of the calendar year.

Section 7.15. Limitation on Negative Pledge Clauses.

(a) Enter into with any Person any agreement which prohibits or limits the
ability of the Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than (A) this Agreement, (B) any such
agreement with respect to (i) any Account Receivable Indebtedness permitted
pursuant to Section 7.2(q), (ii) any industrial revenue bonds, (iii) any
purchase money mortgages and (iv) any Financing Leases permitted by this
Agreement (in which cases, any prohibition or limitation shall be effective only
against the assets financed thereby) and (C) any such agreement in respect of
Permitted Specified Additional Debt or Outstanding Permitted Line of Credit
Indebtedness, as the case may be, but only to the extent that such Indebtedness
is permitted pursuant to Section 7.2 and such agreements comply with
Section 7.15(b); or

(b) enter into any agreement with respect to Permitted Specified Additional Debt
or Outstanding Permitted Line of Credit Indebtedness, as the case may be, that
prohibits or limits the ability of the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
obligations of the Borrower to the Administrative Agent or any Lender hereunder
or under the other Loan Documents (including, without limitation, any advances
or extensions of credit made hereunder prior to or subsequent to the creation of
such Lien) or to secure any Loan Party’s obligations to the Administrative Agent
or any Lender under any Loan Document to which it is a party; provided that, the
Borrower may enter into any such agreement which would permit any such Lien but
only to the extent that the Permitted Specified Additional Debt and/or
Outstanding Permitted Line of Credit Indebtedness, as the case may be, will be
equally and ratably secured with any and all other obligations which are secured
in connection with the creation of such Lien.

Section 7.16. Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or which
are directly related thereto (including purchasing and selling of tractors,
trailers, containers and related transportation equipment, operating the
Operator

 

85



--------------------------------------------------------------------------------

Financing Program, warehousing, logistics, brokerage (including customs
brokerage), freight forwarding (including by ocean shipment), common carriage,
contract carriage, dispatching, transportation outsourcing services, intermodal
or air freight business, surface expedited business, consulting on
transportation matters, freight under management, transportation management,
business process outsourcing, truck stops operated primarily to service vehicles
operated by or for the Borrower and its Subsidiaries, advanced technology
solutions, outsourced logistics, supply chain engineering and logistics center
management); provided that, subject to the other provisions of this Agreement,
the foregoing shall not prohibit the Borrower or any Subsidiary from entering
into any partnership or joint venture permitted pursuant to Section 7.10; and
provided, further, that the Insurance Subsidiary shall be permitted to engage in
the Insurance Subsidiary Business, so long as (i) in the case of insurance for
independent contractors, the premiums charged by the Insurance Subsidiary in
connection therewith are consistent in all material respects with those
prevailing in the industry for similar risks (based on the good faith judgment
of the Insurance Subsidiary) and (ii) of the total insurance premiums received
by the Insurance Subsidiary during any period of four consecutive fiscal
quarters (inclusive of any reinsurance premiums), (A) no more than one-third of
such total premiums may derive from insurance or reinsurance provided by the
Insurance Subsidiary in reliance on clause (x) (b) of the definition of
Insurance Subsidiary Business, (B) no more than one-third of such total premiums
may derive from reinsurance provided by the Insurance Subsidiary in reliance on
clause (y) of the definition of Insurance Subsidiary Business and (C) no more
than one-half of such total premiums may derive from the sum of the premiums
described in subclauses (A) and (B) above.

ARTICLE VIII. EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events shall occur and
be continuing:

(a) The Borrower shall fail to pay any principal of any Loan or the Borrower
shall fail to pay any Reimbursement Obligation when due in accordance with the
terms thereof or hereof; or the Borrower shall fail to pay any interest on any
Loan, or the Borrower shall fail to pay any other amount payable hereunder,
within five days after any such interest or other amount becomes due in
accordance with the terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

(c) The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in Section 6.9 or Article VII of this
Agreement, Section 10 of the Parent Guarantee (to the extent such Section
incorporates by reference the covenants contained in Section 6.9 or Article VII
hereof), Section 11 of the Subsidiaries Guarantee (to the extent such Section
incorporates by reference the covenants contained in Section 6.9 or Article VII
hereof) or Section 10 of the L/C Guarantee (to the extent such Section
incorporates by reference the covenants contained in Section 6.9 or Article VII
hereof); or

(d) The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days; or

 

86



--------------------------------------------------------------------------------

(e) The Parent, the Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans)
or in the payment of any Guarantee Obligation, the aggregate principal amount of
which exceeds $25,000,000, beyond the period of grace (not to exceed 30 days),
if any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; or

(f) (i) The Parent, the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent, the Borrower or any of its Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Parent, the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Parent, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent, the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Parent, the Borrower or
any of its Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall have failed to satisfy the minimum funding standard applicable to the
Plan (as determined pursuant to Section 412 of the Code and Section 302 of
ERISA) for a plan year, or any Lien in favor of the PBGC or a Plan shall arise
on the assets of the Borrower or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall incur, or is reasonably likely
to incur, any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, a Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan or Multiemployer Plan; and
in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to subject the Borrower, or any Commonly Controlled Entity to any tax,
penalty or other liabilities in an aggregate amount in excess of $10,000,000; or

 

87



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against the Parent, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance) of $10,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

(i) Any Guarantee or Pledge Agreement or this Agreement shall cease, for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all Obligations, to be in full force and effect or any Loan Party or
pledgor, as applicable, shall so assert in writing; or

(j) (i) The Parent shall cease to own, free and clear of any Liens, 100% of the
Capital Stock of the Borrower or (ii) any Person or “group” (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as in effect
on the Closing Date) (A) shall have acquired beneficial ownership (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, in each case as
in effect on the Closing Date) of 35% or more of any outstanding class of
Capital Stock having ordinary voting power in the election of directors of the
Parent or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Parent’s directors or (iii) the Board of Directors of the Parent
shall not consist of a majority of Continuing Directors; as used in this
paragraph “Continuing Directors” shall mean the directors of the Parent on the
Closing Date and each other director, if such other director’s nomination for
election to the Board of Directors of the Parent is recommended or approved by a
majority of the then Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments (including, for the avoidance of
doubt, the Letter of Credit Commitments) shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, which shall be applied as set forth
in Section 8.2, whether or not the beneficiaries of the then outstanding Letters
of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments (including, for the
avoidance of doubt, the Letter of Credit Commitments) to be terminated
forthwith, whereupon the Revolving Credit Commitments (including, for the
avoidance of doubt, the Letter of Credit Commitments) shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
which shall be applied as set forth in Section 8.2, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. Except as expressly provided
above in this Article VIII, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.

Section 8.2. Cash Collateral.

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 8.1, or if Cash
Collateral is required to be provided by the Borrower pursuant to Section 2.23,
the Borrower shall forthwith pay in cash the amount required to be so prepaid or
provided, to be held by the Administrative Agent, in its capacity as Collateral
Agent, as provided in Section 8.2(b). The Borrower hereby grants to the
Administrative Agent for the benefit of the Issuing Lenders, the Lenders
(including the Swing Line Lender) and the Administrative Agent, and agrees to

 

88



--------------------------------------------------------------------------------

maintain, a first priority security interest in all such Cash Collateral as
security for the L/C Obligations and other Collateralized Obligations, to be
applied pursuant to Section 8.2(b). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Lenders (including the Swing Line
Lender) and the Issuing Lenders as herein provided, or that the total amount of
such Cash Collateral is less than the amount required hereunder, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such adverse claim or deficiency.

(b) All amounts prepaid or provided pursuant to Section 8.2(a) shall be held by
the Administrative Agent, in its capacity as Collateral Agent, in a separate
collateral account (such account, and the credit balances, properties and any
investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing, being
collectively called the “Collateral Account”) as security for, and for
application to, the Swing Line Loans and the Reimbursement Obligations under any
Letter of Credit then or thereafter paid by any Issuing Lender (collectively,
the “Collateralized Obligations”). The Collateral Account shall be held in the
name of and subject to the exclusive dominion and control of the Administrative
Agent, in its capacity as Collateral Agent, for the benefit of the Issuing
Lenders, the Administrative Agent, and the Lenders (including the Swing Line
Lender), as pledgee hereunder. If and when requested by the Borrower, the
Collateral Agent shall invest and reinvest funds held in the Collateral Account
from time to time in Cash Equivalents specified from time to time by the
Borrower, provided that (i) interest earned on such investments shall accumulate
as part of the Cash Collateral and be retained in the Collateral Account,
(ii) other than interest earned on such investments, such Cash Collateral shall
not otherwise bear interest, and (iii) the Collateral Agent is irrevocably
authorized to sell on market terms any investments held in the Collateral
Account when and as required to make payments out of the Collateral Account for
application to Collateralized Obligations due and owing from the Borrower to any
Issuing Lender, the Administrative Agent, or any Lender (including the Swing
Line Lender). With respect to amounts prepaid by the Borrower as required under
Section 8.1, when and if (A) (i) the Borrower shall have made payment of all
Collateralized Obligations then due and payable, and (ii) all relevant
preference or other disgorgement periods relating to the receipt of such
payments have passed, or (B) no Default or Event of Default shall be continuing,
the Collateral Agent shall repay to the Borrower any remaining amounts and
assets held in the Collateral Account, provided that if the Collateral Account
is being released pursuant to clause (A) and any Letter of Credit then remains
outstanding, the Borrower, prior to or contemporaneously with such release,
shall make arrangements with respect to such outstanding Letters of Credit in
the manner described in the first sentence of this Section 8.2(b). With respect
to amounts provided by the Borrower pursuant to the Cash Collateralization
requirements of Section 2.23, when and if the applicable Defaulting Lender’s L/C
Exposure is no longer outstanding (including by the termination of the
Defaulting Lender status of the applicable Lender as provided herein), then the
Collateral Agent shall release and deliver to the Borrower (or other Person
lawfully entitled thereto) such Cash Collateral amount or applicable portion
thereof (after application of any such amounts as provided in Section 2.23) upon
the written request of the Borrower. In addition, if the aggregate amount on
deposit with the Collateral Agent representing amounts prepaid pursuant to
Section 8.2(a) exceeds the Collateralized Obligations then existing, then the
Collateral Agent shall release and deliver such excess amount to the Borrower
(or other Person lawfully entitled thereto) upon the written request of the
Borrower.

Section 8.3. Distribution and Application of Proceeds. After the occurrence of
and during the continuance of an Event of Default, any payment to the
Administrative Agent, any Issuing Lender, or any Lender hereunder or from the
proceeds of the Collateral Account, any other Collateral or otherwise shall be
paid to the Administrative Agent to be distributed and applied as follows
(unless otherwise agreed by the Borrower, the Administrative Agent, the Issuing
Lenders, and all Lenders):

 

89



--------------------------------------------------------------------------------

(a) First, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Administrative Agent, including without limitation, reasonable
attorneys’ fees and out-of-pocket costs and expenses, as provided by this
Agreement or by any other Loan Document, incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Administrative Agent, the Issuing Lenders, or the Lenders under this Agreement
or any other Loan Document;

(b) Second, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Issuing Lenders and the Lenders, including, without limitation,
reasonable attorneys’ fees and out-of-pocket costs and expenses, as provided by
this Agreement or by any other Loan Document, incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Lenders or the Issuing Lenders under this Agreement or any other Loan Document,
pro rata in the proportion in which the amount of such costs and expenses unpaid
to each Lender or each Issuing Lender bears to the aggregate amount of the costs
and expenses unpaid to all Lenders and the Issuing Lenders collectively, until
all such fees, costs and expenses have been paid in full;

(c) Third, to the payment of any due and unpaid fees and commissions to the
Administrative Agent or any Lender or Issuing Lender as provided by this
Agreement or any other Loan Document, pro rata in the proportion in which the
amount of such fees and commissions due and unpaid to the Administrative Agent
and each Lender and Issuing Lender bears to the aggregate amount of the fees due
and unpaid to the Administrative Agent and all Lenders and Issuing Lenders
collectively, until all such fees have been paid in full;

(d) Fourth, to the payment of accrued and unpaid interest on the Loans
(including the Swing Line Loans) or the Reimbursement Obligations to the date of
such application, pro rata in the proportion in which the amount of such
interest, accrued and unpaid to each Lender or each Issuing Lender bears to the
aggregate amount of such interest accrued and unpaid to all Lenders and the
Issuing Lenders collectively, until all such accrued and unpaid interest has
been paid in full;

(e) Fifth, to the payment of the outstanding due and payable principal amount of
each of the Loans (including the Swing Line Loans) and the amount of the
outstanding Reimbursement Obligations (reserving Cash Collateral for all undrawn
face amounts of any outstanding Letters of Credit (if Section 8.2(a) has not
previously been complied with)), pro rata in the proportion in which the
outstanding principal amount of such Loans and the amount of such outstanding
Reimbursement Obligations owing to each Lender and Issuing Lender, together (if
Section 8.2(a) has not been complied with) with the undrawn face amounts of such
outstanding Letters of Credit, bears to the aggregate amount of all outstanding
Loans, outstanding Reimbursement Obligations and (if Section 8.2(a) has not been
complied with) the undrawn face amounts of all outstanding Letters of Credit. In
the event that any such Letters of Credit, or any portions thereof, expire
without being drawn, any Cash Collateral therefor shall not be distributed by
the Administrative Agent until the principal amount of all Loans and
Reimbursement Obligations shall have been paid in full;

(f) Sixth, to the payment of any other outstanding Obligations then due and
payable, pro rata in the proportion in which the outstanding Obligations owing
to each Lender, Issuing Lender and the Administrative Agent bears to the
aggregate amount of all such Obligations until all such Obligations have been
paid in full; and

(g) Seventh, to the Borrower or as the Borrower may direct.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

 

90



--------------------------------------------------------------------------------

ARTICLE IX. THE ADMINISTRATIVE AGENT

Section 9.1. Appointment.

(a) Each Lender, on behalf of itself and each of its Affiliates that is a
Qualified Counterparty, hereby irrevocably designates and appoints JPMCB as the
Administrative Agent of such Lender and Qualified Counterparty under this
Agreement and the other Loan Documents, and each such Lender, on behalf of
itself and each of its Affiliates that is a Qualified Counterparty, irrevocably
authorizes JPMCB, as the Administrative Agent for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than within the United States, each Lender, on behalf of
itself and each of its Affiliates that is a Qualified Counterparty, hereby
grants to the Administrative Agent any required powers of attorney to execute
and enforce any Pledge Agreement governed by the laws of such jurisdiction on
behalf of each such Lender and Qualified Counterparty.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement:

(i) the Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary, agent or trustee
relationship with any Lender except as expressly set forth herein (and it is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties; additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby),
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Cash Collateral or Collateral over which a security interest has
been created pursuant to a Loan Document expressed to be governed by the laws of
any country, or is required or deemed to hold any Cash Collateral or Collateral
“on trust” pursuant to the foregoing, the obligations and liabilities of the
Administrative Agent to the applicable holders of the Obligations in its
capacity as trustee shall be excluded to the fullest extent permitted by
applicable law; and

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

Section 9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents, sub-agents or attorneys-in-fact, and all such agents, sub-agents and
attorneys-in-fact shall have and be entitled to all of the benefits and
protections afforded to the Administrative Agent pursuant to the provisions of
this Article IX. The Administrative Agent shall be entitled to advice of counsel
concerning all matters pertaining to such duties, and shall not be responsible
for the negligence or misconduct of any agents, sub-agents, or attorneys in-fact
selected by it with reasonable care.

 

91



--------------------------------------------------------------------------------

Section 9.3. Exculpatory Provisions.

(a) Neither the Administrative Agent nor any of its officers, directors,
employees, agents, sub-agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(x) with the consent of or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its or
such Person’s own gross negligence or willful misconduct or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (including, for the
avoidance of doubt, in connection with the Administrative Agent’s reliance on
any Electronic Signature transmitted by telecopy, emailed pdf, or any other
electronic means that reproduces an image of an actual executed signature page)
or for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Lenders with respect to such action or (ii) is contrary
to this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel

 

92



--------------------------------------------------------------------------------

to the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

Section 9.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default” or a “notice of
event of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 9.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, sub-agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, sub-agents, attorneys-in-fact or Affiliates.

Section 9.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Applicable Percentages in effect on the date on which
indemnification is sought under this subsection (or, if indemnification is
sought after the date upon which the Revolving Credit Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Applicable Percentages immediately prior to such date), from and
against any and all Liabilities, obligations, losses, damages, penalties,
actions, judgments, suits,

 

93



--------------------------------------------------------------------------------

costs, expenses or disbursements of any kind whatsoever which may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement, any of the other Loan Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing (including, without limitation, any such
amounts which the Borrower is obligated to pay to the Administrative Agent in
its capacity as such pursuant to Section 10.5 if the Borrower has failed to pay
such amounts when due); provided that, no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Administrative Agent’s gross negligence or willful misconduct, as
determined by a final and nonappealable judgment rendered by a court of
competent jurisdiction. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

Section 9.8. Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Loan
Documents With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Parent, the Borrower, any Subsidiary or any Affiliate of any
of the foregoing as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Lenders or the Issuing Lenders.

Section 9.9. Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders, agreeing to become a successor agent, a successor agent
for the Lenders, which successor agent shall be approved by the Borrower (except
that no such approval shall be required if an Event of Default has occurred and
is continuing at such time), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s sending of a notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless become
effective on the 30th day following the sending of such notice (except that in
the case of Cash Collateral or Collateral (if any) held by the Administrative
Agent on behalf of the Lenders or any Issuing Lender under any of the Loan
Documents, the retiring Administrative Agent, in its capacity as Collateral
Agent, shall continue to hold such Cash Collateral or Collateral, as the case
may be, until such time as the successor Administrative Agent is appointed), and
the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article IX and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

 

94



--------------------------------------------------------------------------------

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding in respect of any Bankruptcy Event or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower or the Parent) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal, interest
and fees owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders (including the
Swing Line Lender), the Issuing Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of such Lenders, Issuing Lenders and the Administrative Agent and their
respective agents and counsel) and all other amounts due such Lenders, Issuing
Lenders and the Administrative Agent hereunder allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.

Section 9.11. Collateral and Guaranty Matters.

(a) The Lenders and Issuing Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Revolving Credit
Commitments and payment in full of all Loans, Reimbursement Obligations and all
other Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders or all Lenders, as the case may be; and

(ii) to release any Subsidiary Guarantor from its obligations under its
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under any Subsidiary Guaranty, pursuant to this
Section 9.11(a).

 

95



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Cash Collateral or Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders or the Issuing
Lenders for any failure to monitor or maintain any portion of such Cash
Collateral or Collateral.

(c) Except with respect to the exercise of any rights under Section 10.7 or any
other setoff rights expressly permitted under any of the Loan Documents or with
respect to right of any holder of Obligations to file a proof of claim in an
insolvency proceeding, no holder of Obligations shall have any right
individually to realize upon any of the Cash Collateral or Collateral or to
enforce any Guarantee, it being understood and agreed that, except as expressly
provided herein, all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the holders of
Obligations in accordance with the terms thereof.

Section 9.12. Defined Terms. For purposes of this Article IX, the term
“Administrative Agent” includes the Collateral Agent (unless the context shall
otherwise require).

Section 9.13. Acknowledgments by Lenders.

(a) None of any co-syndication agent or the lead arranger shall have obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(b) Each Lender and each Issuing Lender represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring or holding commercial loans and in providing other
facilities set forth herein as may be applicable to such Lender or Issuing
Lender, in each case in the ordinary course of business and not for the purpose
of purchasing, acquiring or holding any other type of financial instrument (and
each Lender and each Issuing Lender agrees not to assert a claim in
contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, the lead arranger, any co-syndication
agent or any other Lender or Issuing Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder and (iv) it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Issuing Lender, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the lead
arranger, any co-syndication agent or any other Lender or Issuing Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

Section 9.14. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the lead arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Revolving Credit Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the lead arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, the lead arranger, any
co-syndication agent or any of their respective Affiliates is a fiduciary with
respect to the Cash Collateral or Collateral or the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

97



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

Section 10.1. Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this subsection. The Required Lenders may, or, with the
written consent of the Required Lenders (receipt of which has been confirmed in
writing by the Administrative Agent to the Borrower), the Administrative Agent
may, from time to time, (a) enter into with the Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights or obligations of the Lenders or of the
Borrower hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or of any installment thereof, or reduce the stated rate of
any interest, fee or commission payable hereunder or extend the scheduled date
of any payment thereof or increase the amount or extend the expiration date of
any Lender’s Revolving Credit Commitment, in each case without the consent of
each Lender directly affected thereby (except that any amendment or modification
of the financial covenants in this Agreement (or defined terms used in the
financial covenants in this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)), (ii) amend, modify or
waive any provision of this Section or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all the Lenders,
(iii) amend, modify or waive any provision of Article IX without the written
consent of the then Administrative Agent, (iv) release any Guarantor or any Cash
Collateral or Collateral (except as expressly provided in Section 8.2(b) or
9.11(a)), without the written consent of each Lender, (v) amend, modify or waive
any provision of Article III without the written consent of the then Issuing
Lenders, (vi) amend, waive or modify any Loan Document so as to alter the
ratable treatment of Specified Bank Product Obligations or Specified Hedge
Agreement Obligations in a manner adverse to any Qualified Counterparty to which
such Obligations are owing without the written consent of such Qualified
Counterparty, (vii) amend, modify or waive any provision of Section 2.5 without
the written consent of the Swing Line Lender, (viii) change Section 2.4 in a
manner that would alter the ratable reduction of Revolving Credit Commitments
required thereby or amend or modify any provision of Section 8.3, in each case
without the written consent of each directly and adversely affected Lender, or
(ix) subordinate the Obligations or any Liens securing the Obligations without
the written consent of each directly and adversely affected Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future Lenders or other holders of the Loans. In
the case of any waiver, the Borrower, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and any other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i) of the first proviso of this paragraph and then only
in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

98



--------------------------------------------------------------------------------

Section 10.2. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy or other electronic communication),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or, in the case of telecopy notice,
when received, or, in the case of delivery by a nationally-recognized overnight
courier, when received, addressed as follows in the case of the Borrower, the
Parent and the Administrative Agent, and as set forth in Schedule 1.1(A) in the
case of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

99



--------------------------------------------------------------------------------

The Borrower or

any Subsidiary Guarantor:   

Landstar System Holdings, Inc.

13410 Sutton Park Drive South

Jacksonville, Florida 32224

Attention: L. Kevin Stout

Telecopy: 904-390-1644

The Parent:   

Landstar System, Inc.

13410 Sutton Park Drive South

Jacksonville, Florida 32224

Attention: L. Kevin Stout

Telecopy: 904-390-1644

Administrative Agent, Swing Line Lender or    JPMCB in its capacity as an
Issuing Lender:   

JPMorgan Chase Bank, N.A.

Loan & Agency Services

10 South Dearborn, Floor L2S

Chicago, Illinois 60603-2300

Attention: Theodore Thompson II

Telecopy: 844-490-5663

Any other Lender or Issuing Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire;

  

provided that, any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.4, 2.6, 2.12 or 3.2 shall not be
effective until received.

(b) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to Article II or Article III if such
Lender or Issuing Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes by notice to the other
parties hereto, (i) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(c) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

100



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its affiliates, officers,
directors, employees, or agents (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower or any
other Loan Party provides or causes to be provided to the Administrative Agent
or any Lender or Issuing Lender pursuant to any Loan Document or the
transactions contemplated therein, which is distributed to the Administrative
Agent, any Lender or any Issuing Lender by means of electronic communications
pursuant to this Section 10.2, including through the Platform.

(d) Any party hereto may change its address (including its e-mail address) or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

Section 10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Section 10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

Section 10.5. Payment of Expenses; Indemnity. The Borrower agrees (i) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent,
(ii) to pay or reimburse all reasonable out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses incurred in connection with the enforcement or preservation

 

101



--------------------------------------------------------------------------------

of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent and to the several Lenders (but excluding
any transfer or similar taxes arising solely from the event of an assignment by
a Lender under Section 10.6(b)), (iv) to indemnify and hold each Lender and the
Administrative Agent harmless from all liabilities with respect to, or resulting
from any delay in paying, any Other Taxes which may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents (but
excluding any such Other Taxes arising solely from the event of an assignment by
a Lender under Section 10.6(b)), and (v) to pay, indemnify, and hold each Lender
and the Administrative Agent, together with their respective affiliates,
officers, directors, employees, agents and advisors (collectively, the “Related
Parties,” and together with the Lenders and the Administrative Agent, the
“Indemnified Persons”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower, the Parent, or any of its Subsidiaries, and whether
or not any applicable proceeding is brought by the Borrower or any other Loan
Party or its or their respective equity holders, Affiliates, creditors or any
other Person (all the foregoing in this clause (v), collectively, the
“Indemnified Liabilities”); provided that, the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender or other Indemnified Person
with respect to Indemnified Liabilities arising from (x) the gross negligence or
willful misconduct of such Indemnified Person, as determined by a final,
non-appealable judgment rendered by a court of competent jurisdiction, or
(y) legal proceedings commenced against the Administrative Agent or any Lender
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such.
Notwithstanding the foregoing, except as provided in Section 2.15 and in
clause (iv) above, the Borrower shall have no obligation under this Section 10.5
to the Administrative Agent or any Lender with respect to any Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority. The
agreements in this subsection shall survive repayment of the Loans and all other
amounts payable hereunder.

Section 10.6. Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the Loan Parties, the Lenders, the Administrative Agent,
all future holders of the Loans and their respective successors and assigns,
except that no Loan Party may assign or transfer (other than in connection with
a merger, liquidation or consolidation permitted by Section 7.5) any of its
rights or obligations under this Agreement without the prior written consent of
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.6(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

102



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans and
Reimbursement Obligations at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Loans and Reimbursement
Obligations at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in clause (i)(B) of this
Section 10.6(b) in the aggregate, or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in clause (i)(A) of this Section 10.6(b), the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans and Reimbursement Obligations outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans and Reimbursement Obligations of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date) shall not be less than $2,500,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Reimbursement
Obligations, and/or the Revolving Credit Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this Section 10.6(b) and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) the consent of JPMCB in its capacity as an Issuing Lender and Swing Line
Lender shall be required.

 

103



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(x) the Borrower, the Parent, or any of the Borrower’s or Parent’s Affiliates or
Subsidiaries or (y) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person or relative(s) thereof.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, and each Lender (including the Swing Line Lender) hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the foregoing provisions, then the assignee of such interest
shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement, covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.14, 2.15 and 10.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that except to the
extent otherwise expressly agreed in writing by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.6(d).

 

104



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, upon written notice to the
Borrower but without the consent of the Borrower or the Administrative Agent,
sell participations to any Person (other than any Person described in
Section 10.6(b)(v) or 10.6(b)(vi)) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and/or the Loans and
Reimbursement Obligations owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.7 with respect to any participation interests sold by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the proviso
in Section 10.1 that directly and adversely affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.9, 2.14, 2.15, and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(g) (it being understood
that the documentation required under Section 2.15(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b); provided that
such Participant (A) agrees to be subject to the provisions of Section 2.14(c)
and Section 2.18 as if it were an assignee under Section 10.6(b); and (B) shall
not be entitled to receive any greater payment under Sections 2.9, 2.14 or 2.15
with respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant also agrees to be subject to Section 10.7 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans and
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Credit Commitment, Loan, Letter of Credit or
other Obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such participating Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

105



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Disclosures to Transferees. The Borrower authorizes each Lender to disclose
to any assignee pursuant to Section 10.6(b) or any Participant (each, a
“Transferee”) and any prospective Transferee (subject to the provisions of
Section 10.16 hereof) any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower or the Administrative Agent
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower or the Administrative Agent in connection with such
Lender’s credit evaluation of the Borrower and its Affiliates prior to becoming
a party to this Agreement.

Section 10.7. Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans or the Reimbursement Obligations owing to
it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loans or the Reimbursement Obligations owing to it, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
of the Lenders, Issuing Lenders and their respective Affiliates shall have the
right, without prior notice to any Loan Party any such notice being expressly
waived by the Loan Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by any Loan Party hereunder or under any other
Loan Document and the expiration of any applicable period of grace provided for
herein or in any other Loan Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, Issuing Lender
or Affiliate or any branch or agency thereof to or for the credit or the account
of the Borrower or any other Loan Party. Each Lender or Issuing Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, Issuing Lender or Affiliate,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

106



--------------------------------------------------------------------------------

Section 10.8. Counterparts; Effectiveness; Electronic Execution.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (and by telecopy), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Except as
provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 10.2), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (A) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (B) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, the Borrower and each Loan Party hereby
(i) agrees that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative Agent, the Lenders and the Loan Parties,
Electronic Signatures transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
and/or any electronic images of this Agreement, any other Loan Document and/or
any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and
(iv) waives any claim against any Lender-Related Person for any Liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any Liabilities arising as a result of the failure of
the Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

 

107



--------------------------------------------------------------------------------

Section 10.9. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.10. Integration. This Agreement and the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent and the Lenders represent the agreement of the Loan Parties, the Parent,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Loan Parties, Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

Section 10.11. GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10.12. Jurisdiction and Venue.

(A) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
PARENT, AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, OR
ANY OTHER INDEMNIFIED PERSON OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (THE “FEDERAL
DISTRICT COURT) (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (THE “NEW
YORK SUPREME COURT”, AND TOGETHER WITH THE FEDERAL DISTRICT COURT, THE “NEW YORK
COURTS”)), AND ANY APPELLATE COURTS FROM ANY SUCH COURTS, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, SOLELY FOR THE PURPOSE
OF ADJUDICATING AND ENFORCING ITS RIGHTS OR OBLIGATIONS WITH RESPECT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND RELATED TRANSACTIONS, TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FEDERAL
DISTRICT COURT (TO THE EXTENT PERMITTED BY LAW) OR SUCH NEW YORK SUPREME COURT.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL (1) AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, THE PARENT, OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION, OR (2) AFFECT THE
RIGHT OF THE BORROWER, THE PARENT OR ANY OTHER LOAN PARTY TO ASSERT OR FILE ANY
COUNTERCLAIMS OR CROSSCLAIMS IN ANY SUCH ACTION OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ISSUING
LENDER.

 

108



--------------------------------------------------------------------------------

(B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
PARENT, AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY NEW YORK COURT AND ANY CLAIM THAT ANY SUCH
LITIGATION BROUGHT IN SUCH NEW YORK COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER, THE PARENT, OR ANY OTHER LOAN PARTY HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH OF THE BORROWER, THE PARENT, AND SUCH OTHER LOAN PARTY HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

Section 10.13. Waivers. Each party hereto hereby irrevocably and
unconditionally:

(a) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any Loan Party,
Administrative Agent or Lender, as applicable, at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent, Lender
or Loan Party shall have been notified pursuant thereto;

(b) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall, except as provided in
Section 10.12, limit the right to sue in any other jurisdiction; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, indirect, punitive or consequential damages.

Section 10.14. Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the Parent,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Loan Party and the Lenders.

Section 10.15. WAIVERS OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE NOTES, THE GUARANTEES, OR ANY OTHER LOAN DOCUMENTS AND
FOR ANY COUNTERCLAIM THEREIN.

 

109



--------------------------------------------------------------------------------

Section 10.16. Confidentiality; Material Non-Public Information.

(a) Each Lender and the Administrative Agent agrees to take normal and
reasonable precautions to maintain the confidentiality of information designated
in writing as confidential and provided to it by the Parent, the Borrower or any
Subsidiary in connection with this Agreement or any other Loan Document;
provided, however, that any Lender and the Administrative Agent may disclose
such information (a)(i) at the request of any regulatory authority or in
connection with an examination of such Person by any such authority,
(ii) pursuant to subpoena or other court process or when required to do so in
accordance with the provisions of any applicable law or (iii) at the discretion
of any other Governmental Authority; provided that such Lender or the
Administrative Agent, as applicable, shall, unless prohibited by any Requirement
of Law, use reasonable efforts to notify the Borrower in advance of any
disclosure pursuant to this clause (a) but only to the extent reasonably
practicable under the circumstances, (b) to such Person’s Affiliates and
independent auditors and other professional advisors, (c) to any Transferee or
potential Transferee; provided that such Transferee agrees to comply with the
provisions of this Section 10.16, (d) with the consent of the Borrower, (e) to
any other party to this Agreement, (f) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder or (g) to the extent such
information pertains to this Agreement, is publicly available and is of the type
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the provisions of this Section 10.16 shall survive with respect to
the Administrative Agent and each Lender until the second anniversary of the
Administrative Agent or such Lender ceasing to be the Administrative Agent or a
Lender, respectively.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION RELATING TO THE PARENT, THE
BORROWER OR ANY SUBSIDIARY FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
HE PARENT, THE BORROWER, ANY SUBSIDIARY OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT,
THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE PARENT, THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 10.17. USA PATRIOT Act. Each Lender hereby notifies the Borrower and
each other Loan Party that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender to identify the Borrower and each other Loan Party in
accordance with the Patriot Act.

 

110



--------------------------------------------------------------------------------

Section 10.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 10.19. Exchange Rates.

(a) Not later than 2:00 P.M. (London time) on each Computation Date or upon the
occurrence of any Event of Default, if any Loans or Letters of Credit are
outstanding on such date in a Foreign Currency, the Administrative Agent shall
(i) determine the Exchange Rate as of such Computation Date with respect to such
Foreign Currency and (ii) give notice thereof to the Lenders and the Borrower.
The Exchange Rate so determined shall become effective on the first Business Day
immediately following the relevant Computation Date or Event of Default (a
“Reset Date”), shall remain effective until the next succeeding Reset Date, and
shall for all purposes of this Agreement (other than Section 10.20 or any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in determining the Dollar Equivalent of any amounts of
such Foreign Currency.

(b) Not later than 2:00 P.M. (London time) on each Reset Date and each date on
which Loans and/or Letters of Credit denominated in a Foreign Currency are made
or issued, if any such Loans and/or Letters of Credit are outstanding on such
date, the Administrative Agent shall (i) determine the Dollar Equivalent of the
aggregate principal amounts of the Loans and Letters of Credit denominated in
such Foreign Currency and (ii) notify the Lenders and the Borrower of the
results of such determination.

Section 10.20. Currency Conversion. All payments under this Agreement and each
other Loan Document shall be made in Dollars, except for Loans funded, or
Reimbursement Obligations with respect to Letters of Credit issued, in a Foreign
Currency, which shall be repaid, including interest thereon, in such Foreign
Currency. If the Borrower fails to make any payment due hereunder that is
required to be paid in a Foreign Currency, and the Administrative Agent or the
applicable Issuing Lender obtains funds in Dollars (through exercise of setoff
rights or rights in respect of any Cash Collateral or Collateral or otherwise)
for application against such unpaid amounts, then the Administrative Agent or
such Issuing Lender may, at its option (and the Borrower hereby irrevocably
authorizes the Administrative Agent or such Issuing Lender to), convert such
funds into the Foreign Currency required hereunder at the rate determined by the
Administrative Agent or the applicable Issuing Lender, as applicable, as the
rate quoted by it in accordance with methods customarily used by such Person for
such or similar purposes as the spot

 

111



--------------------------------------------------------------------------------

rate for the purchase by such Person of the required currency with the currency
of actual payment through its principal foreign exchange trading office
(including, in the case of the Administrative Agent, any Affiliate) at
approximately 11:00 A.M. (Local Time at such office) two Business Days prior to
the effective date of such conversion; provided that, the Administrative Agent
or the applicable Issuing Lender, as applicable, may obtain such spot rate from
another financial institution actively engaged in foreign currency exchange if
the Administrative Agent or such Issuing Lender, as applicable, does not then
have a spot rate for the required currency. The parties hereto hereby agree, to
the fullest extent that they may effectively do so under applicable law, that
(i) if for the purposes of obtaining any judgment or award it becomes necessary
to convert from any currency other than the currency required hereunder into the
currency required hereunder any amount in connection with the Obligations, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, (ii) in the event that there is a
change in the applicable conversion rate prevailing between the Business Day
before the day on which the judgment or award is given and the date of payment,
the Borrower will pay to the Administrative Agent, for the benefit of the
Lenders, such additional amounts (if any) as may be necessary, and the
Administrative Agent, on behalf of the Lenders, will pay to the Borrower such
excess amounts (if any) as result from such change in the rate of exchange, to
assure that the amount paid on such date is the amount in such other currency,
which when converted at the conversion rate described herein on the date of
payment, is the amount then due in the currency required hereunder, and
(iii) any amount due from the Borrower under this Section 10.20 shall be due as
a separate debt and shall not be affected by judgment or award being obtained
for any other sum due.

Section 10.21. No Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent, each of the other Lenders and the Borrower that it in good
faith is not, directly or indirectly (by negative pledge or otherwise), relying
upon any margin stock (as defined in Regulation U of the Board of Governors of
the Federal Reserve System) as collateral in the extension or maintenance of the
credit provided for in this Agreement.

Section 10.22. No Fiduciary Duty. Each of the Administrative Agent, the Issuing
Lenders, the Lenders and their respective affiliates (collectively, solely for
purposes of this paragraph, the “Lender Parties”), may have economic interests
that conflict with those of the Borrower and the other Loan Parties. Each of the
Borrower and the other Loan Parties agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any of the Lender Parties and the
Borrower or any other Loan Parties or their respective shareholders and
Affiliates. Each of the Borrower and the other Loan Parties acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Borrower and the other Loan Parties, on the other hand, (ii) in
connection therewith and with the process leading to such transaction, each of
the Lender Parties is acting solely as a principal and not the agent or
fiduciary of the Borrower or any other Loan Parties or their respective
management, stockholders, creditors or any other person, (iii) no Lender Party
has assumed an advisory or fiduciary responsibility in favor of the Borrower or
any other Loan Parties with respect to the transactions contemplated hereby or
the process leading thereto (irrespective of whether any Lender Party or any of
its Affiliates has advised or is currently advising the Borrower or any other
Loan parties on other matters) or any other obligation to the Borrower or any
other Loan Parties except the obligations expressly set forth in the Loan
Documents and (iv) the Borrower and the other Loan Parties have consulted their
own legal and financial advisors to the extent they deemed appropriate. Each of
the Borrower and the other Loan Parties further acknowledges and agrees that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each of the Borrower and the other
Loan Parties agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any other Loan Parties, in connection with such transaction
or the process leading thereto.

 

112



--------------------------------------------------------------------------------

Section 10.23. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to guaranty and otherwise honor all Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 10.24. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by any Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

Section 10.25. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Interest Rate Protection Agreement, Exchange Rate Protection Agreement,
Commodity Price Protection Agreement or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

113



--------------------------------------------------------------------------------

For purposes of this Section 10.25:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[remainder of page intentionally left blank]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

      BORROWER: State of Georgia    )          )     s.s.:    LANDSTAR SYSTEM
HOLDINGS, INC. County of Camden    )             By:   

/s/ L. Kevin Stout

Sworn before me this       Name:    L. Kevin Stout       Title:    Vice
President, Chief Financial Officer and 18 day of August, 2020          Assistant
Secretary /s/ Alisha W. Wolfe                                        
                               Notary Public          WITNESSETH       PARENT:
1. /s/ Madeline Dale                                                        
LANDSTAR SYSTEM, INC. 2. /s/ Anna Vitale                By:   

/s/ L. Kevin Stout

      Name:    L. Kevin Stout       Title:    Vice President, Chief Financial
Officer and          Assistant Secretary

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

         SUBSIDIARY GUARANTORS: State of Georgia    )       LANDSTAR ACQUISITION
CORPORATION    )    s.s.:       County of Camden    )       LANDSTAR CAPACITY
SERVICES, INC. Sworn before me this                      LANDSTAR CORPORATE
SERVICES, INC. 18 day of August, 2020                      LANDSTAR EXPRESS
AMERICA, INC.          LANDSTAR GEMINI, INC. /s/ Alisha M.
Wolfe                                        LANDSTAR GLOBAL LOGISTICS, INC.
Notary Public                      LANDSTAR INWAY, INC.          LANDSTAR LIGON,
INC. WITNESSETH                      LANDSTAR RANGER, INC. 1. /s/ Madeline Dale
                     LANDSTAR TRANSPORTATION LOGISTICS, INC. 2. /s/ Anna Vitale
                     RISK MANAGEMENT CLAIM SERVICES, INC.          LANDSTAR
BLUE, LLC          By:   

/s/ L. Kevin Stout

         Name:    L. Kevin Stout          Title:    Vice President, Treasurer
and Assistant             Secretary

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: SIGNATURE INSURANCE COMPANY By:  

/s/ Kieran Mehigan

Name:   Kieran Mehigan Title:   Authorized Signatory

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender, the
Issuing Lender and a Lender By:  

/s/ Johnathan Bennett

  Name: Johnathan Bennett   Title:  Executive Director

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Syndication Agent and a Lender By:  

/s/ Elizabeth W. Ruffin

  Name: Elizabeth W. Ruffin   Title:   Vice President

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Syndication Agent and a Lender
By:  

  /s/ Laura V. Edwards

Name: Laura V. Edwards Title:   Senior Vice President

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

TRUIST BANK, as successor by merger to SunTrust Bank and formerly known as
Branch Banking and Trust Company, as a Co-Syndication Agent and a Lender By:  

/s/ Chris Hursey

  Name: Chris Hursey   Title:   Director

[SIGNATURE PAGE FOR LANDSTAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

REVOLVING CREDIT COMMITMENTS

 

NAME OF LENDER    REVOLVING CREDIT COMMITMENT

JPMorgan Chase Bank, N.A.

   $70,000,000

Bank of America, N.A.

   $60,000,000

Wells Fargo Bank, National Association

   $60,000,000

Truist Bank

   $60,000,000

TOTAL:

   $250,000,000



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

SUBSIDIARY GUARANTORS

Landstar Acquisition Corporation

Landstar Blue, LLC

Landstar Capacity Services, Inc.

Landstar Corporate Services, Inc.

Landstar Express America, Inc.

Landstar Gemini, Inc.

Landstar Global Logistics, Inc.

Landstar Inway, Inc.

Landstar Ligon, Inc.

Landstar Ranger, Inc.

Landstar Transportation Logistics, Inc.

Risk Management Claim Services, Inc.

Signature Insurance Company



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

PRICING GRID

 

LEVEL    LEVERAGE RATIO*   

ABR
LOAN

MARGIN

   

EUROCURRENCY

LOAN MARGIN

   

COMMITMENT

FEE RATE

 

I

   Greater than 2.50 to 1.00      1.00 %      2.00 %      0.35 % 

II

   Less than or equal to 2.50 to 1.00 but greater than 1.75 to 1.00      0.75 % 
    1.75 %      0.30 % 

III

   Less than or equal to 1.75 to 1.00 but greater than 1.00 to 1.00      0.50 % 
    1.50 %      0.275 % 

IV

   Less than or equal to 1.00 to 1.00      0.25 %      1.25 %      0.25 % 

 

*

As defined in Section 7.1(a) of the Agreement.

The Applicable Margins and Commitment Fee Rates shall be determined in
accordance with the foregoing table based on the Parent’s most recent
consolidated financial statements. Adjustments, if any, to the Applicable
Margins or Commitment Fee Rates shall be effective two (2) Business Days after
the Administrative Agent has received the applicable financial statements
pursuant to Section 6.1 and associated certificate delivered pursuant to
Section 6.2(a) for the applicable fiscal quarter. If the Borrower fails to
deliver such financial statements and certificate to the Administrative Agent
within the period required pursuant to the Agreement, then the Applicable
Margins and Commitment Fee Rates shall be the highest Applicable Margins and
Commitment Fee Rates set forth in the foregoing table until the next Business
Day after such financial statements and certificate are so delivered. The
initial Applicable Margins and Commitment Fee Rates shall be set at the
respective percentages set forth in Level IV. Upon delivery to the
Administrative Agent of the Parent’s consolidated financial statements pursuant
to Section 6.1 and associated certificate delivered pursuant to Section 6.2(a)
for the first full fiscal quarter ending after the Closing Date, the Applicable
Margin and Commitment Fee Rates shall be reset in accordance with the above.



--------------------------------------------------------------------------------

SCHEDULE 1.1(D)

LETTER OF CREDIT COMMITMENTS

 

NAME OF ISSUING LENDER    LETTER OF CREDIT COMMITMENT

JPMorgan Chase Bank, N.A.

   $35,000,000

TOTAL:

   $35,000,000



--------------------------------------------------------------------------------

SCHEDULE 3.9

EXISTING LETTERS OF CREDIT

 

COVERAGE

  

BENEFICIARY

  

AMOUNT

  

EXPIRATION

Primary Auto & General Liability:    New Hampshire Insurance Company    $936,868
   01/05/2021    Ranger / Qualified Beneficiary    $5,000,000    12/07/2020   
Inway / Qualified Beneficiary    $5,000,000    12/07/2020    Ligon / Qualified
Beneficiary    $5,000,000    12/07/2020    Gemini / Qualified Beneficiary   
$5,000,000    12/07/2020    Express / Qualified Beneficiary    $5,000,000   
12/07/2020    Global Logistics / Qualified Beneficiary    $5,000,000   
12/07/2020    Old Republic Insurance Company    $2,365,525    05/01/2021
Canadian General Liability    Old Republic Insurance Company    $38,529.71   
07/23/2021 Canadian Occupational Accident    Chartis Insurance Company of
Canada, Inc.    $41,997.38    04/30/2021

Workers’

Compensation

   Liberty Mutual Insurance Company    $235,000    11/18/2020



--------------------------------------------------------------------------------

SCHEDULE 4.14

OTHER REGULATIONS

Certain of the Subsidiaries of the Borrower are authorized by the Federal Motor
Carrier Safety Administration (“FMCSA”) to self-insure their bodily injury and
property damage (“BI/PD”) claims up to $5 million per occurrence. As a condition
for receiving the grant of self-insurance authority, Landstar System, Inc. must
maintain a minimum Adjusted Tangible Net Worth (“ATNW”), as defined by the
FMCSA, in an amount equal to the greater of (a) four times the self-insured
BI/PD claims as reported on the collective year-end claim report for all such
Subsidiaries, or (b) two times the self-insurance authority. Although there is
not a statute or regulation related to the self-insurance authority that
directly limits Landstar’s ability to incur indebtedness, the minimum ATNW
calculation may nevertheless be impacted by Landstar’s overall Indebtedness.



--------------------------------------------------------------------------------

SCHEDULE 4.15

SUBSIDIARIES

 

Direct Subsidiaries of Parent    Jurisdiction of Incorporation Landstar System
Holdings, Inc.    Delaware Direct Subsidiaries of Borrower    Jurisdiction of
Incorporation Landstar Canada Holdings, Inc.    Delaware Landstar Contractor
Financing, Inc.    Delaware Landstar Global Logistics, Inc.    Delaware Landstar
Inway, Inc.    Delaware Landstar Ligon, Inc.    Delaware Landstar MH I LLC   
Delaware Landstar Ranger, Inc.    Delaware Landstar Transportation Logistics,
Inc.    Delaware Risk Management Claim Services, Inc.    Delaware Landstar Blue,
LLC    Delaware Signature Insurance Company    Cayman Islands Landstar Capacity
Services, Inc. (Inactive)    Delaware Landstar Acquisition Corporation
(Inactive)    Alabama Indirect Subsidiaries of Borrower    Jurisdiction of
Incorporation Landstar Canada, Inc.    Ontario, Canada Landstar Express America,
Inc.    Delaware Landstar Gemini, Inc.    Delaware Landstar Holdings, S. de
R.L.C.V.    Mexico Landstar Metro, S.A.P.I. de C.V.    Mexico Landstar Metro
Servicios S.A.P.I. de C.V.    Mexico Landstar MH II LLC    Delaware Landstar
Corporate Services, Inc. (Inactive)    Delaware



--------------------------------------------------------------------------------

SCHEDULE 4.17

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.3

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING GUARANTEE OBLIGATIONS

None.



--------------------------------------------------------------------------------

EXHIBIT A TO CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

[This note is exempt from State of Florida documentary stamp tax because it is
not secured by a mortgage on Florida real property and was executed by Borrower,
and delivered to [insert appropriate lender name] outside of the State of
Florida. See Rule 12B-4.053(34) Fla. Admin. Code.]

REVOLVING CREDIT NOTE

 

REVOLVING CREDIT    COMMITMENT:    $____________________    New York, New York
_________, 20__

FOR VALUE RECEIVED, LANDSTAR SYSTEM HOLDINGS, INC., a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”) or its registered
assigns on the Termination Date, at the office of JPMorgan Chase Bank, N.A., at
270 Park Avenue, New York, New York 10017 (or, if any Revolving Credit Loans are
denominated in a Foreign Currency, then at the Applicable Payment Office for
such Revolving Credit Loans), in lawful money of the United States of America
(or, if any Revolving Credit Loans are denominated in a Foreign Currency, then
in lawful money of such Foreign Currency) and in immediately available funds,
the aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower. The Borrower further agrees to pay interest at said
office, in like money (except as otherwise provided in the Credit Agreement for
any Revolving Credit Loans denominated in a Foreign Currency), from the date
hereof on the unpaid principal amount hereof at the rates and on the dates
specified in Section 2.9 of the Amended and Restated Credit Agreement, dated as
of August 18, 2020, among the Borrower, Landstar System, Inc., the Subsidiaries
of the Borrower signatories thereto, the Lender, the several other banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, N.A., as administrative agent (as the same may from time to time be
amended, restated, modified or supplemented, the “Credit Agreement”; terms
defined therein being used herein as so defined).

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement, is entitled to the benefits thereof, and is subject to prepayment in
whole or in part as provided therein.

The holder of this Note is authorized to record the date, currency, amount and
Type of each Revolving Credit Loan made by the Lender to the Borrower pursuant
to Section 2.2 of the Credit Agreement, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof, and the length of each Interest
Period with respect thereto, on the schedule annexed hereto and made a part
hereof, and any such recordation or any such information recorded on such
Lender’s internal books and records and then attached to this Note in the form
of the schedule attached hereto shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that, the failure of the
Lender to make such recordation (or any error in such recordation) shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.

Payment and performance of this Note is guaranteed as set forth in the
Subsidiaries Guarantee and the Parent Guarantee, and shall be secured by each
Pledge Agreement delivered pursuant to the terms of the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

LANDSTAR SYSTEM HOLDINGS, INC. By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

SCHEDULE A To Revolving Credit Note

LOANS, CONVERSIONS AND PAYMENTS

WITH RESPECT TO ABR LOANS

 

Date

 

Amount of ABR

Loans Made or

Converted from

Eurocurrency

Loans

 

Amount of ABR

Loans Paid or

Converted into

Eurocurrency

Loans

 

Unpaid Principal

Balance of ABR

Loans

 

Notation Made By



--------------------------------------------------------------------------------

SCHEDULE B To Revolving Credit Note

LOANS, CONVERSIONS AND PAYMENTS

WITH RESPECT TO EUROCURRENCY LOANS

 

Date

 

Amount of

Eurocurrency

Loans Made or

Converted from

ABR Loans

 

Interest Period and
Eurocurrency Rate

in Respect

Thereof

 

Amount of

Eurocurrency

Loans Paid or

Converted into

ABR Loans

 

Notation Made By



--------------------------------------------------------------------------------

EXHIBIT B TO CREDIT AGREEMENT

FORM OF SWING LINE NOTE

[This note is exempt from State of Florida documentary stamp tax because it is
not secured by a mortgage on Florida real property and was executed by Borrower,
and delivered to JPMorgan Chase Bank, N.A., outside of the State of Florida. See
Rule 12B-4.053(34) Fla. Admin. Code.]

SWING LINE NOTE

 

SWING LINE    COMMITMENT:    New York, New York $_______________    ______, 20__

FOR VALUE RECEIVED, LANDSTAR SYSTEM HOLDINGS, INC., a Delaware corporation (the
“Borrower”), promises to pay to JPMORGAN CHASE BANK, N.A. (the “Lender”) or its
registered assigns on the Termination Date, at its offices at 270 Park Avenue,
New York, New York 10017, in lawful money of the United States of America and in
immediately available funds, the principal amount of the aggregate unpaid
principal amount of all Swing Line Loans made by the Lender to the Borrower. The
Borrower further agrees to pay interest at said office, in like money, from the
date hereof on the unpaid principal amount hereof at the rates and on the dates
specified in Section 2.9 of the Amended and Restated Credit Agreement, dated as
of August 18, 2020, among the Borrower, Landstar System, Inc., the Subsidiaries
of the Borrower signatories thereto, the Lender, the several other banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, N.A., as administrative agent (as the same may from time to time be
amended, restated, modified or supplemented, the “Credit Agreement”; terms
defined therein being used herein as so defined).

This Note is the Swing Line Note referred to in the Credit Agreement, is
entitled to the benefits thereof, and is subject to prepayment in whole or in
part as provided therein.

The holder of this Note is authorized to record the date and amount of each
Swing Line Loan made by the Lender to the Borrower pursuant to Section 2.5 of
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, on the schedule annexed hereto and made a part hereof, and
any such recordation or any such information recorded on such Lender’s internal
books and records and then attached to this Note in the form of the schedule
attached hereto shall constitute prima facie evidence of the accuracy of the
information so recorded, provided that the failure of the Lender to make such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Credit Agreement.

Payment and performance of this Note is guaranteed as set forth in the
Subsidiaries Guarantee and the Parent Guarantee, and shall be secured by each
Pledge Agreement delivered pursuant to the terms of the Credit Agreement. Upon
the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

LANDSTAR SYSTEM HOLDINGS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A To Swing Line Note

LOANS AND PAYMENTS

 

Date

 

Amount of Swing

Line Loans

 

Amount of Swing

Line Loans Paid

 

Unpaid Principal

Balance of Swing

Line Loans

 

Notation Made By



--------------------------------------------------------------------------------

EXHIBIT C-1 TO CREDIT AGREEMENT

FORM OF PARENT GUARANTEE

PARENT GUARANTEE, dated as of June 2, 2016, by LANDSTAR SYSTEM, INC., a Delaware
corporation (the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Issuing Lender and the Lenders that are parties to the Credit Agreement defined
below (and including any Affiliates thereof that are parties to any Interest
Rate Protection Agreements included in the Obligations as defined below, with
such Lenders and Affiliates, together with the Issuing Lender, being
collectively referred to herein as the “Lenders”).

WITNESSETH:

WHEREAS, Landstar System Holdings, Inc., a Delaware corporation (the
“Borrower”), is party to the Credit Agreement, dated as of June 2, 2016, with
the Guarantor, the Subsidiaries of the Borrower that are signatories thereto,
the Administrative Agent, and the lenders parties thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Guarantor owns directly all of the issued and outstanding stock of
the Borrower and expects to derive substantial benefits from the Credit
Agreement;

WHEREAS, in connection with the Credit Agreement, the Guarantor and the
Administrative Agent wish to enter into this Guarantee as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, the Guarantor and the
Administrative Agent, with the consent of and for the ratable benefit of the
Lenders, hereby agree that:

1. Defined Terms. As used in this Guarantee, terms defined in the Credit
Agreement are used herein as therein defined, and the following terms shall have
the following meanings:

“Guarantee” shall mean this Parent Guarantee, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Obligations” shall mean all obligations, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred or
arising, (a) of the Borrower (i) to pay commitment and other fees, commissions,
costs and expenses under the Credit Agreement and the other Loan Documents,
(ii) to pay principal and interest on Loans (including Swing Line Loans) and
Reimbursement Obligations, (iii) to pay all other amounts due to the
Administrative Agent and each Lender and Issuing Lender arising under the Credit
Agreement and the other Loan Documents, and (iv) to provide Cash Collateral as
required by the Credit Agreement, and (b) of each Loan Party to pay all amounts
due from such Loan Party in respect of each Specified Bank Product Agreement and
Specified Hedge Agreement to which it is a party and any agreement, instrument
or other document made or delivered by it pursuant thereto, whether upon
termination thereof or otherwise, and whether on account of principal,
interests, fees, indemnity and reimbursement obligations, costs or expenses, in
all of the foregoing cases in the preceding clauses (a) and (b), including all
such interest, fees and other monetary obligations accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such interest, fees or other monetary obligations are
allowed or allowable in such proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.



--------------------------------------------------------------------------------

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably,
guarantees to the Administrative Agent and the Lenders and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
by the Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, in lawful money of the United States or any other
Agreed Currency in which such Obligations may be payable, and the Guarantor
further agrees to pay any and all expenses (including, without limitation, all
reasonable fees and disbursements of counsel) which may be paid or incurred by
the Administrative Agent or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guarantee. This Guarantee shall remain in full
force and effect until the Obligations are paid in full and the Revolving Credit
Commitments are terminated, notwithstanding that from time to time prior thereto
the Borrower may be free from any Obligations. This Guarantee is a guarantee of
payment when due and not of collection.

(b) No payment or payments made by the Borrower, the Guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
the Borrower, the Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations until the Obligations are paid in full and the
Revolving Credit Commitments are terminated.

(c) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent in writing that
such payment is made under this Guarantee for such purpose.

3. Right of Set-off. Upon the occurrence of any Event of Default specified in
the Credit Agreement, the Guarantor hereby irrevocably authorizes each Lender at
any time and from time to time without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as such Lender may
elect, against and on account of the obligations and liabilities of the
Guarantor to such Lender hereunder and claims of every nature and description of
such Lender against the Guarantor, in any currency, whether arising hereunder,
under the Credit Agreement, the other Loan Documents or otherwise, as such
Lender may elect, whether or not the Administrative Agent or any Lender has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. Each Lender agrees to notify the Guarantor promptly
of any such set-off and the application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Lender may have.

4. No Subrogation, Contribution, Reimbursement or Indemnity. Notwithstanding
anything to the contrary in this Guarantee, the Guarantor hereby irrevocably
waives all rights which may have arisen in connection with this Guarantee to be
subrogated to any of the rights (whether contractual, under the Bankruptcy Code,
including Section 509 thereof, under common law or otherwise) of the
Administrative Agent or any Lender against the Company or against the
Administrative Agent or any Lender for the payment of the Obligations. The
Guarantor hereby further irrevocably waives all contractual, common law,
statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Borrower, any Subsidiary
Guarantor, or any other Person which may have arisen in connection with this
Guarantee. So long as the Obligations remain outstanding, if any amount



--------------------------------------------------------------------------------

shall be paid by or on behalf of the Borrower, or any Subsidiary Guarantor, to
the Guarantor on account of any of the rights waived in this paragraph, such
amount shall be held by the Guarantor in trust, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by the Guarantor
(duly indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine. The provisions of this paragraph shall
survive the term of this Guarantee and the payment in full of the Obligations
and the termination of the Revolving Credit Commitments.

5. Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by such party and any
of the Obligations continued, and the obligations, or the liability of any other
party upon or for any part thereof, or any guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender and the Credit Agreement, the
other Loan Documents or other guarantee or document in connection therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent and/or any Lender may deem advisable from time to time, and
any guarantee or right of offset at any time held by the Administrative Agent or
any Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held as security for the obligations or for this Guarantee or any property
subject thereto. When making any demand hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Borrower or any guarantor, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from the Borrower or such other guarantor or any release of the
Borrower or such other guarantor shall not relieve the Guarantor, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any Lender against the Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

6. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Administrative Agent or any Lender upon
this Guarantee or acceptance of this Guarantee, the obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower or the Guarantor and the Administrative Agent
or any Lender shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or the Guarantor with respect to the Obligations. The
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Loan Document, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the obligations, or of the Guarantor under this Guarantee, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against the Borrower or any other



--------------------------------------------------------------------------------

Person or against any collateral security or guarantee for the obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
guarantee or to exercise any such right of offset, or any release of the
Borrower or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
the Guarantor. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the obligations and the
obligations of the Guarantor under this Guarantee shall have been satisfied by
payment in full and the Revolving Credit Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Obligations.

7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

8. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars or
other Agreed Currency in which such Obligations are payable at the office of the
Administrative Agent located at 270 Park Avenue, New York, New York 10017,
U.S.A. or such Applicable Payment Office as may be specified for any of the
Obligations payable in any other Agreed Currency.

9. Representations and Warranties. The Guarantor hereby represents and warrants
that the representations and warranties set forth in Article IV of the Credit
Agreement as they relate to the Guarantor, each of which is hereby incorporated
herein by reference, are true and correct, and the Administrative Agent and each
Lender shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this paragraph, be deemed to
be a reference to the Guarantor’s knowledge.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by the
Borrower, and on the date of issuance of each Letter of Credit, under the Credit
Agreement on and as of such date of borrowing or issuance as though made
hereunder on and as of such date (or, if stated to relate to an earlier date, as
of such earlier date).

10. Covenants. The Guarantor hereby agrees that, from and after the Closing Date
and so long as the Revolving Credit Commitments remain in effect, any Loan or
Letter of Credit remains outstanding and unpaid or any other amount is owing to
any Lender or the Administrative Agent under the Credit Agreement or any other
Loan Document, the Guarantor shall take, or shall refrain from taking, as the
case may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in Articles VI or
VII of the Credit Agreement, and so that no Default or Event of Default, is
caused by any act or failure to act of the Guarantor or any of its Subsidiaries.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

12. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

13. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to paragraph 14
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any rights or remedies provided by law.

14. Integration; Waivers and Amendments; Successors and Assigns; Governing Law.
This Guarantee and the other Loan Documents represent the agreement of the
Guarantor with respect to the subject matter hereof, and there are no promises
or representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein or in the other Loan Documents. None
of the terms or provisions of this Guarantee may be waived, amended or
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent, provided that any provision of this
Guarantee may be waived by the Administrative Agent and the Lenders in a letter
or agreement executed by the Administrative Agent or by e-mail or facsimile
transmission from the Administrative Agent. This Guarantee shall be binding upon
the successors and assigns of the Guarantor and shall inure to the benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns. This Guarantee shall be governed by and be construed and interpreted in
accordance with the law of the State of New York.

15. Notices. All notices, requests and demands to or upon the Guarantor or the
Administrative Agent or any Lender to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand,, or, in the
case of telecopy notice, when received, or, in the case of delivery by a
nationally-recognized overnight courier, when received, addressed to a party at
the address set forth in the Credit Agreement, in the case of the Administrative
Agent or the Lenders or, in the case of the Guarantor, to the following address:

Landstar System, Inc.

13410 Sutton Park Drive South

Jacksonville, Florida 32224

Attention: L. Kevin Stout

Telecopy: 904-390-1644

16. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due from the Guarantor hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the



--------------------------------------------------------------------------------

Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any holder of
Obligations (including the Administrative Agent and the Issuing Lender), as the
case may be, of any sum adjudged to be so due in such other currency such holder
of Obligations (including the Administrative Agent and the Issuing Lender), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
holder of Obligations (including the Administrative Agent and the Issuing
Lender), as the case may be, in the specified currency, the Guarantor agrees to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such holder of Obligations
(including the Administrative Agent and the Issuing Lender), as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any holder of Obligations (including the
Administrative Agent and the Issuing Lender), as the case may be, in the
specified currency and (b) amounts shared with other holders of Obligations as a
result of allocations of such excess as a disproportionate payment to such other
holder of Obligations under Section 2.12 of the Credit Agreement, such holder of
Obligations (including the Administrative Agent and the Issuing Lender), as the
case may be, agrees, by accepting the benefits hereof, to remit such excess to
the Guarantor.

17. Counterparts. This Guarantee may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

LANDSTAR SYSTEM, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-2 TO CREDIT AGREEMENT

FORM OF SUBSIDIARIES GUARANTEE

SUBSIDIARIES GUARANTEE, dated as of June 2, 2016, by each of the corporations
that are signatories hereto and each Subsidiary of the Borrower that hereafter
executes and delivers a Subsidiaries Guarantee Supplement hereto (collectively,
the “Subsidiary Guarantors”) in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Issuing Lender and the Lenders that are parties to the Credit Agreement defined
below (and including any Affiliates thereof that are parties to any Interest
Rate Protection Agreements included in the Obligations as defined below, with
such Lenders and Affiliates, together with the Issuing Lender, being
collectively referred to herein as the “Lenders”).

WITNESSETH:

WHEREAS, Landstar System Holdings, Inc., a Delaware corporation (the
“Borrower”), is party to the Credit Agreement, dated as of June 2, 2016, with
Landstar System, Inc., the Subsidiary Guarantors, the Administrative Agent, and
the lenders parties thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower owns directly or indirectly all of the issued and
outstanding stock of each Subsidiary Guarantor;

WHEREAS, the Borrower and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, in connection with the Credit Agreement, the Subsidiary Guarantors and
the Administrative Agent wish to enter into this Guarantee as hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises, each Subsidiary Guarantor and
the Administrative Agent, with the consent of and for the ratable benefit of the
Lenders, hereby agree:

1. Defined Terms. As used in this Guarantee, terms defined in the Credit
Agreement are used herein as therein defined, and the following terms shall have
the following meanings:

“Guarantee” shall mean this Subsidiaries Guarantee, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Obligations” shall mean all obligations, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred or
arising, (a) of the Borrower (i) to pay commitment and other fees, commissions,
costs and expenses under the Credit Agreement and the other Loan Documents,
(ii) to pay principal and interest on Loans (including Swing Line Loans) and
Reimbursement Obligations, (iii) to pay all other amounts due to the
Administrative Agent and each Lender and Issuing Lender arising under the Credit
Agreement and the other Loan Documents, and (iv) to provide Cash Collateral as
required by the Credit Agreement, and (b) of each Loan Party to pay all amounts
due from such Loan Party in respect of each Specified Bank Product Agreement and
Specified Hedge Agreement to which it is a party and any agreement, instrument
or other document made or delivered by it pursuant thereto, whether upon
termination thereof or otherwise, and whether on account of principal,
interests, fees, indemnity and reimbursement obligations, costs or expenses, in
all of the foregoing cases in the preceding clauses (a) and (b), including all
such interest, fees and other monetary obligations accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such interest, fees or other monetary obligations are
allowed or allowable in such proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.



--------------------------------------------------------------------------------

2. Guarantee. (a) Subject to the provisions of paragraph (b), each of the
Subsidiary Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrower and each other
Subsidiary Guarantor when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations, in lawful money of the United States or any
other Agreed Currency in which such Obligations may be payable, and each
Subsidiary Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or any Lender in enforcing, or
obtaining advice of counsel with respect to, or collecting against, the Borrower
or such other Subsidiary Guarantor under this Guarantee. This Guarantee is a
guarantee of payment when due and not of collection.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors.

(c) Each Subsidiary Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Subsidiary Guarantor under this
Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are paid in full and the Revolving Credit Commitments are
terminated, notwithstanding that from time to time prior thereto the Borrower
may be free from any Obligations.

(d) Each Subsidiary Guarantor agrees that the obligations may at any time and
from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Guarantee or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(e) No payment or payments made by the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by such Subsidiary Guarantor in respect of the
Obligations or payments received or collected from such Subsidiary Guarantor in
respect of the Obligations, remain liable for the obligations up to the maximum
liability of such Subsidiary Guarantor hereunder until the Obligations are paid
in full and the Revolving Credit Commitments are terminated.

(f) Each Subsidiary Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.



--------------------------------------------------------------------------------

3. Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder who has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Paragraph 5 hereof. The provisions of this Paragraph 3 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

4. Right of Set-off. Upon the occurrence of any Event of Default specified in
the Credit Agreement, each Subsidiary Guarantor hereby irrevocably authorizes
each Lender at any time and from time to time without notice to such Subsidiary
Guarantor or any other Subsidiary Guarantor, any such notice being expressly
waived by each Subsidiary Guarantor, to set off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of such Subsidiary Guarantor, or any part thereof in such amounts as
such Lender may elect, against and on account of the obligations and liabilities
of such Subsidiary Guarantor to such Lender hereunder and claims of every nature
and description of such Lender against such Subsidiary Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, the other Loan
Documents or otherwise, as such Lender may elect, whether or not the
Administrative Agent or any Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Lender agrees to notify such Subsidiary Guarantor promptly of any such set-off
and the application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender may
have.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Subsidiary Guarantors hereunder or any set-off or application of funds of any of
the Subsidiary Guarantors by any Lender, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Borrower or any other Guarantor or any guarantee or right
of offset held by any Lender for the payment of the Obligations, nor shall any
Subsidiary Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Subsidiary Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Lenders on account of the Obligations are paid in
full and the Revolving Credit Commitments are terminated. If any amount shall be
paid to any Subsidiary Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amount
shall be held by such Subsidiary Guarantor in trust for the Administrative Agent
and the Lenders, segregated from other funds of such Subsidiary Guarantor, and
shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over to
the Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent or any Lender may be
rescinded by such party and any of the obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect



--------------------------------------------------------------------------------

thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender and the Credit Agreement, the other Loan
Documents, any other collateral security document or other guarantee or document
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent and/or any Lender may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any of the Subsidiary Guarantors, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on the Borrower
or any other Subsidiary Guarantor or guarantor, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from the Borrower or any such other Subsidiary Guarantor or guarantor
or any release of the Borrower or such other Subsidiary Guarantor or guarantor
shall not relieve any of the Subsidiary Guarantors in respect of which a demand
or collection is not made or any of the Subsidiary Guarantors not so released of
their several obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against any of the Subsidiary Guarantors.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

7. Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee, the Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Borrower or any of the Subsidiary
Guarantors and the Administrative Agent or any Lender shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Subsidiary Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
or any of the Subsidiary Guarantors with respect to the Obligations. Each
Subsidiary Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, any other Loan Document, any of the obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Subsidiary Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Obligations, or of such Subsidiary Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Subsidiary Guarantor, the Administrative Agent
and any Lender may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or any other Person or against any
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to pursue such other
rights or remedies or to collect any payments from the Borrower or any such
other Person or to realize upon such guarantee or to exercise any such right of
offset, or any release of the Borrower or any such other Person or such
guarantee or right of offset, shall not relieve such Subsidiary Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against such Subsidiary Guarantor. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon each Subsidiary Guarantor and the successors and
assigns thereof, and shall inure to the benefit of the Administrative Agent and
the Lenders, and their respective successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of each Subsidiary
Guarantor under this Guarantee shall have been satisfied by payment in full and
the Revolving Credit Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Obligations.



--------------------------------------------------------------------------------

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.

9. Payments. Each Subsidiary Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars or other Agreed Currency in which such Obligations are payable at the
office of the Administrative Agent located at 270 Park Avenue, New York, New
York 10017, U.S.A. or such Applicable Payment Office as may be specified for any
of the Obligations payable in any other Agreed Currency.

10. Representations and Warranties. Each Subsidiary Guarantor hereby represents
and warrants that the representations and warranties set forth in Article IV of
the Credit Agreement as they relate to such Subsidiary Guarantor, each of which
is hereby incorporated herein by reference, are true and correct, and the
Administrative Agent and each Lender shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this paragraph, be deemed to be a reference to such Subsidiary
Guarantor’s knowledge.

Each Subsidiary Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Subsidiary Guarantor on the
date of each borrowing by the Borrower, and on the date of issuance of each
Letter of Credit, under the Credit Agreement on and as of such date of borrowing
or issuance as though made hereunder on and as of such date (or, if stated to
relate to an earlier date, as of such earlier date).

11. Covenants. Each Subsidiary Guarantor hereby agrees that, from and after the
Closing Date and so long as the Revolving Credit Commitments remain in effect,
any Loan or Letter of Credit remains outstanding and unpaid or any other amount
is owing to any Lender or the Administrative Agent under the Credit Agreement or
any other Loan Document, such Subsidiary Guarantor shall take, or shall refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no violation of any provision, covenant or agreement contained
in Articles VI or VII of the Credit Agreement, and so that no Default or Event
of Default, is caused by any act or failure to act of such Subsidiary Guarantor
or any of its Subsidiaries.

12. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.



--------------------------------------------------------------------------------

14. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to paragraph 15
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any rights or remedies provided by law.

15. Integration; Waivers and Amendments; Successors and Assigns; Governing Law.
This Guarantee and the other Loan Documents represent the agreement of each
Subsidiary Guarantor with respect to the subject matter hereof, and there are no
promises or representations by the Administrative Agent or any Lender relative
to the subject matter hereof not reflected herein or in the other Loan
Documents. None of the terms or provisions of this Guarantee may be waived,
amended or supplemented or otherwise modified except by a written instrument
executed by each Subsidiary Guarantor and the Administrative Agent, provided
that any provision of this Guarantee may be waived by the Administrative Agent
and the Lenders in a letter or agreement executed by the Administrative Agent or
by telex or facsimile transmission from the Administrative Agent. This Guarantee
shall be binding upon the successors and assigns of each Subsidiary Guarantor
and shall inure to the benefit of the Administrative Agent and the Lenders and
their respective successors and assigns. This Guarantee shall be governed by and
be construed and interpreted in accordance with the law of the State of New
York.

16. Notices. All notices, requests and demands to or upon the Subsidiary
Guarantors or the Administrative Agent or any Lender to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or, in the case of telecopy notice, when received, or, in the case of delivery
by a nationally-recognized overnight courier, when received, addressed to a
party at the address set forth in the Credit Agreement for the Subsidiary
Guarantors.

17. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due from any Subsidiary Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Subsidiary
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any holder of
Obligations (including the Administrative Agent and the Issuing Lender), as the
case may be, of any sum adjudged to be so due in such other currency such holder
of Obligations (including the Administrative Agent and the Issuing Lender), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
holder of Obligations (including the Administrative Agent and the Issuing
Lender), as the case may be, in the specified currency, each Subsidiary
Guarantor agrees to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
holder of Obligations (including the Administrative Agent and the Issuing
Lender), as the case may be, against such loss, and if the amount of the
specified currency so



--------------------------------------------------------------------------------

purchased exceeds (a) the sum originally due to any holder of Obligations
(including the Administrative Agent and the Issuing Lender), as the case may be,
in the specified currency and (b) amounts shared with other holders of
Obligations as a result of allocations of such excess as a disproportionate
payment to such other holder of Obligations under Section 2.12 of the Credit
Agreement, such holder of Obligations (including the Administrative Agent and
the Issuing Lender), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Subsidiary Guarantor.

18. Counterparts. This Guarantee may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

LANDSTAR ACQUISITION CORPORATION LANDSTAR CAPACITY SERVICES, INC. LANDSTAR
CORPORATE SERVICES, INC. LANDSTAR EXPRESS AMERICA, INC. LANDSTAR GEMINI, INC.
LANDSTAR GLOBAL LOGISTICS, INC. LANDSTAR INWAY, INC. LANDSTAR LIGON, INC.
LANDSTAR RANGER, INC. LANDSTAR TRANSPORTATION LOGISTICS, INC. RISK MANAGEMENT
CLAIM SERVICES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE INSURANCE COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARIES GUARANTEE

SUBSIDIARIES GUARANTEE SUPPLEMENT

Reference is made to the Subsidiaries Guarantee, dated as of June 2, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Subsidiaries Guarantee”; terms defined therein being used herein
as therein defined), made by the parties thereto in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (together with certain of their Affiliates as provided
in the Subsidiaries Guarantee, the “Lenders”) parties to the Credit Agreement,
dated as of June 2, 2016, among Landstar System Holdings, Inc., Landstar System,
Inc., the Subsidiaries of the Borrower signatories thereto, the Lenders, and the
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

The undersigned hereby acknowledges that it has received and reviewed a copy of
the Subsidiaries Guarantee, and hereby agrees, effective as of the date hereof:

(a) to join the Subsidiaries Guarantee as a Subsidiary Guarantor party thereto;

(b) to be bound by all covenants, agreements and acknowledgements attributable
to a Subsidiary Guarantor in the Subsidiaries Guarantee;

(c) to pay and perform all obligations required of it as a Subsidiaries
Guarantor by the Subsidiaries Guarantee; and

(d) that the undersigned shall be deemed to be a Subsidiary Guarantor under the
Credit Agreement and that Schedule 1.1(B) of the Credit Agreement is hereby
supplemented by adding at the end thereof, under the heading “Subsidiary
Guarantors”, the name “[NAME OF NEW SUBSIDIARY]”.

The undersigned hereby represents and warrants that the representations and
warranties with respect to it contained in, or made or deemed made by it in,
Section 10 of the Subsidiaries Guarantee are true and correct on the date
hereof.

THIS SUBSIDIARIES GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Subsidiaries Guarantee
Supplement to be duly executed and delivered in New York, New York by its proper
and duly authorized officer as of this __ day of ____________, 2____.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:

Date: _____________________



--------------------------------------------------------------------------------

EXHIBIT C-3 TO CREDIT AGREEMENT

FORM OF L/C GUARANTEE

L/C GUARANTEE, dated as of June 2, 2016 by LANDSTAR SYSTEM, INC., a Delaware
corporation (the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Issuing Lender and the Lenders that are parties to the Credit Agreement defined
below (together with the Issuing Lender, collectively the “Lenders”).

WITNESSETH:

WHEREAS, certain Subsidiaries of the Guarantor (collectively, the “Subsidiary
Guarantors”) are parties to the Credit Agreement, dated as of June 2, 2016, with
Landstar System Holdings, Inc., the Guarantor, the Administrative Agent, and the
lenders parties thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Guarantor owns directly or indirectly all of the issued and
outstanding stock of each Subsidiary Guarantor and expects to derive substantial
benefits from the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and other extensions of credit
to the Borrower and the Subsidiary Guarantors under the Credit Agreement, the
Guarantor hereby agrees with the Administrative Agent, for the ratable benefit
of the Lenders, as follows:

1. Defined Terms. As used in this Guarantee, terms defined in the Credit
Agreement are used herein as therein defined, and the following terms shall have
the following meanings:

“Guarantee” shall mean this L/C Guarantee, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Obligations” shall mean the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, owing by the
respective Subsidiary Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the respective Subsidiary Guarantor to the
Administrative Agent or the Lenders, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, the Credit Agreement, the Letters of
Credit, the Applications entered into with the Issuing Lender in respect of the
Letters of Credit, the other Loan Documents or any other document made,
delivered or given in connection therewith, whether on account of principal,
interest, Reimbursement Obligations and other L/C Obligations, fees, Letter of
Credit commissions, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent,
the Issuing Lender or any L/C Participant that are required to be paid by the
respective Subsidiary Guarantor pursuant to the terms of the Credit Agreement)
or otherwise; provided that the Obligations shall exclude any Excluded Swap
Obligations.



--------------------------------------------------------------------------------

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably,
guarantees to the Administrative Agent, the Issuing Lender and the L/C
Participants and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment by each respective Subsidiary Guarantor
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations, in lawful money of the United States or any other Agreed Currency
in which such Obligations may be payable, and the Guarantor further agrees to
pay any and all expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent, the Issuing Lender or any L/C Participant in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guarantee. This Guarantee shall
remain in full force and effect until the obligations are paid in full and the
Revolving Credit Commitments are terminated, notwithstanding that from time to
time prior thereto the Borrower or any Subsidiary Guarantors may be free from
any Obligations. This Guarantee is a guarantee of payment when due and not of
collection.

(b) No payment or payments made by any Subsidiary Guarantor, the Guarantor or
any other Person or received or collected by the Administrative Agent, the
Issuing Lender or any L/C Participant from any Subsidiary Guarantor, the
Guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment or payments other than payments made by
the Guarantor in respect of the Obligations or payments received or collected
from the Guarantor in respect of the Obligations, remain liable for the
Obligations until the Obligations are paid in full and the Revolving Credit
Commitments are terminated.

(c) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent, the Issuing Lender or any
L/C Participant on account of its liability hereunder, it will notify the
Administrative Agent in writing that such payment is made under this Guarantee
for such purpose.

3. Right of Set-off. Upon the occurrence of any Event of Default specified in
the Credit Agreement, the Guarantor hereby irrevocably authorizes the Issuing
Lender or any L/C Participant at any time and from time to time without notice
to the Guarantor, any such notice being expressly waived by the Guarantor, to
set off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Issuing Lender or such L/C Participant to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Issuing
Lender or such L/C Participant may elect, against and on account of the
obligations and liabilities of the Guarantor to the Issuing Lender or such L/C
Participant hereunder and claims of every nature and description of the Issuing
Lender or such L/C Participant against the Guarantor, in any currency, whether
arising hereunder, under the Credit Agreement, the other Loan Documents or
otherwise, as such Lender may elect, whether or not the Administrative Agent,
the Issuing Lender or any L/C Participant has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Issuing Lender and each L/C Participant agree to notify the
Guarantor promptly of any such set-off and the application made by the Issuing
Lender or such L/C Participant, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Issuing Lender and each L/C Participant under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Issuing Lender and such L/C Participant may have.

4. No Subrogation, Contribution, Reimbursement or Indemnity. Notwithstanding
anything to the contrary in this Guarantee, the Guarantor hereby irrevocably
waives all rights which may have arisen in connection with this Guarantee to be
subrogated to any of the rights (whether contractual, under the Bankruptcy Code,
including section 509 thereof, under common law or otherwise) of the
Administrative Agent, the Issuing Lender or any L/C Participant against the
Company or against the Administrative Agent, the Issuing Lender or any L/C
Participant for the payment of the obligations. The



--------------------------------------------------------------------------------

Guarantor hereby further irrevocably waives all contractual, common law,
statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against any Subsidiary Guarantor or any
other Person which may have arisen in connection with this Guarantee. So long as
the obligations remain outstanding, if any amount shall be paid by or on behalf
of any Subsidiary Guarantor to the Guarantor on account of any of the rights
waived in this paragraph, such amount shall be held by the Guarantor in trust,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this paragraph shall survive the term of this Guarantee and the
payment in bill of the obligations and the termination of the Revolving Credit
Commitments.

5. Amendments, etc. with Respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent, Issuing Lender or any L/C Participant may be
rescinded by such party and any of the obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Issuing Lender or any L/C Participant and the Credit Agreement, the
other Loan Documents or other guarantee or document in connection therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent, the Issuing Lender and/or any L/C Participant may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent, the Issuing Lender or any L/C Participant for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. When making any demand hereunder against the Guarantor, the
Administrative Agent, the Issuing Lender or any L/C Participant may, but shall
be under no obligation to, make a similar demand on the respective Subsidiary
Guarantor or any guarantor, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from such respective
Subsidiary Guarantor or such other guarantor or any release of such respective
Subsidiary Guarantor or such other guarantor shall not relieve the Guarantor,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent, the Issuing Lender or any L/C
Participant against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

6. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Administrative Agent, the Issuing Lender
or any L/C Participant upon this Guarantee or acceptance of this Guarantee, the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guarantee; and all dealings between the respective Subsidiary
Guarantor or the Guarantor and the Administrative Agent, the Issuing Lender or
any L/C Participant shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the respective Subsidiary Guarantor or the Guarantor with respect to the
Obligations. The Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, any other Loan Document, any of the Obligations or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent, the Issuing Lender or any L/C Participant, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
respective Subsidiary Guarantor against the Administrative Agent, the Issuing
Lender or any L/C Participant, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the



--------------------------------------------------------------------------------

respective Subsidiary Guarantor or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the respective
Subsidiary Guarantor for the Obligations, or of the Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Administrative Agent, the Issuing
Lender and any L/C Participant may, but shall be under no obligation to, pursue
such rights and remedies as it may have against the respective Subsidiary
Guarantor or any other Person or against any guarantee for the obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent, the Issuing Lender or any L/C Participant to pursue such other rights or
remedies or to collect any payments from the respective Subsidiary Guarantor or
any such other Person or to realize upon any such guarantee or to exercise any
such right of offset, or any release of the respective Subsidiary Guarantor or
any such other Person or any such guarantee or right of offset, shall not
relieve the Guarantor of any liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent, the Issuing Lender or any L/C Participant
against the Guarantor. This Guarantee shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantor
and the successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent, the Issuing Lender and the L/C Participants, and their
respective successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guarantee shall have
been satisfied by payment in full and the Revolving Credit Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the respective Subsidiary Guarantor may be free from any Obligations.

7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent, the Issuing Lender or any L/C Participant upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
respective Subsidiary Guarantor or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the respective Subsidiary Guarantor or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

8. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars or
other Agreed Currency in which such Obligations are payable at the office of the
Administrative Agent located at 270 Park Avenue, New York, New York 10017,
U.S.A. or such Applicable Payment Office as may be specified for any of the
Obligations payable in any other Agreed Currency.

9. Representations and Warranties. The Guarantor hereby represents and warrants
that the representations and warranties set forth in Article IV of the Credit
Agreement as they relate to the Guarantor, each of which is hereby incorporated
herein by reference, are true and correct, and the Administrative Agent, the
Issuing Lender and each L/C Participant shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the respective Subsidiary Guarantor’s
knowledge shall, for the purposes of this paragraph, be deemed to be a reference
to the Guarantor’s knowledge.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of issuance of each Letter
of Credit, under the Credit Agreement on and as of such date of issuance as
though made hereunder on and as of such date (or, if stated to relate to an
earlier date, as of such earlier date).



--------------------------------------------------------------------------------

10. Covenants. The Guarantor hereby agrees that, from and after the Closing Date
and so long as any Letter of Credit remains outstanding and unpaid or any other
amount is owing to the Issuing Lender, any L/C Participant or the Administrative
Agent under the Credit Agreement or any other Loan Document, the Guarantor shall
take, or shall refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Articles VI or VII of the Credit Agreement,
and so that no Default or Event of Default, is caused by any act or failure to
act of the Guarantor or any of its Subsidiaries.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

13. No Waiver; Cumulative Remedies. Neither the Administrative Agent, the
Issuing Lender nor any L/C Participant shall by any act (except by a written
instrument pursuant to paragraph 14 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent, the Issuing Lender or any
L/C Participant, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent,
the Issuing Lender or any L/C Participant of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent, the Issuing Lender or such L/C Participant would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.

14. Integration; Waivers and Amendments; Successors and Assigns; Governing Law.
This Guarantee and the other Loan Documents represent the agreement of the
Guarantor with respect to the subject matter hereof, and there are no promises
or representations by the Administrative Agent, the Issuing Lender or any L/C
Participant relative to the subject matter hereof not reflected herein or in the
other Loan Documents. None of the terms or provisions of this Guarantee may be
waived, amended or supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Administrative Agent, provided that
any provision of this Guarantee may be waived by the Administrative Agent, the
Issuing Lender and the L/C Participants in a letter or agreement executed by the
Administrative Agent or by e-mail or facsimile transmission from the
Administrative Agent. This Guarantee shall be binding upon the successors and
assigns of the Guarantor and shall inure to the benefit of the Administrative
Agent, the Issuing Lender and the L/C Participants and their respective
successors and assigns. This Guarantee shall be governed by and be construed and
interpreted in accordance with the law of the State of New York.

15. Notices. All notices, requests and demands to or upon the Guarantor or the
Administrative Agent, the Issuing Lender or any L/C Participant to be effective
shall be in writing (including by telecopy), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or, in the case of telecopy notice, when received, or, in the case of
delivery by a nationally-recognized overnight courier, when received, addressed
to a party at the address set forth in the Credit Agreement, in the case of the
Administrative Agent, the Issuing Lender or the L/C Participants or, in the case
of the Guarantor, to the following address:



--------------------------------------------------------------------------------

 

Landstar System, Inc.

13410 Sutton Park Drive South

 

Jacksonville, Florida 32224

 

Attention: L. Kevin Stout

 

Telecopy: 904-390-1644

16. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due from the Guarantor hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of the Guarantor in respect of any sum due
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by any holder of Obligations (including the Administrative
Agent or the Issuing Lender), as the case may be, of any sum adjudged to be so
due in such other currency such holder of Obligations (including the
Administrative Agent or the Issuing Lender), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such holder of Obligations
(including the Administrative Agent or the Issuing Lender), as the case may be,
in the specified currency, the Guarantor agrees to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such holder of Obligations (including the Administrative
Agent or the Issuing Lender), as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any holder of Obligations (including the Administrative Agent or the Issuing
Lender), as the case may be, in the specified currency and (b) amounts shared
with other holders of Obligations as a result of allocations of such excess as a
disproportionate payment to such other holder of Obligations under Section 2.12
of the Credit Agreement, such holder of Obligations (including the
Administrative Agent or the Issuing Lender), as the case may be, agrees, by
accepting the benefits hereof, to remit such excess to the Guarantor.

17. Counterparts. This Guarantee may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

LANDSTAR SYSTEM, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D TO CREDIT AGREEMENT

FORM OF CLOSING CERTIFICATE

Date: August 18, 2020

This Closing Certificate is delivered to you by the undersigned pursuant to
Section 5.1(b) of the Amended and Restated Credit Agreement, dated as of
August 18, 2020 (the “Credit Agreement”), among Landstar System Holdings, Inc.
(the “Borrower”), Landstar System, Inc., the Subsidiaries of the Borrower
signatories thereto, certain Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Unless otherwise defined herein, terms used
herein have the meanings provided in the Credit Agreement.

The undersigned, being the duly elected and acting [Vice President] of the
Borrower, hereby certifies to the Administrative Agent and the Lenders that:

i. The representations and warranties of each Loan Party set forth in the Credit
Agreement or which are contained in any certificate, document or financial or
other statement furnished pursuant to or in connection with the Credit Agreement
are true and correct in all material respects (or in all respects in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect) on and as of the date hereof as if made on and as of such date (or, if
stated to relate to an earlier date, as of such earlier date).

ii. Immediately prior to and immediately after the making of the extensions of
credit (and the issuance (or deemed issuance) of the Letters of Credit) under
the Credit Agreement on the Closing Date, no Default or Event of Default has
occurred and is continuing or would result therefrom.

iii. On and as of the date hereof, no strikes or other labor disputes are
pending or, to the knowledge of the undersigned, threatened against the Parent,
the Borrower or any of its Subsidiaries, and neither the Parent, the Borrower
nor any of its Subsidiaries is in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with labor or employment matters
(including, without limitation, employee benefits) that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.

iv. On and as of the date hereof, there are no pending actions, suits or legal
proceedings with respect to the Credit Agreement, the other Loan Documents or
any of the transactions contemplated thereby.

v. As of the date hereof, each of the conditions contained in Section 5.1 and
Section 5.2 of the Credit Agreement has been satisfied.

In witness whereof, I have hereto set my name on the date first set forth above.

 

By:  

 

  Name:   Title: [Vice President] of Landstar  

  System Holdings, Inc.



--------------------------------------------------------------------------------

EXHIBIT E-I TO CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 18, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Landstar
System Holdings, Inc., as Borrower, certain Affiliates of the Borrower, the
Lenders from time to time that are parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for such Lenders.

Pursuant to the provisions of Section 2.15(g)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-2 TO CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 18, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Landstar
System Holdings, Inc., as Borrower, certain Affiliates of the Borrower, the
Lenders from time to time that are parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for such Lenders.

Pursuant to the provisions of Section 2.15(g)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-3 TO CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 18, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Landstar
System Holdings, Inc., as Borrower, certain Affiliates of the Borrower, the
Lenders from time to time that are parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for such Lenders.

Pursuant to the provisions of Section 2.15(g)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT E-4 TO CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 18, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Landstar
System Holdings, Inc., as Borrower, certain Affiliates of the Borrower, the
Lenders from time to time that are parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for such Lenders.

Pursuant to the provisions of Section 2.15(g)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT F TO CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment Agreement”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment Agreement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                          
                                                                   
                      

 

 

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.

   Assignee[s]:                                          
                                                                           
                                 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

   Borrower:    Landstar System Holdings, Inc.

4.

   Administrative Agent:    JPMORGAN CHASE BANK, N.A., as the Administrative
Agent under the Credit Agreement

5.

   Credit Agreement:    Amended and Restated Credit Agreement dated as of
August 18, 2020 among the Borrower, certain Affiliates of the Borrower, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
as the same may have been amended, restated, or supplemented from time to time

 

6.

Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Revolving
Credit
Facility      Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned7      Percentage
Assigned of
Commitment/
Loans8      CUSIP
Number8            $        $          %               $        $          %  
            $        $          %     

 

[7.    Trade Date:    ______________]9

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent, the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

[Page break]

 

 

 

 

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Assignment Effective Date: ____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN

THE REGISTER THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]12 Accepted: JPMORGAN CHASE BANK, N.A., as     Administrative
Agent By:  

 

  Title:

 

 

 

 

10 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]13 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

 

13 

To be added only if the consent of the Borrower and/or other parties (e.g., any
Issuing Lender) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

[__________________]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, the Parent, any of their respective Subsidiaries or
Affiliates, or any other Person obligated in respect of any Loan Document,
(iv) the performance or observance by the Borrower, the Parent, any of their
respective Subsidiaries or Affiliates, or any other Person of any of their
respective obligations under any Loan Document or (v) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time.

1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b) of the Credit
Agreement and under applicable law (subject to such consents, if any, as may be
required under Section 10.6(b) of the Credit Agreement), (iii) from and after
the Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referred to in Section 4.1 of the
Credit Agreement and the most recent financial statements delivered pursuant to
Section 6.1 of the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase [the][such]
Assigned Interest, and (vii) attached to this Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including, without limitation, such documentation as may be
applicable to such Assignee pursuant to Section 2.15(g) of the Credit
Agreement), duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the lead arranger, any co-syndication agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

14 

Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.15 Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Assignment Effective
Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment Agreement by [the][each] Assignee and
[the][each] Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment Agreement by telecopy or
other electronic platform approved by the Administrative Agent shall be
effective as delivery of a manually executed counterpart of this Assignment
Agreement. This Assignment Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

 

 

15 

The following alternative language may be included as determined by the
Administrative Agent:

“From and after the Assignment Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Assignment Effective Date or with respect to the making of this assignment
directly between themselves.”